Exhibit 10.1

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

February 14, 2017

 

by and among

 

NGL ENERGY OPERATING LLC,
as the Borrower and the Borrowers’ Agent,

 

NGL ENERGY PARTNERS LP,
as Parent,

 

THE GUARANTORS PARTY HERETO AND
EACH OTHER GUARANTOR THAT BECOMES
A SIGNATORY HERETO FROM TIME TO TIME,
the Guarantors,

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Lender, Issuing Bank and Swingline Lender,

 

THE LENDERS PARTY HERETO AND
EACH OTHER LENDER THAT BECOMES
A SIGNATORY HERETO OR FROM TIME TO TIME,

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Technical Agent,

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent and Collateral Agent,

 

ROYAL BANK OF CANADA,
as Syndication Agent,

 

BNP PARIBAS,
as Documentation Agent,

 

and

 

DEUTSCHE BANK SECURITIES INC.,
RBC CAPITAL MARKETS,
BNP PARIBAS,
TD SECURITIES (USA) LLC
as Joint Lead Arrangers and Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I.
Definitions.

 

 

 

 

Section 1.1

Certain Defined Terms

1

Section 1.2

Accounting Terms and Determinations

49

Section 1.3

UCC Changes

50

Section 1.4

Joint and Several Obligations; Borrowers’ Agent

50

 

 

 

 

ARTICLE II
.Loans; Letters of Credit; Notes; Payments; Prepayments;
Interest Rates; Mitigation Obligations; Replacement of Lenders.

 

 

 

 

Section 2.1

Commitments

51

Section 2.2

Loans

52

Section 2.3

Commitment Fees

54

Section 2.4

Termination and Reductions of Revolving Commitments; Increase in Total
Commitments

54

Section 2.5

Mandatory Prepayments

57

Section 2.6

Notes; Payments; Accounts

60

Section 2.7

Application of Payments and Prepayments

61

Section 2.8

Interest Rates for Loans

63

Section 2.9

Illegality

65

Section 2.10

Inability to Determine Rates

65

Section 2.11

Increased Costs

66

Section 2.12

Taxes

67

Section 2.13

Compensation for Losses

71

Section 2.14

Mitigation Obligations; Replacement of Lenders

71

Section 2.15

Letters of Credit

72

Section 2.16

Swingline Loans

77

Section 2.17

Pro-Rata Treatment

78

Section 2.18

Sharing of Payments, Etc.

79

Section 2.19

Recapture

80

Section 2.20

Defaulting Lenders

81

 

i

--------------------------------------------------------------------------------


 

 

ARTICLE III.
Collateral.

 

Section 3.1

Security Documents

82

Section 3.2

Filing and Recording

83

 

ARTICLE IV.
Conditions Precedent.

 

 

 

 

Section 4.1

All Loans

83

Section 4.2

First Loan or Letter of Credit

84

 

ARTICLE V.
Representations and Warranties.

 

 

 

 

Section 5.1

Organization

87

Section 5.2

Financial Statements

87

Section 5.3

Enforceable Obligations; Authorization

88

Section 5.4

Litigation

88

Section 5.5

Taxes

89

Section 5.6

No Material Misstatements; Full Disclosure

89

Section 5.7

Subsidiaries

89

Section 5.8

Representations by Others

89

Section 5.9

Permits, Licenses, Etc.

89

Section 5.10

ERISA

89

Section 5.11

Title to Properties

90

Section 5.12

Investment Company Act

90

Section 5.13

Environmental Matters

90

Section 5.14

No Change in Credit Criteria or Collection Policies

91

Section 5.15

Solvency

91

Section 5.16

Status of Receivables and Other Collateral

91

Section 5.17

Transactions with Related Parties

92

Section 5.18

Intellectual Property

92

Section 5.19

Related Businesses

92

Section 5.20

Material Leases

93

Section 5.21

Security Interests

93

Section 5.22

Deposit Accounts

93

Section 5.23

Compliance with Laws and Agreements

93

Section 5.24

Foreign Corrupt Practices Act; Sanctions Laws

94

 

ii

--------------------------------------------------------------------------------


 

 

ARTICLE VI.
Affirmative Covenants.

 

 

 

 

Section 6.1

Businesses and Properties

94

Section 6.2

Taxes

95

Section 6.3

Financial Statements and Information

95

Section 6.4

Inspections and Field Examinations

96

Section 6.5

Further Assurances

97

Section 6.6

Books and Records

97

Section 6.7

Insurance

97

Section 6.8

ERISA

98

Section 6.9

Use of Proceeds

99

Section 6.10

Borrowers; Guarantors; Joinder Agreements

99

Section 6.11

Notice of Events

101

Section 6.12

Compliance with Laws

101

Section 6.13

Environmental Matters

101

Section 6.14

End of Fiscal Year

102

Section 6.15

Perform Other Covenants

102

Section 6.16

Receivables and Other Collateral Matters

102

Section 6.17

Hedging Strategy; Risk Management Policy

102

Section 6.18

Matters Relating to Owned Real Property Collateral

103

Section 6.19

Post-Closing Deliveries

106

 

ARTICLE VII.
Negative Covenants.

 

 

 

 

Section 7.1

Indebtedness

106

Section 7.2

Liens

109

Section 7.3

Contingent Liabilities

111

Section 7.4

Mergers, Consolidations and Dispositions and Acquisitions of Assets

111

Section 7.5

Nature of Business

113

Section 7.6

Transactions with Related Parties

113

Section 7.7

Investments, Loans

113

Section 7.8

ERISA Compliance

114

Section 7.9

Change in Accounting Method

115

Section 7.10

Redemption, Dividends, Equity Issuance, Distributions and Payments

115

Section 7.11

Financial Covenants

116

 

iii

--------------------------------------------------------------------------------


 

Section 7.12

Sale of Receivables

116

Section 7.13

Sale and Lease-Back Transactions

116

Section 7.14

Change of Name or Place of Business

116

Section 7.15

Restrictive Agreements

116

Section 7.16

Tax Consolidation

117

Section 7.17

Deposit Accounts

117

Section 7.18

Organizational Documents; Tax Sharing Agreements

117

Section 7.19

Permitted Term Indebtedness

117

 

ARTICLE VIII.
Events of Default and Remedies.

 

 

 

 

Section 8.1

Events of Default

117

Section 8.2

Remedies Upon Event of Default

120

Section 8.3

Remedies Cumulative

120

 

ARTICLE IX.
The Agents.

 

 

 

 

Section 9.1

Appointment, Powers and Immunities

120

Section 9.2

Reliance

121

Section 9.3

Defaults

121

Section 9.4

Rights as a Lender; Issuing Bank

122

Section 9.5

Indemnification

122

Section 9.6

Non-Reliance on Administrative Agent and Other Lenders

122

Section 9.7

Failure to Act

123

Section 9.8

Resignation of Agent

123

Section 9.9

Syndication Agents; Bookrunners

124

Section 9.10

Force Majeure

124

Section 9.11

Filings

124

Section 9.12

Agent Discretion

125

 

ARTICLE X.
Miscellaneous.

 

 

 

 

Section 10.1

No Waiver

125

Section 10.2

Notices

125

Section 10.3

Governing Law

126

Section 10.4

Survival; Parties Bound

126

Section 10.5

Counterparts

126

 

iv

--------------------------------------------------------------------------------


 

Section 10.6

Limitation of Interest

126

Section 10.7

Survival

127

Section 10.8

Captions

127

Section 10.9

Expenses, Indemnity, Damage Waiver

127

Section 10.10

Amendments, Waivers, Etc.

129

Section 10.11

Successors and Assigns

130

Section 10.12

Entire Agreement

134

Section 10.13

Severability

134

Section 10.14

Right of Setoff

134

Section 10.15

Waiver of Right to Jury Trial

135

Section 10.16

Collateral Releases

135

Section 10.17

Secured Qualified Obligations

136

Section 10.18

Guaranty

137

Section 10.19

Construction

139

Section 10.20

Joint and Several Obligations

139

Section 10.21

USA Patriot Act

139

Section 10.22

Jurisdiction; Service of Process

140

Section 10.23

Confidentiality

140

Section 10.24

Waiver of Sovereign Immunity

141

Section 10.25

Intercreditor Agreement

142

Section 10.26

Materials Delivered to Agents

142

Section 10.27

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

142

Section 10.28

Additional Acknowledgements

143

Section 10.29

Effect of Amendment and Restatement

143

 

v

--------------------------------------------------------------------------------


 

List of Exhibits and Schedules

 

Exhibit A

 

-

 

Form of Working Capital Revolving Credit Note

Exhibit B

 

-

 

Form of Acquisition Revolving Credit Note

Exhibit C

 

-

 

Form of Swingline Note

Exhibit D

 

-

 

Form of Compliance Certificate

Exhibit E

 

-

 

Form of Request for Extension of Credit

Exhibit F

 

-

 

Form of Rate of Section Notice

Exhibit G

 

-

 

Form of Borrowing Base Certificate

Exhibit H

 

-

 

Form of Mortgage

Exhibit I-1

 

-

 

Form of U.S. Tax Compliance Certificate

Exhibit I-2

 

-

 

Form of U.S. Tax Compliance Certificate

Exhibit I-3

 

-

 

Form of U.S. Tax Compliance Certificate

Exhibit I-4

 

-

 

Form of U.S. Tax Compliance Certificate

Exhibit J

 

-

 

Form of Patent Security Agreement

Exhibit K

 

-

 

Form of Trademark Security Agreement

Exhibit L

 

-

 

Form of Copyright Security Agreement

Exhibit M

 

-

 

Form of Assignment And Acceptance

Exhibit N

 

-

 

Form of Certificate of Effectiveness

Exhibit O

 

-

 

Qualified Counterparty Joinder

Exhibit P

 

-

 

Facility Increase Agreement

 

 

 

 

 

Schedule 1.1A

 

-

 

Revolving Credit Commitments

Schedule 1.1B

 

-

 

Acceptable Locations

Schedule 1.1C

 

-

 

Concentration Limits

Schedule 1.1D

 

-

 

[Reserved]

Schedule 1.1E

 

 

 

Exempted Joint Ventures as of the Restatement Effective Date

Schedule 1.4

 

-

 

Responsible Officers

Schedule 4.2(o)

 

-

 

Risk Management Policy

Schedule 5.3

 

-

 

Governmental Authorization

Schedule 5.4

 

-

 

Material Litigation

Schedule 5.7

 

-

 

Subsidiaries, Jurisdictions of Foreign Qualification;Capitalization

 

Schedule 5.13

 

-

 

Environmental Matters

Schedule 5.18

 

-

 

Intellectual Property

Schedule 5.21

 

-

 

Financing Statements

Schedule 5.22

 

-

 

Deposit Accounts

Schedule 6.18

 

-

 

Mortgaged Properties

Schedule 6.19

 

-

 

Post Closing Deliverables

Schedule 7.1

 

-

 

Indebtedness

Schedule 7.2

 

-

 

Liens

Schedule 7.6

 

-

 

Permitted Affiliated Transactions

Schedule 7.7

 

-

 

Restatement Effective Date Investments

Schedule 10.2

 

-

 

Notice Address Schedule

 

vi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (together with all amendments,
modifications and supplements hereto and restatements hereof, this “Agreement”)
is made and entered into effective as of February 14, 2017, by and among NGL
ENERGY PARTNERS LP, a Delaware limited partnership (“Parent”), NGL ENERGY
OPERATING LLC, a Delaware limited liability company (the “Borrowers’ Agent”),
each other subsidiary of Parent listed as a “Borrower” on the signature
pages hereto or that becomes a party to this Agreement as a “Borrower” from time
to time (each a “Borrower” and together with NGL Energy Operating LLC,
collectively, the “Borrowers”), each subsidiary of Parent listed as a
“Guarantor” on the signature pages hereto or that becomes a party to this
Agreement as a “Guarantor” from time to time (together with Parent, each a
“Guarantor”), each of the financial institutions which is a signatory hereto or
which may from time to time become a party hereto (individually, a “Lender” and
collectively, the “Lenders”), DEUTSCHE BANK AG, NEW YORK BRANCH (“DBNY”), as
technical agent (in such capacity, together with its successors in such
capacity, the “Technical Agent”), DEUTSCHE BANK TRUST COMPANY AMERICAS (“DBTCA”)
as administrative agent for the Secured Parties (in such capacity, together with
its successors in such capacity, the “Administrative Agent”) and as collateral
agent for the Secured Parties (in such capacity, together with its successors in
such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Parent and the Borrowers are parties to that certain Credit
Agreement dated as of June 19, 2012 (as amended, supplemented and otherwise
modified from time to time prior to the date hereof, the “Existing Credit
Agreement”) among the Credit Parties, DBNY, Deutsche Bank Trust Company
Americas, and the several banks and other financial institutions from time to
time party thereto as lenders (the “Existing Lenders”);

 

WHEREAS, the Credit Parties party to the Existing Credit Agreement have
requested that the Existing Lenders amend and restate the Existing Credit
Agreement;

 

WHEREAS, certain Existing Lenders, subject to the terms and conditions set forth
in this Agreement, are willing to amend and restate the Existing Credit
Agreement;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and in the other Loan Documents, the parties hereto
agree that the Existing Credit Agreement shall be amended and restated in its
entirety as follows:

 

ARTICLE I.
Definitions.

 

Section 1.1                                    Certain Defined Terms.  Unless a
particular word or phrase is defined therein or the context otherwise requires,
capitalized words and phrases used in the other Loan Documents have the meanings
provided below.  As used in this Agreement, the following terms shall have the
following meanings:

 

“Acceptable Location” means any pipeline, terminal operator, third-party
carrier, railcar or storage or other facility that (a) has been notified by the
Credit Parties of the Collateral Agent’s

 

--------------------------------------------------------------------------------


 

security interest in such Inventory and instructed by the Credit Parties to
honor instructions from the Collateral Agent regarding the movement or
disposition of such Inventory, and (b) either (i) is listed on Schedule 1.1B
attached hereto as of the Restatement Effective Date or (ii) or which has been
identified to the satisfaction of the Technical Agent in writing by the Credit
Parties and has not been rejected by the Technical Agent in a writing to the
Borrowers’ Agent (or other Credit Party) within ten (10) Business Days of the
written identification of such facility to the Technical Agent.  Any facility so
identified and not rejected shall be deemed to have been automatically added to
Schedule 1.1B and an updated Schedule 1.1B may be provided to the Borrowers and
the Lenders by the Administrative Agent from time to time upon the request by
any such party to the Administrative Agent, which request shall not be made more
than once during any fiscal quarter.

 

“Accounts” has the meaning assigned to such term in the UCC.

 

“Acquisition Commitment Percentage” means, with respect to any Acquisition
Revolving Lender, with respect to Acquisition Revolving Loans, (a) prior to the
termination of the Total Acquisition Revolving Commitment, the ratio, expressed
as a percentage, of such Acquisition Revolving Lender’s Acquisition Revolving
Commitment to the Total Acquisition Revolving Commitment, and (b) after the
termination of the Total Acquisition Revolving Commitment, the ratio, expressed
as a percentage, of the amount of such Acquisition Revolving Lender’s
outstanding Acquisition Revolving Loans to the aggregate amount of all
outstanding Acquisition Revolving Loans; provided that when a Defaulting Lender
shall exist, any such Defaulting Lender’s Acquisition Revolving Commitment shall
be disregarded in such calculation, subject to Section 10.10.

 

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by the Borrowers or any other Credit Party in
exchange for, or as part of, or in connection with, such Permitted Acquisition,
whether paid in cash or by exchange of equity interests or of properties or
otherwise and whether payable at or prior to the consummation of such Permitted
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and includes any
and all payments representing the purchase price and any assumptions of
Indebtedness, “earn-outs” and other agreements to make any payment the amount of
which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
Person or business; provided, that any such future payment that is subject to a
contingency shall be considered Acquisition Consideration only to the extent of
the reserve, if any, required under GAAP at the time of such sale to be
established in respect thereof by the Borrowers or any other Credit Party.

 

“Acquisition Determination Date” means the date of execution by any Credit Party
of any binding agreement to undertake a Permitted Acquisition.

 

“Acquisition Facility” means the credit facility comprised of the Acquisition
Revolving Commitments and the extensions of credit thereunder.

 

“Acquisition Facility Availability” means at any time (a) the Total Acquisition
Revolving Commitments (as such amount may have been reduced or increased in
accordance with the

 

2

--------------------------------------------------------------------------------


 

provisions of this Agreement) less (b) the aggregate amount of each Acquisition
Revolving Lender’s Acquisition Revolving Exposure at such time.

 

“Acquisition Facility Increase” has the meaning ascribed to such term in
Section 2.4(c).

 

“Acquisition Revolving Commitment” means, with respect to each Acquisition
Revolving Lender, the commitment, if any, of such Acquisition Revolving Lender
to make Acquisition Revolving Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Acquisition Revolving
Lender’s Acquisition Revolving Exposure hereunder, as such commitment may be
reduced or increased from time to time pursuant to (a) Section 2.4, (b) a
Reallocation Request, and (c) assignments by or to such Acquisition Revolving
Lender pursuant to Section 10.11.  As of any date, the amount of each
Acquisition Revolving Lenders’ Acquisition Revolving Commitments is set forth in
Schedule 1.1A, as adjusted from time to time pursuant to the terms of this
Agreement.

 

“Acquisition Revolving Credit Notes” means the promissory notes, each
substantially in the form of Exhibit B attached hereto, of the Borrowers
evidencing the Acquisition Revolving Loans, payable to the respective
Acquisition Revolving Lenders in the amount of such Lender’s Acquisition
Revolving Commitment, and all renewals, extensions, modifications,
rearrangements and replacements thereof and substitutions therefor. 
“Acquisition Revolving Credit Note” means any of such promissory notes.

 

“Acquisition Revolving Exposure” means, with respect to any Acquisition
Revolving Lender at any time, the sum of the outstanding principal amount of
such Acquisition Revolving Lender’s Acquisition Revolving Loans.

 

“Acquisition Revolving Lenders” means, as of any date of determination, Lenders
having an Acquisition Revolving Commitment; provided that during any
Reallocation Period, each Working Capital Revolving Lender shall also be deemed
an Acquisition Revolving Lender with respect to its portion of the Reallocated
Amount.

 

“Acquisition Revolving Loans” means the Acquisition Revolving Loans made
pursuant to Section 2.1 and any Acquisition Revolving Loans made utilizing the
Reallocated Amount.  Acquisition Revolving Loan means any one of such Revolving
Loans.

 

“Adjusted LIBOR Rate” means, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1% per annum) equal to the sum of (a) the LIBOR Rate and
(b) the Applicable Margin.

 

“Administrative Agent” has the meaning specified in the preamble to this
Agreement.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” of any Person means any other Person directly or indirectly through
one or more intermediaries which controls or is controlled by or under common
control with such Person.  For purposes of this definition, “control” (including
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of

 

3

--------------------------------------------------------------------------------


 

the management or policies of such Person through the ability to exercise voting
power, by contract or otherwise.  Without limiting the generality of the
foregoing, control of the right to vote 10% or more of all voting securities of
a Person or beneficial ownership of 10% of the outstanding equity interests in
such Person shall be deemed to be control.

 

“Agent” means each of the Administrative Agent, the Collateral Agent, the
Technical Agent and collectively, the “Agents”.

 

“Alternate Base Rate” means, for any day, a rate per annum (rounded upwards to
the nearest 1/100 of 1% per annum) equal to the sum of (a) the greatest of
(i) the Prime Rate (computed on the basis of the actual number of days elapsed
over a 365-day or 366-day year, as applicable) in effect on such day, (ii) the
Federal Funds Effective Rate (computed on the basis of the actual number of days
elapsed over a 365-day or 366-day year, as applicable) in effect for such day
plus ½ of 1%, and (iii) the Adjusted LIBOR Rate (determined without regard to
clause (b) in the definition thereof) for a one month Interest Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1.00%, and (b) the Applicable Margin.  For purposes of this Agreement,
any change in the Alternate Base Rate due to a change in the Prime Rate, Federal
Funds Effective Rate or the Adjusted LIBOR Rate shall be effective on the
effective date of such change in the Prime Rate, Federal Funds Effective Rate or
the Adjusted LIBOR Rate, respectively.  If for any reason the Administrative
Agent shall have determined (which determination shall be conclusive and
binding, absent manifest error) that it is unable to ascertain the Federal Funds
Effective Rate or the Adjusted LIBOR Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms hereof, the Alternate Base Rate shall be determined
without regard to clause (a)(ii) and/or (a)(iii), as applicable, until the
circumstances giving rise to such inability no longer exist.

 

“Alternate Base Rate Borrowing” means, as of any date, that portion of the
principal balance of the Loans bearing interest at the Alternate Base Rate as of
such date.

 

“Annual Audited Financial Statements” means (a) the annual audited financial
statements of the Parent and its Subsidiaries, including all notes thereto,
which statements shall include, on a consolidated basis, a balance sheet as of
the end of such fiscal year and a statement of operations, a statement of
changes in equity and a statement of cash flows for such fiscal year, all
setting forth in comparative form the corresponding figures from the previous
fiscal year (to the extent that the Parent was in existence during such previous
fiscal year) and accompanied by a report and opinion of independent certified
public accountants with Grant Thornton LLP consistently applied or an accounting
firm of national standing reasonably acceptable to the Technical Agent, which
report shall not contain any qualification (and be without comment as to the
accountants’ opinion whether such Person is a “going concern” or can continue to
be a “going concern”), except that such report may contain qualifications with
respect to new accounting principles mandated by the Financial Accounting
Standards Board (or its successor organization), and shall state that such
financial statements, in the opinion of such accountants, present fairly, in all
material respects, the financial position of the Parent and its Subsidiaries as
of the date thereof and the results of its operations and cash flows for the
period covered thereby in conformity with GAAP consistently applied, and
(b) annual unaudited business line financial statements of the Parent and its
Subsidiaries prepared in reasonable detail.

 

4

--------------------------------------------------------------------------------


 

“Applicable Commitment Fee Percentage” means, with respect to any Commitment
Fee, a rate per annum as set forth in the following table, which shall be
determined in accordance with the methodology set forth in the definition of
“Applicable Margin”.

 

Leverage Ratio

 

Commitment Fee
Percentage

 

Category 1:
Less than or equal to 2.00 to 1.00

 

0.375

%

Category 2:
Less than or equal to 3.00 to 1.00 but greater than 2.00 to 1.00

 

0.375

%

Category 3:
Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

 

0.375

%

Category 4:
Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

 

0.50

%

Category 5:
Less than or equal to 4.50 to 1.00 but greater than 4.00 to 1.00

 

0.50

%

Category 6:
Greater than 4.50 to 1.00

 

0.50

%

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of an Alternate Base Rate Borrowing and such
Lender’s LIBOR Lending Office in the case of a LIBOR Borrowing.

 

“Applicable Margin” means, with respect to any Loan, the applicable rate per
annum determined in accordance with this definition.  As of the end of each
fiscal quarter of the Credit Parties, commencing with the fiscal quarter ending
June 30, 2012, the Applicable Margin for Loans shall be adjusted upward or
downward, as applicable, to the respective percentages shown in the table below
based on the Leverage Ratio as of the end of such fiscal quarter.  For purposes
hereof, any such adjustment in the respective amounts of the Applicable Margin,
whether upward or downward, shall be effective five Business Days after the
Compliance Certificate of the Credit Parties with respect to such fiscal quarter
has been delivered to and received by the Administrative Agent in accordance
with the terms of Section 6.3(c); provided, however, if any such Compliance
Certificate is not delivered in a timely manner as required under the terms of
Section 6.3(c), the Applicable Margin for Loans from the date such Compliance
Certificate was due until five Business Days after Administrative Agent and
Lenders receive the same will be the applicable rate per annum set forth below
in Category 5; provided further, that the Applicable Margin commencing on the
Restatement Effective Date and continuing until the next occurring upward or
downward adjustment of the Applicable Margin for Loans, as hereinabove provided,
shall be the applicable rate per annum set forth below in Category 5.

 

5

--------------------------------------------------------------------------------


 

Leverage Ratio

 

Per Annum Percentage
for Revolving Credit
LIBOR Borrowings

 

Per Annum Percentage
for Revolving Credit
Alternate Base
Rate Borrowings

 

Category 1:
Less than or equal to 2.00 to 1.00

 

1.50

%

0.50

%

Category 2:
Less than or equal to 3.00 to 1.00 but greater than 2.00 to 1.00

 

1.75

%

0.75

%

Category 3:
Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

 

2.00

%

1.00

%

Category 4:
Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

 

2.25

%

1.25

%

Category 5:
Less than or equal to 4.50 to 1.00 but greater than 4.00 to 1.00

 

2.50

%

1.50

%

Category 6:
Greater than 4.50 to 1.00

 

2.75

%

1.75

%

 

Without limitation of any other provision of this Agreement or any other remedy
available to the Administrative Agent or the Lenders under any of the Loan
Documents, to the extent that any financial statements delivered by the
Borrowers pursuant to Section 6.3 shall be incorrect in any manner in respect
any period and the Borrower’s Agent or any other Credit Party shall deliver to
the Administrative Agent and/or the Lenders corrected financial statements for
such period, the Administrative Agent may recalculate the Leverage Ratio for
such period based upon such corrected financial statements, and, if such
recalculation results in a Leverage Ratio that would have caused the Applicable
Margin for such period to have been higher than under the prior calculations,
then upon written notice thereof to the Borrower’s Agent, the Loans shall bear
interest based upon such recalculated Applicable Margin for such period
retroactively from the date of delivery of the erroneous financial statements in
question.

 

“Applications” means all applications and agreements for Letters of Credit, or
similar instruments or agreements, in Proper Form and otherwise in such form
acceptable to the applicable Issuing Bank, now or hereafter executed by any
Person in connection with any Letter of Credit now or hereafter issued or to be
issued under the terms hereof at the request of the Borrower’s Agent.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by  a Lender, an Affiliate of a Lender or an entity or an Affiliate of
an entity that administers or manages a Lender.

 

“Assignment and Acceptance” has the meaning specified in Section 10.11(c).

 

6

--------------------------------------------------------------------------------


 

“Attached RIN” means a RIN generated in accordance with RFS that is associated
with a specific gallon of biofuel.

 

“Available Cash” has the meaning ascribed to such term in the Agreement of
Limited Partnership of the Parent as in effect as of the Closing Date.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Products” means any of the following a Secured Party provides to, or
enters into with, a Credit Party:

 

(a)                                 any deposit, lockbox or other cash
management arrangement; or

 

(b)                                 any other traditional commercial bank
product, service or agreement pursuant to which a Credit Party or Subsidiary of
a Credit Party may be indebted or owe obligations to a Lender or one of its
Affiliates, including credit cards for commercial customers (including
“commercial credit cards” and purchasing cards), stored value cards and treasury
management services (including controlled disbursement, automated clearinghouse
transactions, returned items, overdrafts and interstate depository network
services).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States (and its successors).

 

“Borrower” or “Borrowers” has the respective meanings specified in the preamble
of this Agreement.

 

“Borrower Notice” as defined in Section 6.18 hereof.

 

“Borrowers’ Agent” means NGL Operating, in its capacity as agent for the
Borrowers and the other Credit Parties, as more fully described in
Section 1.4(b).

 

“Borrowing Base” means, as of any date, the amount of the then most recent
computation of the Borrowing Base, determined by calculating the amount equal to
the following:

 

(a)                                 100% of Eligible Cash Collateral; plus

 

(b)                                 90% of Eligible Accounts Receivable; plus

 

(c)                                  (i) 85% of the Market Value of Eligible
Inventory or, with respect to Eligible Inventory that is a Natural Gas Liquid,
if pre-sold under a fixed price contract that requires physical delivery not
more than twelve months from such date, the contract price of such Eligible
Inventory minus (ii) 50% of the Eligible Prepaid Inventory Volume of such
Eligible Inventory; plus;

 

7

--------------------------------------------------------------------------------


 

(d)                                 90% of Eligible Net Liquidating Value in
Eligible Futures Accounts; plus

 

(e)                                  80% of Trade Related Letters Of Credit For
Commodities Not Yet Received; minus

 

(f)                                   100% of First Purchaser Liability; minus

 

(g)                                  100% of Secured Qualified Bank Product
Obligations attributable to overdrafts; minus

 

(h)                                 120% of Secured Qualified Hedging
Obligations; minus

 

(i)                                     100% of all Excise Tax Liability.

 

The Borrowing Base at any time shall be determined by reference to the most
recent Borrowing Base Certificate delivered to the Administrative Agent pursuant
to Section 6.3(e), unless expressly stated otherwise.

 

“Borrowing Base Certificate” means a certificate completed in the form of
Exhibit G attached hereto, signed by a Responsible Officer of the Borrowers’
Agent.

 

“Borrowing Base Certification Date” means each date on which a Borrowing Base
Certificate is delivered to the Administrative Agent pursuant to Section 6.3(e).

 

“Borrowing Base Reference Time” means, with respect to any Borrowing Base
Certificate, the close of business as of the last day of the period covered by
such Borrowing Base Certificate.

 

“Borrowing Base Shortfall” has the meaning ascribed to such term in
Section 2.5(b).

 

“Business Day” means a day when (i) the principal office in New York City of the
Administrative Agent, the Collateral Agent and the Technical Agent is, in each
case, open for business and (ii) the Lenders’ Applicable Lending Offices are in
each case generally open for business; provided, however, that with respect to
LIBOR Borrowings, a Business Day must also be a day on which transactions in
dollar deposits between lenders may be carried on in the London eurodollar
interbank market.

 

“Business Entity” means corporations, partnerships, joint ventures, joint stock
associations, business trusts, limited liability companies, unlimited liability
companies, and other business entities.

 

“Canadian Dollars” means dollars in lawful currency of Canada.

 

“Capital Expenditures” means, with respect to any Person for any period, all
capital expenditures of such Person, on a consolidated basis, for such period
determined in accordance with GAAP.

 

“Capital Lease Obligations” means the obligations of a Person to pay rent or
other amounts under a lease of (or other agreement conveying the right to use)
real or personal property, or a

 

8

--------------------------------------------------------------------------------


 

combination thereof, which obligations are required to be classified and
accounted for as a capital lease on a balance sheet of such Person under GAAP.

 

“Cash Collateral” means Dollars or Cash Equivalents, in each case, which
(a) have been deposited in a Controlled Account and (b) are subject to a
perfected first priority lien in favor of the Administrative Agent (subject only
to Liens permitted by Section 7.2).

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the Agents, any Issuing Bank or the
Swingline Lender (as applicable) and the Lenders, as collateral for Obligations
in respect of Letters of Credit, Swingline Loans, or obligations of Lenders to
fund participations in respect of either thereof (as the context may require),
cash or deposit account balances or, if an Issuing Bank or the Swingline Lender
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to (a) the Administrative Agent and (b) the applicable
Issuing Bank or the Swingline Lender (as applicable).

 

“Cash Dividends” means, with respect to any Person for any period, all cash
dividend and cash distribution payments actually made on any Equity Interests of
such Person for such period.

 

“Cash Equivalents” means (a) securities with maturities of ninety (90) days or
less from the date of acquisition or acceptance that are issued or fully
guaranteed or insured by the United States government or any agency thereof,
(b) certificates of deposit and eurodollar time deposits with maturities of
ninety (90) days or less from the date of acquisition and overnight bank
deposits of any Lender or of any commercial bank with commercial paper rated, on
the day of such purchase, at least A-1 or the equivalent thereof by S&P or P-1
or the equivalent thereof by Moody’s, (c) repurchase obligations of any Lender
or of any commercial bank satisfying the requirements of clause (b) of this
definition, having a term of not more than thirty (30) days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and in
either case maturing within ninety (90) days after the day of acquisition,
(e) securities with maturities of ninety (90) days or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s, (f) securities with maturities of ninety (90) days or
less from the date of acquisition backed by standby letters of credit issued by
any Lender or any commercial bank satisfying the requirements of clause (b) of
this definition or (g) shares of money market mutual or similar funds which
invest exclusively in assets satisfying the requirements of clauses (a) through
(f) of this definition.

 

“Certificate of Effectiveness” means a certificate of effectiveness in the form
of Exhibit N hereto to be executed by the Borrowers’ Agent pursuant to
Section 4.2.

 

“Change in Law” means the occurrence, after the Restatement Effective Date, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or

 

9

--------------------------------------------------------------------------------


 

application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Change of Control” means the occurrence of any of the following events:
(a) Parent fails to directly or indirectly own and control beneficially and of
record (free and clear of all Liens other than Liens permitted under
Section 7.2) the percentage of the Equity Interests of each Credit Party as set
forth in Part B of Schedule 5.7 on the Restatement Effective Date (other than as
a result of a Permitted Disposition); (b) the General Partner shall fail to
directly own and control beneficially and of record (free and clear of all Liens
other than Liens permitted under Section 7.2) 100% of the general partner
interests of the Parent; (c) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan, and any Permitted Holder) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 35%
or more of the voting Equity Interests of the General Partner on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or (d) a majority of the
members of the board of managers or other equivalent governing body of the
General Partner (excluding vacant seats) cease to be Continuing Members.

 

“Closing Date” means June 19, 2012.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Collateral” means all collateral and security as described in the Security
Documents.

 

“Collateral Agent” has the meaning specified in the preamble to this Agreement.

 

“Collateral Reinstatement Date” means the first date following any Collateral
Release Date on which the Parent ceases to have an Investment Grade Rating from
at least two of S&P, Moody’s and/or Fitch.

 

“Collateral Release Date” has the meaning specified in Section 6.10 hereof.

 

“Collateral Release Period” means, each period commencing with the occurrence of
a Collateral Release Date and continuing until the occurrence of the next
Collateral Reinstatement Date, if any, immediately following such Collateral
Release Date.

 

10

--------------------------------------------------------------------------------


 

“Commitment” means, as to any Lender, the obligation of such Lender subject to
the terms and conditions of this Agreement to make Acquisition Revolving Loans
in a principal amount not exceeding such Lender’s Acquisition Revolving
Commitment, and to make Working Capital Revolving Loans and incur liability for
the Letter of Credit Exposure Amount and the Swingline Loans in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
amount set forth as such Lender’s Working Capital Revolving Commitment.  The
initial amount of each Lender’s Commitment is set forth on Schedule 1.1A
attached hereto, as each may be adjusted from time to time pursuant to other
provisions of this Agreement, and Commitments means all such Commitments of the
Lenders, as so adjusted.

 

“Commitment Fee” with respect to any Revolving Lender, has the meaning assigned
to it in Section 2.3.

 

“Commitment Percentage” means, with respect to any Revolving Lender, such
Revolving Lender’s Acquisition Commitment Percentage, Working Capital Commitment
Percentage, or Total Commitment Percentage, as applicable.

 

“Commodity Account” has the meaning assigned to such term in Section 9-102 of
the UCC.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D attached hereto and otherwise in Proper Form.

 

“Concentration Limit” means, with respect to any account debtor owing any
Account to any Borrower, the maximum amount of Accounts from such account debtor
which may be included as Eligible Accounts Receivable, (a) expressed as a
percentage of the total amount of Accounts owing to the Borrowers by all account
debtors, which percentage shall be (i) 10% for each such account debtor that has
a rating lower than an Investment Grade Rating, (ii) 20% for each such account
debtor that has a rating at least equal to or higher than an Investment Grade
Rating, or (b) as identified opposite such account debtor’s name on Schedule
1.1C or as otherwise approved from time to time by the Technical Agent.

 

“Consequential Loss” means, with respect to (a) the Borrowers’ payment of
principal of or interest on a LIBOR Borrowing on a day prior to the last day of
the applicable Interest Period, (b) the Borrowers’ failure to borrow or convert
a LIBOR Borrowing on the date specified by the Borrowers’ Agent for any reason,
or (c) any cessation of the Adjusted LIBOR Rate to apply to the Revolving Loans
or any part thereof pursuant to Sections 2.8, 2.9, 2.10 or 2.11, in each case
whether voluntary or involuntary, any loss, expense, penalty, premium or
liability incurred by any of the Lenders or the Administrative Agent as a result
thereof, including any loss of anticipated profit or any interest paid by any of
the Lenders to lenders of funds borrowed by it to make or carry the Revolving
Loans and any other costs and expenses sustained or incurred in liquidating or
employing deposits from third parties acquired to effect or maintain the
Revolving Loans.

 

“Consolidated EBITDA” means, for any period, for the Credit Parties on a
consolidated basis, an amount equal to Consolidated Net Income for such period
plus (a) the following to the extent deducted in calculating such Consolidated
Net Income: (i) Consolidated Interest Expense for such period, (ii) income tax
expense, (iii) the amount of depreciation and amortization expense

 

11

--------------------------------------------------------------------------------


 

deducted in determining such Consolidated Net Income, (iv) any extraordinary
non-cash charges for such period, (v) any other non-cash charges for such period
(but excluding any non-cash charges in respect of an item that was included in
Consolidated Net Income in a prior period), (vi) fees and expenses incurred
during such period in connection with any proposed or actual issuance of any
Indebtedness or Equity Interests, or any proposed or actual acquisitions,
investments, asset sales or divestitures permitted hereunder, and any losses
during such period attributable to cash payments relating to early
extinguishment of Indebtedness, (vii) any marked to market net unrealized gains
on Product that is physical inventory on the consolidated balance sheet of the
Credit Parties and their Subsidiaries at the end of such period where the lower
of cost or market expenses, or losses on associated hedge transactions, as
applicable, have been realized in Consolidated Net Income for such period, and
(viii) any marked to market net unrealized gains on financial derivatives and
fixed price forward contracts relating to the purchase of sale of Product held
by the Credit Parties and their Subsidiaries at the end of such period;
provided, however that the amount of adjustments pursuant to clause (viii) above
shall not exceed 5.0% of the Consolidated EBITDA reflected in the most recently
delivered Compliance Certificate, and minus (b) the following to the extent
included in Consolidated Net Income:  (i) extraordinary gains and any non-cash
items of income for such period and (ii) all cash payments made during such
period in respect of non-cash charges described in clause (a)(v) above in a
prior period; provided, however, that the results of operations of all Persons
in which the Credit Parties have an ownership interest (other than a Subsidiary
or other Person that the Credit Parties retain at least 50% of the ownership
interests in) shall only be included in Consolidated EBITDA to the extent that
the relevant Credit Party actually receives cash distributions in respect of its
ownership interests in such Person during such period for which Consolidated
EBITDA is being calculated (provided that in the event of any Disposition of the
Credit Parties’ ownership interests in such Person, any cash distributions
received by the Credit Parties in respect of such Disposition included in the
calculation of Consolidated EBITDA shall be deducted therefrom for such
period).  Consolidated EBITDA shall be calculated for each period, on a pro
forma basis, after giving effect to, without duplication, any Major Permitted
Business Expansion Project, any Permitted Acquisition and any Material
Disposition occurring during each period, as the case may be, and as if such
Major Permitted Business Expansion Project, Permitted Acquisition and Material
Disposition occurred or was completed on the first day of such period; provided
that with regard to each Permitted Acquisition (x) such pro forma adjustment
shall not exceed by more than 15%, either (1) the actual EBITDA of the Person or
assets being acquired for the immediately preceding four fiscal quarters ending
on or prior to the date of determination or (2) the actual EBITDA of the Person
or assets being acquired for the immediately preceding eight fiscal quarters
ending on or prior to the date of determination divided by two, as elected by
the Borrowers’ Agent, and (y) no such pro forma adjustments shall be allowed
unless, not less than five (5) Business Days (or such lesser period as is
acceptable to the Technical Agent) prior to the applicable Acquisition
Determination Date, the Technical Agent shall have received the documentation
required in connection with such Permitted Acquisition and the calculations
supporting such pro forma adjustments.  In making the pro forma calculation
contemplated by the preceding sentence, adjustments to Consolidated EBITDA shall
be determined in good faith by the Borrowers based on reasonable assumptions;
provided that (A) any such pro forma adjustments to Consolidated EBITDA shall be
acceptable to the Technical Agent (except that adjustments in connection with
Permitted Acquisitions shall also be acceptable to at least three (3) Initial
Lenders) and (B) with regard to each Major Permitted Business Expansion Project,
excluding the Grand Mesa Project, such pro forma adjustment (x) shall be

 

12

--------------------------------------------------------------------------------


 

based upon forecasted income that is either (1) derived from binding,
non-contingent contracts or (2) is deemed highly probable by the applicable
Credit Party and such determination is acceptable to the Technical Agent in its
discretion, in the case of each clause (1) and (2), less appropriate direct and
indirect costs to realize such income and (y) when aggregated with all pro forma
adjustments attributable to Major Permitted Business Expansion Projects,
excluding the Grand Mesa Project, shall not exceed 15.0%, of the Consolidated
EBITDA reflected in the most recently delivered Compliance Certificate, net of
any actual Consolidated EBITDA realized from such Major Permitted Business
Expansion Projects (excluding the Grand Mesa Project) and without giving effect
to increases in such Consolidated EBITDA arising from such Major Permitted
Business Expansion Projects for such pro forma period; provided that with
respect to pro forma adjustments attributable to Major Permitted Business
Expansion Projects, excluding the Grand Mesa Project, derived from highly
probable forecasted income pursuant to clause (x)(2) above, the aggregate
adjustments shall not exceed 5.0% of the Consolidated EBITDA reflected in the
most recently delivered Compliance Certificate; provided further, with respect
to the Grand Mesa Project, such pro forma adjustment to Consolidated EBITDA
shall be based on (i) forecasted income to be derived from binding,
non-contingent contracts less appropriate direct and indirect costs to realize
such income and (ii)  income from FERC required walk-up volume capped at 10,000
bpd ((X) in the case of the immediately preceding clause (i), net of any actual
Consolidated EBITDA realized from the Grand Mesa Project, and (Y) subject to the
limitation that the sum of the immediately preceding clauses (i) and (ii) shall
not exceed $140,000,000 for any four quarters ending on or prior to the date of
determination) multiplied by the applicable GMP Completion Percentage as of the
end of such period; provided further that to the extent the Grand Mesa Project
is not complete as of December 31, 2016, the contribution of the Grand Mesa
Project to Consolidated EBITDA will be reduced by 25% per quarter for each
quarter commencing with the fiscal quarter ending December 31, 2016.

 

“Consolidated Interest Expense” means, for any period, for the Credit Parties on
a consolidated basis, an amount equal to, without duplication, (a) all interest,
premium payments, debt discount, fees, charges and related expenses of the
Credit Parties in connection with borrowed money (including capitalized interest
and letter of credit fees) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP
(but excluding amortized non-cash financing costs), plus (b) the portion of rent
expense of the Credit Parties with respect to such period attributable to
interest under Capital Lease Obligations and Synthetic Leases whether or not
treated as interest in accordance with GAAP, plus (c) the net amount payable
under interest rate Hedging Agreements accrued during such period (whether or
not actually paid during such period) minus (d) the net amount receivable under
interest rate Hedging Agreements accrued during such period (whether or not
actually received during such period).  “Consolidated Interest Expense” shall be
calculated for each period, on a pro forma basis, after giving effect to,
without duplication, any incurrence or repayment of Indebtedness, any Permitted
Acquisition and any Disposition occurring during each period, as the case may
be, and as if such incurrence, acquisition or disposition (as applicable)
occurred or was completed on the first day of such period.

 

“Consolidated Net Income” means, for any period, for the Credit Parties, the net
income (or loss) of the Credit Parties for that period determined on a
consolidated basis without duplication in accordance with GAAP.

 

13

--------------------------------------------------------------------------------


 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Credit Parties and their Subsidiaries calculated on a
consolidated basis in accordance with GAAP consistently applied as of such date.

 

“Contingent Obligation” means, as to any Person (the “guarantor”), any
obligation of such guarantor guaranteeing the payment or performance of any
Indebtedness, leases, dividends or other obligations (collectively “primary
obligations”) of any other Person (the “primary obligor”), whether directly or
indirectly, including any obligation of such guarantor (a) to purchase any such
primary obligation or other property constituting direct or indirect security
therefor, (b) assume or contingently agree to become or be secondarily liable in
respect of any such primary obligation, (c) to advance or supply funds (i) for
the purchase or payment of any such primary obligation or (ii) to maintain
working capital or equity capital for the primary obligor or otherwise to
maintain the net worth or solvency of the primary obligor, (d) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, or (e) otherwise to assure or hold harmless
the owner of such primary obligation against loss in respect thereof; provided,
however, that the term “Contingent Obligation” shall not include endorsements of
checks or other negotiable instruments in the ordinary course of business.

 

“Continuing Member” means (a) individuals who on the Restatement Effective Date
constituted the board of managers or other equivalent governing body of the
General Partner and (b) any new members of the board of managers or other
equivalent governing body of the General Partner whose election or whose
nomination for election by the holders of the Equity Interests of the General
Partner was approved by at least a majority of the members then still in office
(or a duly constituted committee thereof) either who were members on the
Restatement Effective Date or whose election or nomination for election was
previously so approved.

 

“Control Agreements” collectively means the deposit account, securities account,
commodity account or blocked account control agreements, in Proper Form, to be
executed and delivered by and among the Collateral Agent, the Credit Parties
required by the Collateral Agent and the applicable financial institutions
described in Schedule 5.22 attached hereto, together with all modifications
and/or replacements thereof which are approved in writing by the Collateral
Agent, for purposes of evidencing control by the Collateral Agent in one or more
deposit accounts or securities accounts maintained by the applicable Credit
Parties with any such specified financial institution, in the case of the
Collateral Agent, for purposes of perfection of the Collateral Agent’s Lien in
such accounts.

 

“Controlled Account” means a deposit account or a securities account of any
Credit Party that, in each case, is subject to a Control Agreement.

 

“Copyrights” has the meaning specified for such term in the definition of
“Intellectual Property.”

 

“Credit Obligations” means the Obligations other than the Qualified Hedging
Obligations and the Qualified Bank Product Obligations.

 

“Credit Parties” means the Borrowers and the Guarantors.

 

14

--------------------------------------------------------------------------------


 

“Crude Oil” means liquid petroleum, regardless of gravity, produced at the well
by ordinary production methods and which are not the result of condensation of
gas before or after it leaves the reservoir.

 

“Debtor Relief Law” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, the lapse of time or both, unless cured or waived, become an
Event of Default.

 

“Default Rate” means, on any day, as follows:  (a) with respect to principal
which is outstanding under any Note, the sum of the Interest Option otherwise
applicable thereto on such day plus two percent per annum (it being understood
by the Borrowers that if any such applicable Interest Option is based on the
Adjusted LIBOR Rate, the Default Rate with respect to the applicable principal
amount shall only be calculated with reference to the applicable Adjusted LIBOR
Rate until the Interest Period applicable thereto expires, and upon the
expiration of such applicable Interest Period, the Default Rate for such
applicable principal amount shall be computed on the basis of the Alternate Base
Rate for such day plus two percent per annum), and (b) with respect to accrued
interest, fees and other Obligations (other than past due principal outstanding
under any Note), the sum of the Alternate Base Rate for such day plus two
percent per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two (2) Business Days of the date such Loans were
required to be funded hereunder, unless such Lender notifies the Administrative
Agent and the Borrowers’ Agent in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(which condition or conditions shall be specifically identified) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Day of the date when due, unless such
requirement is the subject of a good faith dispute, (b) has notified the
Borrower, the Administrative Agent or any Issuing Bank or Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
two (2) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder; provided
that such Lender shall cease to be a “Defaulting Lender” under this clause
(c) once it has provided the requested written confirmation that it will comply
with its prospective funding obligations hereunder, or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (iii) becomes the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership

 

15

--------------------------------------------------------------------------------


 

interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, each Swingline
Lender and each Lender.

 

“Detached RIN” means a RIN generated in accordance with RFS that is no longer
associated with a specific gallon of biofuel to the extent such separation has
occurred as provided in 40 CFR 80.1429(b), or such successor rule or regulation
that governs the separation of RINs from a volume of renewable fuel.

 

“Disposition” means the sale, transfer, lease or other disposition (including
pursuant to a merger resulting in the subject Property no longer being owned by
a Credit Party) of any Property.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Canadian Dollars, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the Issuing Bank, as the case may be,
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with Canadian Dollars.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in the Administrative
Questionnaire, or such other office of such Lender as such Lender may from time
to time specify in writing to the Borrowers’ Agent and the Administrative Agent.

 

“Domestic Subsidiary” means any Subsidiary of any Borrower that is organized and
domiciled in the United States of America.

 

“DRE” has the meaning assigned to such term in the definition of “Excluded
Subsidiary”.

 

“ECP Collateral” means the Collateral provided by the ECP Grantors.

 

“ECP Collateral Shortfall” has the meaning assigned to such term in
Section 2.5(f) of this Agreement.

 

“ECP Grantor” means each Grantor that qualifies as an “eligible contract
participant” under Title VII of the Dodd-Frank Wall Street Reform Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member

 

16

--------------------------------------------------------------------------------


 

Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Accounts Receivable” means, as at any date of determination thereof,
all Accounts owed to a Borrower that comply with all of the following
requirements:  (a) all payments due on the Accounts have been billed and
invoiced in a timely fashion and in the normal course of business (it being
understood that the foregoing shall be satisfied in circumstances where the
applicable account debtor shall not have received (or does not generally receive
in the ordinary course of business) an invoice from a Borrower requesting
payment with respect to any such Account so long as (x) any such unbilled
Account has been recorded in the books and records of such Borrower, and
(y) title to the underlying Inventory sold by such Borrower has passed to the
purchaser thereof); (b) all payments on the Account are due within 45 days of
being invoiced in accordance with clause (a) above; provided in each case, the
underlying Inventory sold by such Borrower has been delivered and title thereto
passed to the purchaser thereof; (c) (i) except with respect to Retail Accounts,
no payment is outstanding more than 30 days after the due date therefor and
(ii) with respect to Retail Accounts, no payment is outstanding on the Retail
Account more than 60 days after the invoice date therefor; provided in each
case, the underlying Inventory sold by such Borrower has been delivered and
title thereto passed to the purchaser thereof and (d) the Accounts do not
otherwise constitute Ineligible Accounts Receivable.  Additionally, in
calculating Eligible Accounts Receivable, returns, discounts, claims, credits
and allowances of any nature asserted or taken by account debtors of any of the
Credit Parties shall be excluded to the extent the same are otherwise included
in Eligible Accounts.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, or (d) any other Person approved by the Technical Agent, each
Issuing Bank and the Borrowers’ Agent (such approval not to be unreasonably
withheld, delayed or conditioned); provided, however, that if an Event of
Default has occurred which has not been waived or cured, such approval by the
Borrowers’ Agent shall not be required.

 

“Eligible Cash Collateral” means as of any date of determination, any Cash
Collateral of any Borrower.

 

“Eligible Detached RINs” means, with respect to any RIN type at any time, the
aggregate number of Detached RINs of such type owned by all Credit Parties at
such time less the number of Detached RINs of such type that would be required
to set off all renewable volume obligations of all Credit Parties under the RFS,
if compliance with the renewable volume obligations under the RFS were required
to be determined at such time.

 

“Eligible Inventory” means all Product (other than recycled water) of the Credit
Parties which complies with all of the following requirements: (a) such
Inventory is owned by and

 

17

--------------------------------------------------------------------------------


 

recorded on the books and records of the applicable Credit Party in the ordinary
course of business; and (b) such Inventory does not otherwise constitute
Ineligible Inventory.

 

“Eligible Net Liquidating Value in Futures Accounts”  means, as of any date of
determination of the Borrowing Base, the Net Liquidating Value of any Commodity
Account of any Borrower as of such date maintained with a reputable broker
reasonably acceptable to the Technical Agent (each, so long as such Person
remains qualified as such pursuant to the next succeeding sentence, an “Eligible
Broker”) with respect to positions held by such Eligible Broker on a regulated
exchange (including the New York Mercantile Exchange, the Intercontinental
Commodities Exchange and CME ClearPort) that have been maintained at all times
and in all respects in accordance with the this Agreement (including for the
avoidance of doubt, all transactions credited to such Commodity Account or
related thereto) which such Commodity Account is subject to (i) a Perfected
First Lien, subject only to Liens permitted pursuant to Section 7.2 and any Lien
of such Eligible Broker in connection with any indebtedness of such Borrower to
such Eligible Broker permitted by the applicable Control Agreement (including,
but not limited to, if permitted, any right of the Eligible Broker to close out
open positions of such Borrower without prior demand for additional margin and
without prior notice) (such amounts in a Commodity Account subject to the liens
and close-out rights of the Eligible Broker set forth in this clause (i), the
“Brokerage Account Deducts”), and (ii) a Control Agreement among the Collateral
Agent, such Borrower holding such account and the Eligible Broker with which
such account is maintained.  For the avoidance of doubt, a broker may, at any
time, cease to qualify as an “Eligible Broker” for all purposes hereunder upon
two (2) Business Days’ notice thereof by the Technical Agent, acting in its
reasonable discretion, to Borrowers’ Agent.  Eligible Net Liquidating Value in
Futures Accounts shall include any discounted face value of any U.S. Treasury
Securities held as of such date in such account that are zero coupon securities
issued by the United States of America, minus any unearned interest on such U.S.
Treasury Securities as of such date; provided that the maturity date thereof is
within six (6) months of the relevant determination date; provided, further,
that the Eligible Net Liquidating Value in Futures Accounts as calculated
pursuant to this definition shall be net of any Brokerage Account Deducts.

 

“Eligible Prepaid Inventory Volume” means, on any date, the volume of Eligible
Inventory under contract for sale by a Credit Party for which the purchasers
have prepaid or made deposits in an amount that is not less than 100% of the
contract price therefor.

 

“Eligible RIN Inventory” means, with respect to any Credit Party, all inventory
of such Credit Party consisting of Eligible Detached RINs that satisfy the
following requirements: such inventory (a) is owned by such Credit Party,
(b) subject to a first priority perfected security interest for the benefit of
the Secured Parties consistent with the Security Agreement, (c) has an
expiration date at least 31 days after the Borrowing Base Certification Date,
and (d) is valid for use in accordance with RFS.

 

“Environmental Claim” means any third party (including any Governmental
Authority) action, lawsuit, claim or proceeding (including claims or proceedings
at common law) which seeks to impose or alleges any liability for (a) pollution
or contamination by, or releases or threatened releases of, Hazardous Substances
into the air, surface water, ground water or land or the clean-up, abatement,
removal, remediation or monitoring of such pollution, contamination or Hazardous
Substances; (b) generation, recycling, reclamation, handling, treatment,
storage, disposal or

 

18

--------------------------------------------------------------------------------


 

transportation of Hazardous Substances; (c) exposure to Hazardous Substances; or
(d) the safety or health of employees.  An “Environmental Claim” includes a
proceeding to issue, modify or terminate an Environmental Permit to the extent
that such a proceeding attempts to redress violations of the applicable permit,
license, or regulation as alleged by any Governmental Authority.

 

“Environmental Law” means all applicable requirements imposed by any law
(including the Resource Conservation and Recovery Act, the Comprehensive
Environmental Response, Compensation, and Liability Act, the Clean Water Act,
the Clean Air Act, and any state analogues of any of the foregoing), rule,
regulation, or order of any Governmental Authority now or hereafter in effect
that relate to (a) pollution, protection or clean-up of the air, surface water,
ground water or land; (b) Hazardous Substance generation, recycling,
reclamation, release, threatened release, handling, treatment, storage, disposal
or transportation; (c) exposure of Persons or property to releases of Hazardous
Substances; or (d) occupational health and safety.

 

“Environmental Liabilities” means all liabilities, contingent or otherwise,
arising from any Environmental Claim, Environmental Permit or Environmental Law,
at law or in equity, and whether based on negligence, strict liability or
otherwise, including:  remedial, removal, response, abatement, restoration
(including natural resources), investigative, or monitoring liabilities,
personal injury and damage to property or natural resources, and any other
related costs, expenses, losses, damages, penalties, fines, liabilities,
indemnities and obligations, including attorney’s fees and court costs.

 

“Environmental Permit” means any permit, license, approval or other
authorization required under any Environmental Law.

 

“Equipment” means (a) any machinery or equipment and (b) any other Property
classified as “equipment” under the UCC.

 

“Equity Interests” means as to a Business Entity, all capital stock, partnership
interests, membership interests, beneficial interests in a trust or other
indicia of equity rights issued by a Business Entity from time to time, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

 

“ERISA” “ means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and all rules, regulations, rulings and interpretations
adopted by the Internal Revenue Service or the Department of Labor thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with any Credit Party or any Subsidiary of any Credit Party is treated
as a single employer under Section 414(b) or (c) of the Code or,  solely with
respect to Sections 412 or 430 of the Code, Section 414(m) or (o) of the Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Reserve Requirements” means for any day as applied to a LIBOR
Borrowing, the aggregate (without duplication) of the rates (expressed as a
decimal fraction) of

 

19

--------------------------------------------------------------------------------


 

reserve requirements current on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto), as
now and from time to time hereafter in effect, dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of such Board) maintained by a member bank of the
Federal Reserve System.

 

“Event of Default” means any of the events specified in Section 8.1.

 

“Excess Interest Amount” shall have the meaning attributed to such term in
Section 2.19.

 

“Excise Tax Liability” means any amounts which are due and owing to any
Governmental Authority, including excise or sales taxes or similar taxes, in
each cash, applicable to services provided under any material handling or
through-put agreement or the sale of Inventory held by any Borrower, to the
extent such amounts are collected or collectable by a Borrower from such
Borrower’s customer to be remitted to such Governmental Authority.

 

“Excluded Deposit Account” means any deposit account with a balance of less than
$5,000,000; provided that the aggregate amount on deposit in all Excluded
Deposit Accounts shall not, at any time, exceed 5.0% of Partners’ Capital.

 

“Excluded Real Property Asset” means any (a) Leasehold Property and (b) any
other Real Property Asset with a book value of less than $5,000,000 (in the case
of clauses (a) and (b), other than each Real Property Asset which the Borrowers
have elected to designate as a Mortgaged Property); provided that the aggregate
value of all Real Property Assets (including all Leasehold Property) that
qualifies as Excluded Real Property Assets shall not, at any time, exceed 5.0%
of Partners’ Capital.

 

“Excluded Subsidiary” means any 1) Subsidiary that is not a Domestic Subsidiary
and is not disregarded as an entity separate from its owner within the meaning
of Treas. Reg. § 301.7701-1 (a “DRE”) and 2) any foreign Subsidiary that is
treated as a DRE and owns (directly or indirectly through one or more DREs) a
Subsidiary that is (a) not a Domestic Subsidiary and (b) not a DRE.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
overall gross income, franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest under any Loan
Document pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.14(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.12, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure

 

20

--------------------------------------------------------------------------------


 

to comply with Section  2.12(g), (d) any U.S. federal withholding Taxes imposed
under FATCA and (e) any United States backup withholding Taxes.

 

“Exempted Joint Venture” means, at any time, any Business Entity that is not a
Credit Party (i) whose Equity Interests are directly held legally or
beneficially by a Credit Party (or group of Credit Parties) in an amount not to
exceed 75% of the outstanding Equity Interests of such Business Entity,
determined as of the date the Borrower’s Agent designated such Business Entity
to be an “Exempted Joint Venture” consistent with (iii) below, (ii) all of whose
Equity Interests held by any Credit Party are subject to a first priority
perfected security interest for the benefit of the Secured Parties consistent
with the Security Agreement (except that such Equity Interests shall not be
deemed “Excluded Assets” as defined in the Security Agreement), (iii) that has
been designated, in writing, by the Borrowers’ Agent to the Administrative Agent
to be an “Exempted Joint Venture”, and (iv) that is engaged in a business
consistent with Section 7.5 of this Agreement.  The Exempted Joint Ventures as
of the Restatement Effective Date are listed on Schedule 1.1E.

 

“Existing Credit Agreement” has the meaning ascribed to such term in the
recitals to this Agreement.

 

“Existing Lenders” has the meaning ascribed to such term in the recitals to this
Agreement.

 

“Facility” means the Acquisition Facility or the Working Capital Revolving
Facility, as the context requires.  “Facilities” means collectively, the
Acquisition Facility and the Working Capital Revolving Facility.

 

“Facility Increase” has the meaning ascribed to such term in Section 2.4(c).

 

“Facility Increase Agreement” has the meaning ascribed to such term in
Section 2.4(c)(iii).

 

“Facility Increase Certificate” means, with respect to any Facility Increase, a
certificate of a Responsible Officer of the Borrowers’ Agent certifying that as
of the date of such Facility Increase, the conditions set forth in
Sections 4.1(b) and 4.1(c) are satisfied and that immediately prior to giving
effect to the Facility Increase, each of the Acquisition Facility Availability
and the Working Capital Facility Availability is not less than zero.

 

“Fair Market Value” means the price that would be agreed to by a willing buyer
and a willing seller, where neither the buyer nor the seller is under any
compulsion to buy or sell, as the fair market value of the Property in an
orderly Disposition thereof; provided, that if the Borrowers and Administrative
Agent cannot agree on the Fair Market Value with respect to a specific Property
or Properties, the Fair Market Value shall be determined, at the cost and
expense of the Borrowers, by an independent appraiser selected by the
Administrative Agent, who is of national standing with experience valuing
comparable properties.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, a rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve

 

21

--------------------------------------------------------------------------------


 

System arranged by Federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it; provided that if
the Federal Funds Effective Rate as determined above shall be less than zero at
any time, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.

 

“First Purchaser Liability” means any payment obligations arising from any
Borrower’s purchase of Eligible Inventory that are subject, as reasonably
determined by the Technical Agent, to a First Purchaser Lien, but only to the
extent that payment of such obligations is not supported by a Letter of Credit
issued under this Agreement for the account of such Borrower securing payment of
all amounts subject to such First Purchaser Lien.

 

“First Purchaser Lien” means a Lien as defined in Texas Bus. & Com. Code
Section 9.343, or comparable laws of the states of Oklahoma, Kansas,
Mississippi, Wyoming, or New Mexico, or any other state.

 

“Fitch” means Fitch Ratings.

 

“Flood Determination Form” as defined in Section 6.18 hereof.

 

“Flood Hazard Property” means a Mortgaged Property the improvements on which are
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards and requiring either the Credit Party
or Collateral Agent to purchase special flood insurance.

 

“Flood Laws”  means, collectively, the Flood Disaster Protection Act of 1973 and
the National Flood Insurance Reform Act of 1994.

 

“Foreign Lender” means (a) if the Credit Party is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Credit Party is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Credit Party is resident for tax purposes.  For purposes of this
definition, the United States of America, each state thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

“GAAP” means, as to a particular Person, those principles and practices that
(a) are recognized as such by the Financial Accounting Standards Board or
successor organization, and (b) are consistently applied (or with respect to
which any change in principles and practice mandated by the Financial Accounting
Standards Board or successor organization are disclosed in writing to the
Administrative Agent) for all periods after the date of this Agreement in a
manner consistent with the manner in which such principles and practices were
applied to the most recent audited financial statements of the relevant Person
furnished to the Administrative Agent and the Lenders prior to the date of this
Agreement (or with respect to which any change in principles and practice
mandated by the Financial Accounting Standards Board or successor organization
are disclosed in writing to the Administrative Agent, subject to the provisions
of Section 1.2(b)).

 

22

--------------------------------------------------------------------------------


 

“General Partner” means NGL Energy Holdings LLC, a Delaware limited liability
company.

 

“GMP Completion Percentage” with respect to the determination of Consolidated
EBITDA for any period, the percentage of completion for the Grand Mesa Project
determined as the quotient (expressed as a percentage) of the costs incurred by
the Loan Parties as of the end of the applicable period over the estimated total
project cost of the Grand Mesa Project at such time.

 

“Governmental Authority” means the United States of America, any state of the
United States, and any political subdivision of any of the foregoing, any other
nation or government, or any state, provincial or other subdivision thereof, or
supranational authority, and any agency, instrumentality, department,
commission, board, bureau, central bank, authority, court or other tribunal, in
each case whether executive, legislative, judicial, regulatory or
administrative.

 

“Grand Mesa Project” means that certain crude oil pipeline beginning in Weld
County, Colorado and terminating in Cushing, Oklahoma.

 

“Guarantors” means Parent, each Borrower, each other Subsidiary of Parent listed
on the signature pages to this Agreement as a guarantor, each other Subsidiary
of Parent added as a guarantor pursuant to Section 6.10 and each other
Subsidiary that the Parent shall elect to add as a guarantor in its discretion. 
“Guarantor” means any one of such Guarantors.

 

“Guaranty” means the guaranty given by each Guarantor under Section 10.18 or any
other guaranty agreement entered into by such Guarantor in favor of the
Collateral Agent and the other Secured Parties.

 

“Hazardous Substance” means any hazardous or toxic waste, substance or material
defined as or regulated as “hazardous” or “toxic” or a “pollutant” by any
Environmental Law, including dangerous waste (as defined under the Resource
Conservation and Recovery Act or its regulations, as amended from time to time),
any carcinogenic, mutagenic or infectious wastes or substances, petroleum and
any constituent thereof, and any radioactive materials and waste; provided,
however, the words “Hazardous Substance” shall not mean or include any such
Hazardous Substance that may be naturally occurring in any ambient air, surface
water, ground water, land surface or subsurface strata.

 

“Hedging Agreement” means an agreement relating to any swap, cap, floor, collar,
option, forward, futures contract, cross right or obligation, or combination
thereof or similar transaction, with respect to interest rate, foreign exchange,
currency, commodity (including any of the commodities described in the
definition of “Product”), commodity supply, credit or equity risk.

 

“Hedging Obligations” means, with respect to any Person, any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under any Hedging Agreements
and any and all cancellations, buy backs, reversals, terminations or assignments
of any of the foregoing.

 

“Highest Lawful Rate” means, with respect to the Technical Agent or any Lender,
the maximum nonusurious rate of interest permitted to be charged by, as
applicable, the

 

23

--------------------------------------------------------------------------------


 

Administrative Agent or such Lender under applicable laws (if any) of the United
States or any state from time to time in effect.

 

“Immaterial Subsidiary” means any Subsidiary (other than an Excluded Subsidiary)
of any Credit Party designated as such by the Borrowers’ Agent; provided, that,
(i) the total assets of all Immaterial Subsidiaries, determined in accordance
with GAAP as of the date of the most recent financial statements delivered
pursuant to Section 6.3, shall not exceed five percent (5%) of the Consolidated
Total Assets of the Credit Parties and their Subsidiaries as of such date and
(ii) the Consolidated EBITDA of all Immaterial Subsidiaries, calculated on a pro
forma basis as if all such Immaterial Subsidiaries were Credit Parties for the
purpose of such calculation, shall not exceed, as of any date of determination,
5% of the Consolidated EBITDA of all Credit Parties.  The Immaterial
Subsidiaries as of the Restatement Effective Date are identified on Schedule
5.7.

 

“Increasing Lender” has the meaning ascribed to such term in
Section 2.4(c)(iii).

 

“Indebtedness” means, as to any Person, without duplication:  (a) all
indebtedness of such Person for borrowed money; (b) any other indebtedness which
is evidenced by a bond, note debenture or similar instrument or upon which
interest charges are traditionally paid; (c) all Capital Lease Obligations of
such Person; (d) all obligations of such Person for the deferred purchase price
of Property or services (except current trade accounts payable arising in the
ordinary course of business and payable in accordance with customary trade
practices); (e) all reimbursement obligations, contingent or otherwise, of such
Person in respect of outstanding letters of credit, acceptances and similar
obligations created for the account of such Person; (f) all indebtedness,
liabilities, and obligations secured by any Lien on any Property owned by such
Person even though such Person has not assumed or has not otherwise become
liable for the payment of any such indebtedness, liabilities or obligations
secured by such Lien; (g) net liabilities of such Person in respect of Hedging
Obligations; (h) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person; (i) all
obligations of such Person to pay the principal portion under any Synthetic
Lease (calculated as the net present value of the rental payments thereunder
with the implicit rate of interest of such Synthetic Lease as the discount
factor); (j) all Indebtedness of another entity to the extent such Person is
liable therefor (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor; (k) all Contingent Obligations of such Person with respect to
Indebtedness of others; and (l) all mandatory obligations of such Person to
purchase, redeem, retire or defease any Equity Interests in such Person or any
other Person prior to June 20, 2022, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

 

“Ineligible Accounts Receivable” means, as at any date of determination thereof,
any Accounts of any Credit Party which do not comply with all of the following
requirements:

 

24

--------------------------------------------------------------------------------


 

(a)           the Account has been created by the applicable Credit Party in the
ordinary course of business from a completed, outright and lawful sale of goods
(as such term is defined in the UCC), pursuant to which ownership has passed to
the applicable account debtor on an absolute sales basis, or from the rendering
of services by or on behalf of the applicable Credit Party and is deemed
“earned” under the applicable service contract or other agreement or arrangement
between the applicable Credit Party and the applicable account debtor;

 

(b)           the Account is Collateral hereunder and is subject to a first
priority perfected Lien in favor of the Collateral Agent (subject only to Liens
permitted by Section 7.2);

 

(c)           the Account does not arise out of a bill and hold, ship-in-place,
guaranteed sale, sale-and-return, consignment, progress billing, promotional
(including samples), C.O.D. or cash in advance arrangement;

 

(d)           the Account is not subject to any prepayment, deposit, setoff,
contra, offset, deduction, dispute, charge back, credit, counterclaim or other
defense arising out of the transactions represented by the Account or
independently thereof (including other sales to the same account debtor);
provided, that ineligibility shall be limited to the amount thereof;

 

(e)           the applicable account debtor has finally accepted the goods or
services from the sale out of which the Account arose and has not (i) objected
to such account debtor’s liability thereon, (ii) rejected any of such services
or goods or (iii) returned or repossessed any of such goods;

 

(f)            the applicable account debtor is not any Governmental Authority,
unless such account debtor is the United States of America (or any agency,
instrumentality, department or other political subdivision thereof) and all
required actions under the U.S. Federal Assignment of Claims Act applicable to
such Account and such Governmental Authority have been taken to approve and
permit the assignment of rights to payment thereunder as determined by the
Technical Agent in its reasonable discretion;

 

(g)           the applicable account debtor is not an Affiliate of any Credit
Party or any of their Subsidiaries;

 

(h)           the applicable account debtor must have its principal place of
business located within the United States or Canada, except for Accounts backed
by a letter of credit in all respects acceptable to the Administrative Agent;

 

(i)            the Account is not evidenced by a promissory note or other
instrument or by chattel paper;

 

(j)            the Account complies with all material Legal Requirements
(including all usury laws, fair credit reporting and billing laws, fair debt
collection practices and rules, and regulations relating to truth in lending and
other similar matters);

 

(k)           the Account is in full force and effect and constitutes a legal,
valid and binding obligation of the applicable account debtor enforceable in
accordance with the terms thereof;

 

25

--------------------------------------------------------------------------------


 

(l)            the Account is denominated in and provides for payment by the
applicable account debtor in Dollars or Canadian Dollars;

 

(m)          the Account has not been and is not required to be charged or
written off as uncollectible in accordance with GAAP;

 

(n)           the Account is not owed by an account debtor which has (i) applied
for, suffered, or consented to the appointment of any receiver, custodian,
trustee, or liquidator of its assets, (ii) has had possession of all or a
material part of its Property taken by any receiver, custodian, trustee or
liquidator, (iii) filed, or had filed against it, any request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as
bankrupt, winding-up, or voluntary or involuntary case under any state or
federal bankruptcy laws, (iv) has admitted in writing its inability, or is
generally unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business; and

 

(o)           the Account is not owed by any account debtor which has sold all
or a substantially all of its assets.

 

In addition to the forgoing, the total amount of Accounts owing to the Credit
Parties by an account debtor in excess of such account debtor’s Concentration
Limit of the total amount of Accounts owing to the Credit Parties by all account
debtors shall also constitute “Ineligible Accounts Receivable” for purposes
hereof, unless such Accounts exceeding such account debtor’s Concentration Limit
are fully backed or secured by a letter of credit or credit insurance acceptable
to the Agent.

 

“Ineligible Inventory” means, as at any date of determination thereof, any
Inventory of any Credit Party which does not comply with all of the following
requirements:

 

(a)           such Inventory is Collateral hereunder and is subject to a first
priority perfected Lien in favor of the Administrative Agent (subject only to
Liens permitted by Section 7.2 (other than a First Purchaser Lien));

 

(b)           such Inventory meets all applicable laws and standards imposed by
any Governmental Authority having regulatory authority over it;

 

(c)           such Inventory is in good condition, is not returned, defective or
damaged, and is currently usable or saleable in the normal course of business of
the applicable Credit Party;

 

(d)           such Inventory is not work-in-process Inventory and is not
remnants or tank heel Inventory;

 

(e)           such Inventory must not be in transit (except (x) between
locations of the Borrowers, (y) in common carrier pipelines, or (z) in transit
by railcar or barge under the control and ownership of the Credit Parties) and
must be housed or stored in the United States or Canada at: (i) a real Property
location either owned or leased by a Credit Party, but if leased so long as such
leased facility is covered by a landlord’s waiver and access agreement
reasonably acceptable to the Technical Agent in all respects from the owner of
such leased facility pursuant to which such owner waives or subordinates any
Lien it may claim against such Inventory, whether

 

26

--------------------------------------------------------------------------------


 

contractual or statutory, to the Lien in favor of the Collateral Agent against
such Inventory and grants the Administrative Agent access to such leased
facility, unless an appropriate reserve has been added to the Borrowing Base,
(ii) a storage facility or terminal utilized by a Credit Party, so long as such
storage facility or terminal is covered by a waiver agreement reasonably
acceptable to the Technical Agent in all respects from the operator of such
facility or terminal pursuant to which such operator waives or subordinates any
Lien it may claim against such Inventory, whether contractual or statutory, to
the Lien in favor of the Collateral Agent against such Inventory, acknowledges
that it holds and controls such Inventory for the benefit of the Collateral
Agent for purposes of perfecting the Collateral Agent’s Lien therein and grants
the Collateral Agent access to such Inventory, unless an appropriate reserve has
been added to the Borrowing Base, (iii) an Acceptable Location, or (iv) a
railcar under the control of the Credit Parties;

 

(f)            such Inventory is not in the possession of or control of any
bailee or any agent or processor for or customer of any Credit Party or any of
their Subsidiaries, unless, with respect to a bailee, such bailee has executed
and delivered to the Administrative Agent an access/subordination agreement
reasonably acceptable to the Technical Agent in all respects subordinating any
Lien it may claim in such Inventory, acknowledging that it holds and controls
such Inventory for the benefit of the Collateral Agent for purposes of
perfecting the Collateral Agent’s Lien therein and granting the Agent access to
such Inventory or an appropriate reserve has been added to the Borrowing Base;

 

(g)           such Inventory must be adequately insured to the reasonable
satisfaction of the Administrative Agent pursuant to insurance coverage required
by this Agreement and the Security Documents;

 

(h)           such Inventory must not be on consignment;

 

(i)            such Inventory is not subject to a Lien (including any First
Purchaser Lien), claim or right of any person other than the Credit Parties or
the Collateral Agent, unless, with respect to any Lien (including any First
Purchaser Lien), an appropriate reserve has been added to the Borrowing Base;
and

 

(j)            such Inventory is not located on real Property or in bulk storage
tanks that are subject to Permitted Non-Compete Liens unless the holder(s) of
such Permitted Non-Compete Liens have entered into a collateral access agreement
in form and substance satisfactory to the Collateral Agent in all respects
which, among other things, will provide the Administrative Agent with access to
any and all Inventory located on such real Property or in such bulk storage
tanks and pursuant to which such holder(s) of such Permitted Non-Compete Liens
have agreed to waive any Lien it may claim against such Inventory, whether
contractual or statutory, to the Lien in favor of the Collateral Agent.

 

“Initial Lenders” means to the extent that they are Lenders under this
Agreement, collectively, (a) Deutsche Bank AG, New York Branch, (b) Royal Bank
of Canada, (c) BNP Paribas, New York Branch, (d) PNC Bank, National Association,
and (e) Toronto Dominion Bank, New York Branch.

 

27

--------------------------------------------------------------------------------


 

“Intellectual Property” means all U.S. and foreign (a) patents, patent
applications, patent disclosures, and all related continuations,
continuations-in-part, divisionals, reissues, re-examinations, substitutions,
and extensions thereof (“Patents”), (b) trademarks, service marks, trade names,
domain names, logos, slogans, trade dress, and other similar designations of
source or origin, together with the goodwill symbolized by any of the foregoing
(“Trademarks”), (c) copyrights and copyrightable subject matter (“Copyrights”),
(d) rights of publicity, (e) moral rights and rights of attribution and
integrity, (f) computer programs (whether in source code, object code, or other
form), databases, compilations and data, technology supporting the foregoing,
and all documentation, including user manuals and training materials, related to
any of the foregoing, (g) trade secrets and all confidential information,
know-how, inventions, proprietary processes, formulae, models, and
methodologies, (h) all rights in the foregoing and in other similar intangible
assets, (i) all applications and registrations for the foregoing, and (j) all
rights and remedies against infringement, misappropriation, or other violation
thereof.

 

“Intellectual Property Security Agreement” shall have the meaning attributed to
such term in Section 5.21.

 

“Intercreditor Agreement” means the Collateral Agency and Intercreditor
Agreement dated as of the date hereof among the Collateral Agent, the holders of
the Senior Notes party thereto, and the Credit Parties.

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated EBITDA for the period of four fiscal quarters ending on such
date to (b) Consolidated Interest Expense for such period.

 

“Interest Option” shall have the meaning specified in Section 2.8(a).

 

“Interest Payment Dates” means (a) for Alternate Base Rate Borrowings (other
than Swingline Loans), (i) the last Business Day of each fiscal quarter prior to
the Termination Date, and (ii) the Termination Date; (b) for LIBOR Borrowings,
(i) the end of the applicable Interest Period, and (ii) with respect to LIBOR
Borrowings with an Interest Period in excess of three months, an Interest
Payment Date shall also occur on each day that occurs at three month intervals
from the first day of such Interest Period; and (c) for Swingline Loans, (i) the
last Business Day of each calendar month prior to the earlier to occur of the
Termination Date or the date such Swingline Loans are required to be paid with
proceeds of Working Capital Revolving Loans or Acquisition Revolving Loans in
accordance with Section 2.16(c), and (ii) the earlier to occur of the
Termination Date or the date such Swingline Loans are required to be paid with
proceeds of Working Capital Revolving Loans or Acquisition Revolving Loans in
accordance with Section 2.16(c).

 

“Interest Period” means the period commencing on the date of the applicable
LIBOR Borrowing and ending on the numerically corresponding day (or, if there is
no numerically corresponding day, on the last day) in the calendar month that is
one, two, three or six months (or, with the consent of each Lender, nine or
twelve months) thereafter, as the Borrower’s Agent may elect in accordance
herewith; provided, however, that (a) if an Interest Period would end on a day
that is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless such next succeeding Business Day would fall in
the next calendar month, in which

 

28

--------------------------------------------------------------------------------


 

case such Interest Period shall end on the next preceding Business Day, (b) no
Interest Period shall end later than the Termination Date, and (c) interest
shall accrue from and including the first day of an Interest Period to, but
excluding, the last day of such Interest Period.

 

“Inventory” means all inventory (as such term is used in the UCC), goods and
merchandise now owned and hereafter acquired by any Credit Party, wherever
located, to be furnished under any contract of service or held for sale or
lease, all returned goods, raw materials, other materials and supplies of any
kind, nature or description which are or will be used or consumed in the
business of any Credit Party or any of their Subsidiaries or used in connection
with the packing, shipping, advertising, selling or finishing of such goods,
merchandise and such other personal property, and all documents of title or
other documents representing any of them.

 

“Investment” means the purchase or other acquisition of any securities or
Indebtedness of, or the making of any loan, advance, extension of credit or
capital contribution to (or the transfer of Property having the effect of any of
the foregoing), or the incurring of any Contingent Obligation in respect of the
Indebtedness of, any Person (in each case other than accounts receivable arising
in the ordinary course of business).  The amount of any Investment shall be
determined as the initial cost of such Investment and all additional costs of
such Investment less the aggregate amount of all repayments of principal and
returns of capital on such Investment; provided that the amount of any
Investment shall not be less than zero.

 

“Investment Grade Rating” means with respect to any Person, the long term senior
unsecured noncredit enhanced credit rating of which is BBB- or higher by S&P, if
rated by S&P, Baa3 or higher by Moody’s, if rated by Moody’s, or BBB- or higher
by Fitch, if rated by Fitch.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuance Cap” with respect to the obligation of an Issuing Bank to issue any
Letter of Credit pursuant to Section 2.15, the aggregate amount of outstanding
Letter of Credit Exposure Amount attributable to Letters of Credit issued by
such Issuing Bank (in its capacity as an Issuing Bank) as set forth below:

 

Issuing Bank

 

Issuance Cap

Deutsche Bank AG New York Branch

 

$

20,000,000

BNP Paribas, New York Branch

 

$

200,000,000

PNC Bank, National Association

 

$

200,000,000

 

“Issuing Bank” each of Deutsche Bank AG, New York Branch, BNP Paribas, New York
Branch, PNC Bank, National Association, and upon designation by the Parent each
such additional Lender that agrees to act in such capacity (so long as each such
Person remains a Working Capital Revolving Lender), in its respective capacity
as an issuer of any Letter of Credit pursuant to this Agreement.  With respect
to any Letter of Credit, “Issuing Bank” shall mean the applicable issuer
thereof.

 

29

--------------------------------------------------------------------------------


 

“Joinder Agreement” means any agreement, in Proper Form, executed by a
Subsidiary of a Credit Party from time to time in accordance with Section 6.10,
pursuant to which such Subsidiary joins in the execution and delivery of this
Agreement or any other Loan Document.

 

“Krimbill Parties” means Michael Krimbill, KrimGP2010, LLC, Krim2010, LLC and
any trusts or family partnerships of Michael Krimbill and his family members
established for estate planning purposes; provided, that KrimGP2010, LLC,
Krim2010, LLC and such trusts or family partnerships are directly or indirectly
controlled by Michael Krimbill.

 

“LC Collateral Account” shall have the meaning specified for such term in
Section 2.15(i).

 

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of a Real Property Asset.

 

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority.

 

“Lender” or “Lenders” shall have the meaning specified in the preamble of this
Agreement.  Unless the context otherwise requires, the term “Lenders” shall
include the Swingline Lender.

 

“Letter of Credit Advances” means all sums which may from time to time be paid
by any and all of the Working Capital Revolving Lenders pursuant to any and all
of the Letters of Credit, together with all other sums, fees, reimbursements or
other obligations which may be due to the Administrative Agent, any Issuing Bank
or any of the Working Capital Revolving Lenders pursuant to any of the Letters
of Credit.

 

“Letter of Credit Exposure Amount” means at any time the sum of (a) the
aggregate undrawn amount of all Letters of Credit outstanding at such time plus
(b) the aggregate amount of all Letter of Credit Advances for which the Working
Capital Revolving Lenders have not been reimbursed and which remain unpaid at
such time.  The Letter of Credit Exposure Amount of any Working Capital
Revolving Lender at any time shall be its Working Capital Commitment Percentage
of the aggregate Letter of Credit Exposure Amount at such time.

 

“Letters of Credit” means Standby Letters of Credit and Trade Letters of
Credit.  Letter of Credit means any one of the Standby Letters of Credit or
Trade Letters of Credit.

 

“Leverage Ratio” means, as of any date of determination, the ratio of (a) Total
Indebtedness as of such date to (b) Consolidated EBITDA for the period of the
four fiscal quarters most recently ended.

 

“LIBOR” means, with respect to each Interest Period for each LIBOR Borrowing,
the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for deposits in United States Dollars for a period equal in length to such
Interest Period as displayed on Reuters Screen LIBOR01 Page (or any successor or
substitute page or service providing quotations of interest rate available to
dollar deposits in the London interbank market comparable to those currently
provided on such page, as determined by the Administrative Agent from time to
time) at approximately 11:00 a.m. London

 

30

--------------------------------------------------------------------------------


 

time, two (2) Business Days prior to the commencement of such Interest Period,
as the rate for dollar deposits with a maturity comparable to such Interest
Period.  In the event that such rate is not available at such time for any
reason, then “LIBOR” with respect to such LIBOR Borrowing for such Interest
Period shall be the arithmetic average (rounded to the nearest 1/100 of 1%) of
the offered quotation to first-class banks in the interbank Eurodollar market by
the Administrative Agent for US dollar deposits of an amount in same day funds
comparable to the outstanding principal amount of the Eurodollar Rate Loan of
the Administrative Agent for which an interest rate is then being determined
with maturities comparable to the Interest Period to be applicable to such
Eurodollar Rate Loan, determined as of 11:00 a.m. (London time) on the date
which is two (2) Business Days prior to the commencement of such Interest
Period.  Notwithstanding the foregoing, if LIBOR shall at any time be less than
zero, such rate shall be deemed to be zero at such time for the purposes of this
Agreement.

 

“LIBOR Borrowing” means, as of any date, that portion of the principal balance
of the Revolving Loans bearing interest at the Adjusted LIBOR Rate as of such
date and having the same Interest Period.

 

“LIBOR Lending Office” means, with respect to any Revolving Lender, the office
of such Revolving Lender specified as its “LIBOR Lending Office” in the
Administrative Questionnaire, or (if no such office is specified, its Domestic
Lending Office), or such other office of such Revolving Lender as such Revolving
Lender may from time to time specify in writing to the Borrower’s Agent and the
Administrative Agent.

 

“LIBOR Rate” with respect to each day during each Interest Period pertaining to
a LIBOR Borrowing, a rate per annum determined for such date in accordance with
the following formula (rounded upwards to the nearest 1/100th of 1%):

 

 

LIBOR

 

 

1.00 – Eurocurrency Reserve Requirements

 

 

“Lien” means, with respect to any asset of any Person, (a) any mortgage, pledge,
charge, encumbrance, security interest, collateral assignment or other lien or
restriction of any kind on such asset, whether based on common law,
constitutional provision, statute or contract, (b) the interest of any vendor or
a lessor under any conditional sale agreement, title retention agreement or
capital lease relating to such asset, (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities, or (d) any other right of or arrangement with any creditor to have
such creditor’s claim satisfied out of such assets, or the proceeds therefrom,
prior to the general creditors of such Person owning such assets.

 

“Loan Documents” means this Agreement, the Notes, the Applications, the Security
Documents, the Guaranties, the Joinder Agreements, the Letters of Credit, the
Intercreditor Agreement, all instruments, certificates and agreements now or
hereafter executed and delivered to any Agent and/or the Lenders in connection
with or pursuant to any of the foregoing (including any fee letter relating to
the transactions contemplated by this Agreement but excluding any agreements in
respect of Bank Products), and all amendments, modifications, renewals,
extensions, increases and rearrangements of, and substitutions for, any of the
foregoing.

 

31

--------------------------------------------------------------------------------


 

“Loans” means the Revolving Loans and the Swingline Loans.  Loan means any one
of the Revolving Loans or the Swingline Loans.

 

“Major Permitted Business Expansion Project” means a Permitted Business
Expansion Project with respect to which one or more Credit Parties have made
Capital Expenditures in excess of $5,000,000.

 

“Market Value” means the spot market price for Product (other than Eligible RIN
Inventory) as of the last day in the period covered by the latest Borrowing Base
Certificate as determined by a market price provider customarily used for such
Product (including, but not limited to, Nymex, OPIS, Argus, and Platts)
customarily used for such Product and location and reasonably acceptable to the
Technical Agent.  With respect to RINs, (x) Attached RINs shall not be deemed to
have a “Market Value” separate from the underlying Product to which they are
attached and (y) the aggregate “Market Value” of all Eligible RIN Inventory at
any time, shall equal the sum of (i) the value of all such Eligible RIN
Inventory at such time determined from market price providers in accordance with
the immediately preceding sentence, less (ii) the RIN Inventory Excess Setoff,
if any, at such time.

 

“Material Adverse Effect” means (a) a material adverse change in or a material
adverse effect on the business, assets (including the Collateral), operations,
financial condition of the Credit Parties (taken as a whole), (b) a material
impairment of the ability of the Borrowers or the Guarantors (taken as a whole)
to perform any of their respective obligations under this Agreement, the Notes
or any other Loan Document; (c) the legality, validity, binding effect or
enforceability of this Agreement, the Notes or any other Loan Document, or (d) a
material impairment of the rights of, remedies of or benefits available to the
Secured Parties under this Agreement, the Notes or any other Loan Document.

 

“Material Disposition” means any Disposition of Property or series of related
Dispositions of Property that either has a fair market value, or yields gross
proceeds to the Credit Parties in excess of $5,000,000.

 

“Material Lease” means any lease agreement with respect to a Material Leasehold
Property.

 

“Material Leasehold Property” means Leasehold Property with annual rental
payments in excess of $1,250,000.

 

“Maximum Commitment” means $2,065,000,000.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means (a) a security instrument (whether designated as a deed of
trust, a deed to secure debt, a mortgage, a leasehold mortgage, a leasehold deed
of trust, a leasehold deed to secure debt, an assignment of leases and rents or
by any similar title) executed and delivered by any Credit Party in
substantially the form of Exhibit H annexed hereto, or in such other form as may
be approved by the Collateral Agent, in each case with such changes thereto as
may be recommended by the Collateral Agent’s local counsel based on local laws
or customary local practices, and (b) at the Collateral Agent’s option, an
amendment to an existing Mortgage, in form

 

32

--------------------------------------------------------------------------------


 

satisfactory to the Technical Agent, adding any Real Property Assets to the
Mortgaged Property encumbered by such existing Mortgage, in either case as such
security instrument or amendment may be amended, supplemented or otherwise
modified from time to time.  “Mortgages” means all such instruments.

 

“Mortgaged Property” has the meaning specified for such term in Section 6.18(a).

 

“Multiemployer Plan” means a plan as defined in Section 3(37) or
Section 4001(a)(3) of ERISA.

 

“Natural Gas” means natural gas and Natural Gas Liquids (including propane).

 

“Natural Gas Liquids” means liquid hydrocarbons, including as ethane, propane,
butane, and pentane, that in each case, are extracted from field gas.

 

“Net Liquidating Value” means, with respect to any Commodity Account, the sum of
(i) the aggregate marked-to-market value of all futures positions, (ii) the
aggregate liquidation value of all option positions, (iii) the cash balance, in
each case credited to such Commodity Account and (iv) Cash Equivalents credited
to such Commodity Account.

 

“Net Open Position” with respect either Crude Oil, Natural Gas Liquids, Refined
Petroleum Products and Renewable Products, as applicable, the absolute value of
the number of barrels of such Product obtained by subtracting (a) the sum of
(i) the number of barrels of such Product which the Credit Parties have
committed to buy, or can be required to buy, or will receive under a Commodity
Contract, on a future date at a fixed price; and (ii) the number of barrels of
such Product that the Credit Parties have in Inventory from (b) the number of
barrels of such Product that the Credit Parties have committed to sell, or can
be required to sell, or will deliver under a Commodity Contract, on a future
date at a fixed price.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans and amounts owed under the Senior Notes) secured by such asset
or otherwise subject to mandatory prepayment as a result of such event and
(iii) the amount of all taxes paid (or reasonably estimated to be payable) and
the amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer); provided that
“Net Proceeds” shall be reduced by the amount thereof required by the Note
Purchase Agreement to be offered to repurchase the Senior Notes pursuant to
Section 8.4 of the Note Purchase Agreement; provided

 

33

--------------------------------------------------------------------------------


 

further that such reduction of the “Net Proceeds” shall not exceed an amount
equal to the total amount of Net Proceeds (prior to giving effect to the
reduction) multiplied by a fraction (x) the numerator of which is the aggregate
principal amount of the Senior Notes then outstanding and (y) the denominator of
which is the sum of the aggregate principal amount of the Obligations and the
“Note Obligations” (as defined in the Note Purchase Agreement) and provided
further that, with respect to any proposed prepayment to the Senior Noteholders,
the difference of (x) the amount required to be offered to the Senior
Noteholders to repurchase the Senor Notes under the Note Purchase Agreement less
(y) the amount of repurchases actually accepted by Senior Noteholders for the
repurchase of Senior Notes in connection with such proposed prepayment shall be
deemed to be “Net Proceeds” available exclusively for the repayment of the
Loans, subject to Section 2.5 hereof.

 

“New Revolving Lender” has the meaning ascribed to such term in Section 2.4(c).

 

“NGL Operating” means NGL Energy Operating, L.L.C.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 10.10 and (b) has been approved by the
Required Lenders.

 

“Non-ECP Collateral” means the Collateral provided by the Non-ECP Grantors.

 

“Non-ECP Grantor” means each Grantor that is not an ECP Grantor.

 

“Note Purchase Agreement” means the Note Purchase Agreement dated as of June 19,
2012, by and among the Parent and the “Purchasers” party thereto, as such
agreement may be modified, amended, restated, supplemented, joined or restated
in accordance with its terms, or as replaced in its entirety.

 

“Notes” means the Acquisition Revolving Credit Notes, the Working Capital
Revolving Credit Notes and the Swingline Note.  “Note” means any one of such
promissory notes.

 

“Obligations” means all advances to, and debts, liabilities, obligations, fees,
costs, indemnities, covenants, performance and duties of, any Credit Party
arising under any Loan Document or otherwise with respect to any Loan, Letter of
Credit, Qualified Hedging Agreement, or Qualified Bank Product in each case,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest, fees and other obligations that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding (or that would accrue or arise but for the commencement of any
such case).

 

“Obligee” and “Obligees” shall have the meanings assigned to such terms in
Section 10.17.

 

“Organizational Documents” means, with respect to a corporation, the certificate
of incorporation, articles of incorporation and bylaws of such corporation; with
respect to a limited partnership, the limited partnership agreement and
certificate of limited partnership of such limited

 

34

--------------------------------------------------------------------------------


 

partnership; with respect to a joint venture, the joint venture agreement
establishing such joint venture; with respect to a limited liability company,
the articles of organization or certificate of formation and regulations or
limited liability company agreement of such limited liability company; and with
respect to a trust, the instrument establishing such trust; in each case
including any and all modifications thereof as of the date of the Loan Document
referring to such Organizational Document and any and all future modifications
thereof.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except for any such Taxes imposed by an assignment or
participation under any Loan Document.

 

“Parent” shall have the meaning specified in the preamble to this Agreement.

 

“Parent Preferred Equity” means the class A preferred Equity Interests in the
Parent.

 

“Participant Register” has the meaning specified in Section 10.11(b).

 

“Parties” means all Persons other than the Administrative Agent, the Collateral
Agent, the Technical Agent and any Lender executing any Loan Documents.

 

“Partners’ Capital” means, as of the date of determination, the aggregate value
of the capital accounts of the partners of Parent as shown on Parent’s
consolidated balance sheet contained in the most recent financial statements
delivered pursuant to Section 6.3.

 

“Patents” shall have the meaning specified for such term in the definition of
“Intellectual Property.”

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Perfection Certificate” means a certificate dated as of the date hereof, duly
executed by the Credit Parties and in form and substance satisfactory to the
Technical Agent, describing the Credit Parties’ Properties owned or leased as of
the date hereof, and certifying to the other matters contained therein.

 

“Permitted Acquisition” means the acquisition by the Credit Parties, in one or a
series of related transactions, of all or substantially all of the assets of one
or more Persons, or all of the Equity Interests of any Person, or assets
constituting a separate line of business, division, or operating location, or
any other acquisition of assets classified as a “business combination” in
accordance with GAAP, in each case by purchase, merger or otherwise; provided,
that such

 

35

--------------------------------------------------------------------------------


 

transaction or series of related transactions is not otherwise prohibited by
this Agreement and each of the following conditions are met:

 

(a)                                 the Credit Parties comply with the
requirements of Sections 6.5, 6.10 and 6.18 of this Agreement in connection with
such Permitted Acquisition;

 

(b)                                 the assets acquired or the assets of the
Person so acquired are free and clear of all Liens other than Liens permitted
under Section 7.2;

 

(c)                                  any such Person acquired is organized in
the United States or Canada;

 

(d)                                 the acquired assets, or the assets of the
Person so acquired, are located in the United States or Canada and substantially
all of such assets are energy-related and master limited partnership-qualified
after giving effect to such Permitted Acquisition;

 

(e)                                  except for financing the portion of the
purchase price attributable to acquired working capital assets, no Working
Capital Revolving Loans are used to finance such acquisition or any costs, fees,
expenses or other amounts related to such transaction or series of related
transactions;

 

(f)                                   the Lenders shall have received at least
five (5) Business Days (or such lesser period as is acceptable to Administrative
Agent) prior to the applicable Acquisition Determination Date, (A) a certificate
executed by a Responsible Officer of the Credit Parties setting forth
calculations demonstrating that immediately after giving effect to such
Permitted Acquisition, the Credit Parties are in pro forma compliance with the
financial covenants set forth in Section 7.11, and (B) if an adjustment is being
made to Consolidated EBITDA in connection with such acquisition, a copy of the
acquisition model prepared by the Parent; provided, however, the Borrower will
additionally deliver (i) to the extent available, annual financial statements
(including audited financial statements) for the business to be acquired
prepared by the seller for the three year period prior to the Acquisition
Determination Date, and (ii) to the extent available, financial statements for
the most recent interim period prior to the Acquisition Determination Date;

 

(g)                                  no Credit Party shall, in connection with
any such transaction or series of related transactions, assume or remain liable
with respect to any Indebtedness of the applicable sellers or the business,
Person or assets acquired except to the extent permitted under Section 7.1;

 

(h)                                 all transactions in connection therewith
shall be consummated in all material respects in accordance with all applicable
laws of all applicable Governmental Authorities;

 

(i)                                     the Administrative Agent shall have
received such further due diligence information as it may reasonably request,
including information regarding any Accounts and Inventory to be acquired in
such transaction or series of related transactions;

 

(j)                                    no Default or Event of Default then
exists or would result therefrom; and

 

(k)                                 the acquisition is consensual and has been
approved by the board of directors or other governing body of the Person so
acquired.

 

36

--------------------------------------------------------------------------------


 

“Permitted Affiliate Transactions” means any of the following:  (a) transactions
between Credit Parties; (b) customary directors’ fees, customary directors’
indemnifications and similar arrangements for officers and directors of the
Credit Parties entered into in the ordinary course of business, together with
any payments made under any such indemnification arrangements; (c) customary and
reasonable loans, advances and reimbursements to officers, directors and
employees of the Credit Parties for travel, entertainment, moving and other
relocation expenses, in each case made in the ordinary course of business;
(d) the incurrence of intercompany Indebtedness permitted pursuant to
Section 7.1(d) and Contingent Obligations permitted pursuant to Section 7.1(e),
(e) employment agreements and arrangements entered into with directors, officers
and employees of the Credit Parties in the ordinary course of business; (f) Cash
Dividends permitted by Section 7.10(b); (g) other transactions, contracts or
agreements existing on the Restatement Effective Date and which are set forth on
Schedule 7.6 attached hereto, together with any renewals and extensions of such
existing transactions, contracts or agreements, so long as such renewals and
extensions are upon terms and conditions substantially identical to the terms
and conditions set forth in such existing transactions, contracts and agreements
(or otherwise no less favorable to the Credit Parties, as applicable); and
(h) other transactions between a Credit Party and any Person that is a seller in
any Permitted Acquisition or an Affiliate of such a Person entered into prior to
(or in conjunction with the closing of) and as part of such Permitted
Acquisition and such Person becomes a director, officer or employee of a Credit
Party as a result of such Permitted Acquisition.

 

“Permitted Business Expansion Project” means an expansion of the Credit Parties’
business through the construction of fixed or capital assets provided each of
the following conditions are met:

 

(a)                                 the assets of such expansion are acquired
and owned by such Credit Party free and clear of all Liens other than Liens
permitted under Section 7.2 and (ii) pledged as Collateral pursuant to the terms
of the Loan Documents, and the Collateral Agent is granted a first priority,
perfected Lien therein (subject, as to priority, only to Liens permitted under
Section 7.2(d), (e) and (f));

 

(b)                                 substantially all of the acquired assets are
master limited partnership-qualified energy-related assets after giving effect
to such Permitted Business Expansion Project;

 

(c)                                  no Working Capital Revolving Loans are used
to finance such expansion or any costs, fees, expenses or other amounts relating
thereto;

 

(d)                                 the Administrative Agent shall have received
at least five Business Days (or such lesser amount as is acceptable to the
Administrative Agent) prior notice of the proposed expansion, which notice shall
include the following in connection with any project that involves a capital
investment of $5,000,000 or more: (i) a description of the project and a summary
financial analysis supporting the decision to undertake an expansion of the
Credit Parties’ business through construction of fixed or capital assets, and
(ii) a certificate executed by a Responsible Officer of the Credit Parties
setting forth calculations demonstrating (A) that immediately after giving
effect to such Permitted Business Expansion Project, the Credit Parties are in
pro forma compliance with the financial covenants set forth in Section 7.11, and
(B) the EBITDA attributable to the contracts to be acquired in connection with
such project;

 

37

--------------------------------------------------------------------------------


 

(e)                                  no Credit Party, in connection with any
such expansion, incurs or assumes any Indebtedness except to the extent
permitted under Section 7.1(a);

 

(f)                                   all transactions in connection therewith
shall be consummated in accordance with all applicable laws in all material
respects of all applicable Governmental Authorities; and

 

(g)                                  no Default or Event of Default then exists
or would result therefrom.

 

“Permitted Disposition” means a Disposition permitted by Section 7.4.

 

“Permitted Holder” means Michael Krimbill and each Krimbill Party, so long as
such Krimbill Party is controlled, directly or indirectly, by Michael Krimbill.

 

“Permitted Indebtedness” means Indebtedness permitted by Section 7.1.

 

“Permitted Non-Compete Agreement” means an agreement entered into in connection
with a Permitted Acquisition between one or more Credit Parties and the relevant
sellers and other related parties pursuant to which such Credit Party agrees to
pay a portion of the Acquisition Consideration for a Permitted Acquisition over
time in exchange for non-compete, non-solicitation, confidentiality or other
undertakings from such sellers and other related parties as part of such
Permitted Acquisition; provided that such non-compete, non-solicitation,
confidentiality or other undertakings shall be in Proper Form in any case where
the seller thereunder is granted a Lien over any asset of any Credit Party.

 

“Permitted Non-Compete Indebtedness” shall mean Indebtedness consisting of
deferred purchase price, seller notes, and other obligations owing to the
sellers or related parties in connection with a Permitted Acquisition; provided,
that (a) any such Indebtedness incurred in connection with any Permitted
Acquisition shall not exceed 25% of the total Acquisition Consideration
therefor, and (b) no such Indebtedness shall be payable over a period exceeding
10 years from the date of the initial closing date of such Permitted
Acquisition.

 

“Permitted Non-Compete Liens” shall mean any Lien in favor of a seller or
related party securing Permitted Non-Compete Indebtedness owing to such seller
and/or related party in connection with a Permitted Acquisition; provided, that
(a) such Lien may only attach to real Property and bulk storage tanks acquired
from such seller or a related party in the Permitted Acquisition in connection
with which such Permitted Non-Compete Indebtedness was incurred and no other
Property, and (b) the aggregate Fair Market Value of all real Property and bulk
storage tanks subject to such Liens shall not, at any time, exceed 2.5% of
Partners’ Capital, (c) the documentation relating to such Liens shall be in form
and substance reasonably acceptable to the Technical Agent, and (d) such real
Property and bulk storage tanks shall be subject to second priority Liens
(junior only to such Permitted Non-Compete Liens and to Liens permitted by
Section 7.2(d), (e) and (f)) and Mortgages in favor of the Collateral Agent.

 

“Permitted Purpose” means (a) with respect to Working Capital Revolving Loans,
to fund the Borrowers’ (i) working capital requirements, (ii) payment of the
portion of the purchase price for Permitted Acquisitions that is attributable to
acquired working capital assets, and (iii) other general corporate purposes of
the Credit Parties (other than for the purposes specified below in clauses
(b)(i) and (ii) pertaining to the Acquisition Revolving Loans), and (b) with
respect to

 

38

--------------------------------------------------------------------------------


 

Acquisition Revolving Loans, to fund (i) the acquisition and construction of
Permitted Business Expansion Projects, (ii) payment of the purchase price for
Permitted Acquisitions; and (iii) general corporate purposes of the Credit
Parties (other than for the purposes of making payments on the Working Capital
Revolving Loans (including without limitation to cover any Borrowing Base
Shortfall) or to reimburse Letter of Credit Advances).

 

“Permitted Senior Note Prepayments” means the prepayments required to be made by
NGL Energy Partners LP to the Senior Noteholders as of each December 19th and
June 19th, during the term of this Agreement, commencing with December 19, 2017,
in the amount of $25,000,000 on each such date, under Section 8.1 of the Note
Purchase Agreement.

 

“Permitted Term Indebtedness” has the meaning specified in Section 7.1(l).

 

“Permitted Term Indebtedness Agreement” means any indenture, note purchase
agreement, credit agreement or other similar agreement by and among any Credit
Party, as issuer or borrower, and any trustee, agent, note purchaser or lender
pursuant to which any Permitted Term Indebtedness is issued or incurred in
accordance with Section 7.1(l), as the same may be amended, restated,
supplemented or otherwise modified from time to time to the extent permitted
under this Agreement.

 

“Person” means any individual, corporation, business trust, unincorporated
organization or association, partnership, joint venture, limited liability
company, Governmental Authority or any other form of entity.

 

“Plan” means any plan subject to Title IV of ERISA, other than a Multiemployer
Plan, which is sponsored, maintained, or contributed to by any Credit Party or
any ERISA Affiliate of any Credit Party or with respect to which any Credit
Party or any ERISA Affiliate of any Credit Party is required to contribute or
otherwise has any liability.

 

“PPSA” means the Personal Property Security Act (Alberta), as in effect from
time to time.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent, at its principal office in New York, New
York as its prime lending rate.  Without notice to any Credit Party or any other
Person, the Prime Rate shall change automatically from time to time as and in
the amount by which said prime rate shall fluctuate, with each such change to be
effective as of the date of each change in such prime rate.  Any change in the
interest rate resulting from a change in the “Prime Rate” shall become effective
as of 12:01 a.m. of the Business Day on which such change in the “Prime Rate” is
announced by the Administrative Agent.  THE PRIME RATE IS A REFERENCE RATE AND
DOES NOT NECESSARILY REPRESENT THE LOWEST OR BEST RATE ACTUALLY CHARGED BY
DEUTSCHE BANK AG, NEW YORK BRANCH OR SUCH SUCCESSOR FINANCIAL INSTITUTION TO ANY
OF ITS CUSTOMERS.  DEUTSCHE BANK AG, NEW YORK BRANCH OR SUCH SUCCESSOR FINANCIAL
INSTITUTION MAY MAKE COMMERCIAL LOANS OR OTHER LOANS AT RATES OF INTEREST AT,
ABOVE AND BELOW THE PRIME RATE.

 

39

--------------------------------------------------------------------------------


 

“Principal Office” means the principal office in New York City of the
Administrative Agent, the Collateral Agent and the Technical Agent, or such
other place as such Agent may from time to time by notice to the Borrowers’
Agent designate.

 

“Product” means physical energy commodities, including Crude Oil, Natural Gas
Liquids, asphalt, recycled water, Refined Petroleum Products, Renewable Products
and Eligible RIN Inventory.

 

“Product Position Report” means a report in form and substance satisfactory to
the Administrative Agent detailing inventory, derivative contracts on Product,
including futures, and fixed price Product purchase and sale agreements.

 

“Prohibited Transaction” means any non-exempt transaction set forth in
Section 406 of ERISA or Section 4975 of the Code.

 

“Proper Form” means in form and substance reasonably satisfactory to the
Technical Agent as of the time of delivery and execution.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

 

“Qualified Bank Product” means a Bank Product that at the time of entry into
such product, was entered between a Credit Party and a Qualified Counterparty.

 

“Qualified Bank Product Obligation” means the Obligations arising from each
Qualified Bank Product.

 

“Qualified Bank Product Percentage” means, at any time, the percentage
equivalent (expressed as a decimal rounded to the sixth decimal place) of the
Qualified Bank Product Obligations divided by the Total Qualified Obligations,
in each case, at such time.

 

“Qualified Counterparty” means any counterparty to a Hedging Agreement or Bank
Product entered into between any Credit Party and a Person that, at the time
such Hedging Agreement or Bank Product was entered into, is a Lender or an
Affiliate of a Lender; provided that any such Person that is not a Lender at
such time shall be a “Qualified Counterparty” with respect to a Hedging
Agreement or Bank Product solely to the extent such Person has delivered a duly
executed Qualified Counterparty Joinder.

 

“Qualified Counterparty Joinder” means a joinder agreement executed and
delivered by a counterparty to a Hedging Agreement in substantially the form of
Exhibit O.

 

“Qualified Hedging Agreement” means a Hedging Agreement that at the time of
entry into the specific trade or execution of the applicable confirmation, was
entered between a Credit Party and a Qualified Counterparty, as determined by
the Technical Agent in its discretion exercised in good faith.

 

“Qualified Hedging Obligation” means the Obligations arising from each Qualified
Hedging Agreement; provided that for any date of determination of the Borrowing
Base, the

 

40

--------------------------------------------------------------------------------


 

aggregate amount of such obligations shall be the sum of the aggregate net
amount that would be due from each Borrower to each Qualified Counterparty under
each Qualified Hedging Agreement if such date were designated an “early
termination date” (or its equivalent) or a “termination event” (or its
equivalent ) under each such Qualified Hedging Agreement.

 

“Qualified Hedging Percentage” means, as at any time, the percentage equivalent
(expressed as a decimal rounded to the sixth decimal place) of the Qualified
Hedging Obligations divided by the Total Qualified Obligations, in each case, at
of such time.

 

“Qualified Obligation Aggregate Cap” $300,000,000, which shall be allocated to
Qualified Counterparties by the Technical Agent in its sole discretion.

 

“Quarterly Unaudited Financial Statements” means the quarterly unaudited
financial statements of the Parent and its Subsidiaries, which statements shall
include (a) a balance sheet as of the end of the respective fiscal quarter,
(b) a statement of operations for such respective fiscal quarter and for the
fiscal year to date setting forth in comparative form the corresponding figures
for the corresponding period of the preceding fiscal year (to the extent that
the Parent was in existence during such corresponding period) and (c) a
statement of cash flows for the fiscal year to date setting forth in comparative
form the corresponding figures in the corresponding period of the preceding
fiscal year (to the extent that the Parent was in existence during such
corresponding period), all prepared in reasonable detail and in accordance with
GAAP and certified by a Financial Officer of Borrower’s Agent as fairly and
accurately presenting in all material respects the financial condition and
results of operations of the Parent and its Subsidiaries, on a consolidated
basis, at the dates and for the periods indicated therein, subject to normal
year-end adjustments.  The Quarterly Unaudited Financial Statements for the
Credit Parties shall be prepared on a consolidated basis and shall also include
business line financial statements prepared in reasonable detail.

 

“Rate Selection Date” means that Business Day which is (a) in the case of an
Alternate Base Rate Borrowing, the day prior to such borrowing, or (b) in the
case of a LIBOR Borrowing, the date three (3) Business Days preceding the first
day of any proposed Interest Period for such LIBOR Borrowing.

 

“Rate Selection Notice” shall have the meaning specified in Section  2.8(b)(i).

 

“Real Property Asset” means, at any time of determination, any fee ownership or
leasehold interest of any Credit Party in or to any real Property.

 

“Reallocated Amount” means, with respect to any Facility, the amount of the
unused Revolving Commitments of such Facility reallocated to the Revolving
Commitments of any other Facility pursuant to a Reallocation Request; provided,
that the total Reallocated Amount shall not exceed the lesser of (a) the unused
Revolving Commitments of such Facility on the date of such request, and
(b) $400,000,000 (as such amount may be reduced from time to time in accordance
with Section 2.4(a)).

 

“Reallocation Period” means a period, not to exceed 180 days, during which a
portion of the unused Revolving Commitments of any single Facility has been
reallocated to the Revolving Commitments of any other Facility pursuant to a
Reallocation Request.  There may be no more

 

41

--------------------------------------------------------------------------------


 

than three (3) Reallocation Periods per Facility per fiscal year.  As of the
Restatement Effective Date, the number of Reallocation Periods utilized in the
current fiscal year shall be deemed to be zero.

 

“Reallocation Request” means a written request from Borrowers’ Agent to
reallocate up to $400,000,000 of the unused Revolving Commitments of any single
Facility to the Revolving Commitments of any other Facility, which request shall
provide the amount of the reallocation (not to exceed the Reallocated Amount)
and specify the Reallocation Period.

 

“Receivables” means and include all of the accounts, instruments, documents,
chattel paper and general intangibles of the Credit Parties, whether secured or
unsecured, whether now existing or hereafter created or arising, and whether or
not specifically assigned to the Collateral Agent.

 

“Recipient” means (a) any Agent, (b) any Lender, or (c) any Issuing Bank, as
applicable.

 

“Refinancing Indebtedness” means any Indebtedness of the Credit Parties issued
in exchange for, or the Net Proceeds of which are used to extend, refinance,
renew, replace, defease or refund, other Indebtedness of such Person, provided,
that:

 

(a)                                 the principal amount of such Refinancing
Indebtedness does not exceed the sum of (i) the then outstanding principal
amount of the Indebtedness so extended, refinanced, renewed, replaced, defeased
or refunded, and (ii) the reasonable and customary transactional costs and
expenses incurred by the Credit Parties in connection with incurring such
Refinancing Indebtedness;

 

(b)                                 the interest rate or rates to accrue under
such Refinancing Indebtedness reflect current market rates available to
similarly situated borrowers in substantially similar financings to the
Indebtedness so extended, refinanced, renewed, replaced, defeased or refunded;

 

(c)                                  the maturities, amortization schedules,
covenants, defaults, remedies, subordination provisions, collateral security
provisions (or absence thereof) and other terms of such Refinancing Indebtedness
are in each case, as determined by the Technical Agent in its reasonable
discretion, substantially the same as, or more favorable to the applicable
Credit Party as those in the Indebtedness so extended, refinanced, renewed,
replaced, defeased or refunded; and

 

(d)                                 no Default or Event of Default has occurred
and is continuing or would result from the issuance or origination of such
Refinancing Indebtedness.

 

“Refined Petroleum Products” means product from the refining of crude oil,
including diesel fuel, gasoline, jet fuel and other heavier fuel oils but
excluding Natural Gas Liquids.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation relating to reserve requirements applicable to member Lenders
of the Federal Reserve System.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

42

--------------------------------------------------------------------------------


 

“Renewable Products” means fuels produced from renewable resources, including
biodiesel and ethanol.

 

“Reportable Event” means a “reportable event” as defined in Section 4043(c) of
ERISA, excluding those for which the provision for 30-day notice to the PBGC has
been waived by regulation.

 

“Request for Extension of Credit” means a written request for extension of
credit substantially in the form of Exhibit E attached hereto.

 

“Requested Increase Amount” has the meaning ascribed to such term in
Section 2.4(c).

 

“Requested Increase Effective Date” has the meaning ascribed to such term in
Section 2.4(c).

 

“Required Lenders” means Lenders having greater than 50% of the aggregate amount
of the outstanding Revolving Loans, Letter of Credit Exposure Amount, Swingline
Exposure and, prior to the termination of the Total Commitment, Unused
Commitment.  No Defaulting Lender shall be taken into account for any purpose in
determining whether the Required Lenders have authorized or taken any action
contemplated in this Agreement or any of the other Loan Documents.

 

“Responsible Officer” means, with respect to any Person, the chief executive
officer, chief operating officer, president, chief financial officer, treasurer,
controller, or general counsel (if any) of such Person.

 

“Restatement Effective Date” means the date on which the conditions specified in
Section 4.2 are satisfied (or waived in accordance with Section 10.10).

 

“Retail Account” means, with respect to any Account, an Account created by the
retail sale of propane or other hydrocarbon fuel product to an individual or
small business.

 

“Revaluation Date” means with respect to any Letter of Credit, each of the
following:  (i) each date of issuance of a Letter of Credit denominated in
Canadian Dollars, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (iii) each date of any payment by the Issuing Bank under any
Letter of Credit denominated in Canadian Dollars.

 

“Revolving Availability” means, at any time, the sum of the Acquisition Facility
Availability and the Working Capital Facility Availability at such time.

 

“Revolving Commitments” means collectively, the Acquisition Revolving Commitment
and the Working Capital Revolving Commitment.

 

“Revolving Lenders” means the Acquisition Revolving Lenders and the Working
Capital Revolving Lenders.

 

43

--------------------------------------------------------------------------------


 

“Revolving Loans” means the Acquisition Revolving Loans and the Working Capital
Revolving Loans.

 

“RFS” means the Renewable Fuel Standard of the United States Environmental
Protection Agency in accordance with according to the Energy Policy Act of 2005
and the Energy Independence and Security Act of 2007.

 

“RIN” means renewable identification number assigned for the purpose of tracking
the production, use and trading of renewable fuels as required by, and which are
valid for purposes of satisfying the compliance requirements of the RFS.

 

“RIN Inventory Excess” means, with respect to any RIN type at any time, the
total volumetric quantity of such RIN type (comprised of the aggregate Attached
RINs and Detached RINs of such RIN type) owned by the Credit Parties at such
time as determined by reference to the records of the Credit Parties, less the
total volumetric quantity of such RIN type (comprised of the aggregate Attached
RINs and Detached RINs of such RIN type) determined to be available to the
Credit Parties per the EPA Moderated Tracking System at such time.

 

“RIN Inventory Excess Amount” means, with respect to any RIN type at any time,
the “Market Value” of the RIN Inventory Excess that qualifies as Eligible
Detached RINs at such time.

 

“RIN Inventory Excess Setoff” means, at any time, an amount equal to the excess
of all RIN Inventory Excess Amounts at such time, less $10,000,000; provided
that the RIN Inventory Excess Setoff shall not be less than zero at any time.

 

“Risk Management Policy” means policies, operating procedures and limits of the
Parent and its Subsidiaries designed to minimize the firm’s financial exposure
to various risks as noted in the policies attached as Schedule 4.2(o) as
approved by the board of directors (or other equivalent governing body) of the
Parent, and as set forth on Schedule 4.2(o) as modified from time to time.

 

“S&P” means Standard & Poor’s Ratings Service, a division of McGraw Hill, Inc.

 

“Sanctioned Country” has the meaning specified in Section 5.24(b).

 

“Sanctioned Person” has the meaning specified in Section 5.24(b).

 

“Sanctions” means any economic or trade sanctions or restrictive measures
enacted, administered, imposed or enforced by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (OFAC), the U.S. Department of
State, the United Nations Security Council, and/or the European Union, and/or
the French Republic, and/or Her Majesty’s Treasury, or other relevant sanctions
authority.

 

“Secured Obligations” has the meaning specified in the Intercreditor Agreement.

 

“Secured Party” means each of the Administrative Agent, the Collateral Agent,
the Technical Agent, any Issuing Bank, any Lender, any Qualified Counterparty
and in each case their respective successor and permitted assigns; provided
that, in the case of a permitted assignee of a

 

44

--------------------------------------------------------------------------------


 

Qualified Counterparty, such assignee shall be acceptable to the Technical Agent
and shall have executed a Qualified Counterparty Joinder.

 

“Secured Qualified Bank Product Obligations” means an amount equal to the
product of (i) the Qualified Bank Product Percentage multiplied by (ii) the
Qualified Obligation Aggregate Cap.

 

“Secured Qualified Hedging Obligations” means an amount equal to the product of
(i) the Qualified Hedging Percentage multiplied by (ii) the Qualified Obligation
Aggregate Cap.

 

“Secured Qualified Obligations” means at any time, the Secured Qualified Bank
Product Obligations and the Secured Qualified Hedging Obligations.

 

“Security Agreement” means the Amended and Restated Pledge and Security
Agreement dated as of the Restatement Effective Date, between the Credit Parties
and the Collateral Agent, as the same may thereafter be or have been joined in
by a Credit Party pursuant to a Joinder Agreement, and any amendment,
modification, restatement or supplement thereof.

 

“Security Documents” means the Security Agreement, all related financing
statements and any and all other agreements, security agreements, pledge
agreements, collateral assignments, Intellectual Property Security Agreements,
Mortgages, chattel mortgages, Control Agreements, guaranties, assignments of
income, standby agreements, subordination agreements, undertakings and other
instruments and financing statements now or hereafter executed and delivered as
security for the payment and performance of the Obligations and the obligations
owed to the holders of the Senior Notes, as any of them may from time to time be
amended, modified, restated or supplemented.

 

“Senior Noteholders” means each Person that holds a Senior Note issued pursuant
to the Note Purchase Agreement.

 

“Senior Notes” means senior notes issued by the Parent in a private placement
that would be permitted pursuant to Section 7.1(l) if such Section were in
effect at the time of such issuance.

 

“Senior Secured Indebtedness” means, at any time, the Total Indebtedness that is
not subordinated in right of payment to the Secured Obligations and which is
secured by a Lien on any assets or property of any Credit Party or any
Subsidiary of any Credit Party.

 

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) Senior Secured Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Issuing Bank, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Issuing Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or the Issuing Bank
if the Person acting in such capacity does not

 

45

--------------------------------------------------------------------------------


 

have as of the date of determination a spot buying rate for any such currency;
and provided further that the Issuing Bank may use such spot rate quoted on the
date as of which the foreign exchange computation is made in the case of any
Letter of Credit denominated in Canadian Dollars.

 

“Standby Letters of Credit” means all standby letters of credit issued by an
Issuing Bank for the account or liability of any Borrower, any of their
Subsidiaries that are Credit Parties or the Parent, pursuant to the terms set
forth in this Agreement.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
Business Entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Business Entity of which Equity Interests representing more than 50% of
the Equity Interests or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.

 

“Swingline Lender” means Deutsche Bank AG New York Branch or any other Lender
that becomes the Technical Agent, in each case in its capacity as the Swingline
Lender hereunder.

 

“Swingline Loans” means the Swingline Loans made pursuant to Section 2.16(a). 
Swingline Loan means any one of such Swingline Loans.

 

“Swingline Note” means the promissory note, substantially in the form of
Exhibit C attached hereto, of the Borrowers evidencing the Swingline Loans,
payable to the Swingline Lender in the original principal amount of $50,000,000,
and all renewals, extensions, modifications, rearrangements and replacements
thereof and substitutions therefor.

 

“Synthetic Lease” means any lease of (or other arrangement conveying the right
to use) real or personal property, or a combination thereof, which lease or
other arrangement is required or is permitted to be classified and accounted for
as an operating lease under GAAP but which is intended by the parties thereto
for tax, bankruptcy, regulatory, commercial law, real estate law and all other
purposes as a financing arrangement.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Technical Agent” has the meaning specified in the preamble to this Agreement.

 

“Termination Date” means the earliest of (a) October 5, 2021, (b) any date that
the Total Commitment is terminated in full by the Borrowers pursuant to
Section 2.4, and (c) any date the Termination Date is accelerated or the Total
Commitment is terminated by the Administrative Agent pursuant to Section 8.1.

 

46

--------------------------------------------------------------------------------


 

“Title Company” means Chicago Title Insurance Company or one or more other title
insurance companies reasonably satisfactory to the Technical Agent.

 

“Total Acquisition Revolving Commitment” means, on any day, the aggregate of all
of the Acquisition Revolving Lenders’ Acquisition Revolving Commitments on such
day.  As of any date, the Total Acquisition Revolving Commitment is set forth on
Schedule 1.1A, as may be adjusted from time to time pursuant to the terms of
this Agreement.

 

“Total Commitment” means, on any day, the aggregate of the Total Acquisition
Revolving Commitment and the Total Working Capital Revolving Commitment on such
day.  As of the any date, the Total Commitment is set forth on Schedule 1.1A, as
adjusted from time to time pursuant to the terms of this Agreement.

 

“Total Commitment Percentage” means, with respect to the Total Commitments
(a) prior to the termination of the Commitments, the ratio, expressed as a
percentage, of such Lender’s aggregate Commitments to the Total Commitment, and
(b) after the termination of the Commitments, the ratio, expressed as a
percentage, of the amount of such Lender’s outstanding Loans to the aggregate
amount of all outstanding Loans; provided that when a Defaulting Lender shall
exist, any such Defaulting Lender’s aggregate Commitments shall be disregarded
in such calculation, subject to Section 10.10.

 

“Total Indebtedness” means, at any date, all Indebtedness of the Credit Parties
and their Subsidiaries at such date, determined on a consolidated basis in
accordance with GAAP; provided, that Total Indebtedness shall exclude (a) all
Hedging Obligations not then due and owing, (b) any contingent reimbursement
obligations (including obligations representing the aggregate amount then
available for drawing under all Letters of Credit), and (c) the outstanding
amount of Working Capital Revolving Loans and Swingline Loans owed to Working
Capital Revolving Lenders.

 

“Total Qualified Obligations” means, as of any date, all Qualified Hedging
Obligations and all Qualified Bank Product Obligations, in each case, as of such
date.

 

“Total Working Capital Revolving Commitment” means, on any day, the aggregate of
the Working Capital Revolving Lenders’ Working Capital Revolving Commitments on
such day.  As of any date, the Total Working Capital Revolving Commitment is set
forth on Schedule 1.1A, as adjusted from time to time pursuant to the terms of
this Agreement.

 

“Trade Letters of Credit” means all trade or documentary letters of credit
issued by an Issuing Bank for the account or liability of any Borrower, any of
their Subsidiaries that are Credit Parties or the Parent, pursuant to the terms
set forth in this Agreement.

 

“Trade Related Letters of Credit for Commodities Not Yet Received” means, as of
any date of determination, the aggregate face amount of any Trade Letter of
Credit for the purchase or transportation of Product for which title has passed
to a Borrower or would be passed to a Borrower if the Letter of Credit were to
be drawn as of such date, as long as such Borrower is able to calculate drawable
liability thereof in a manner acceptable to the Technical Agent in its sole
discretion (exercised in good faith), which such manner shall be in such
Borrower’s normal course of business and consistent with its month-end
reconciliation processes, minus any amounts drawn or paid under such Letters of
Credit minus any other liabilities then existing that may be satisfied by

 

47

--------------------------------------------------------------------------------


 

any such Letters of Credit minus any other liabilities that may be owed by the
Borrower to the beneficiary of any such Letters of Credit and which may be
satisfied by any such Letters of Credit minus, with regard to any such Letters
of Credit for transportation, any liabilities that may be satisfied by any such
Letters of Credit as reasonably estimated by the Borrower through the
immediately following calendar month, if the applicable date is as of the end of
the month, and otherwise through the end of the current calendar month.

 

“Trademarks” shall have the meaning specified for such term in the definition of
“Intellectual Property.”

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“Unused Commitment” means, as to a particular Revolving Lender and as
applicable, the sum of (a) the daily difference of such Revolving Lender’s
Acquisition Revolving Commitment on such day less the Acquisition Revolving
Exposure applicable to such Revolving Lender on such day, plus (b) the daily
difference of such Revolving Lender’s Working Capital Revolving Commitment on
such day less the Working Capital Revolving Exposure applicable to such
Revolving Lender on such day.

 

“Working Capital Commitment Percentage” means, with respect to any Working
Capital Revolving Lender, with respect to Working Capital Revolving Loans,
Letter of Credit Exposure Amount or Swingline Exposure, (a) prior to the
termination of the Total Working Capital Revolving Commitment, the ratio,
expressed as a percentage, of such Working Capital Revolving Lender’s Working
Capital Revolving Commitment to the Total Working Capital Revolving Commitment,
and (b) after the termination of the Total Working Capital Revolving Commitment,
the ratio, expressed as a percentage, of the amount of such Working Capital
Revolving Lender’s outstanding Working Capital Revolving Loans and its portion
of the Letter of Credit Exposure Amount and the Swingline Exposure to the
aggregate amount of all outstanding Working Capital Revolving Loans and the
total Letter of Credit Exposure Amount and the Swingline Exposure; provided that
when a Defaulting Lender shall exist, any such Defaulting Lender’s Working
Capital Revolving Commitment shall be disregarded in such calculation, subject
to Section 10.10.

 

“Working Capital Facility Availability” means at any time (a) the Total Working
Capital Revolving Commitments (as such amount may have been reduced or increased
in accordance with the provisions of this Agreement) less (b) the aggregate
amount of each Working Capital Revolving Lender’s Working Capital Revolving
Exposure at such time.

 

“Working Capital Facility Increase” has the meaning ascribed to such term in
Section 2.4(c).

 

“Working Capital Revolving Commitment” means, with respect to each Working
Capital Revolving Lender, the commitment of such Working Capital Revolving
Lender to make Working Capital Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Working Capital
Revolving Lender’s Working Capital Revolving Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to
(a) Section 2.4, (b) a

 

48

--------------------------------------------------------------------------------


 

Reallocation Request, and (c) assignments by or to such Working Capital
Revolving Lender pursuant to Section 10.11.  As of any date, the amount of each
Working Capital Revolving Lenders’ Working Capital Revolving Commitments is set
forth on Schedule 1.1A, as may be adjusted from time to time pursuant to the
terms of this Agreement.

 

“Working Capital Revolving Credit Notes” means the promissory notes, each
substantially in the form of Exhibit A attached hereto, of the Borrowers
evidencing the Working Capital Revolving Loans, payable to the respective
Working Capital Revolving Lenders in the amount of said Working Capital
Revolving Lender’s Working Capital Revolving Commitment, and all renewals,
extensions, modifications, rearrangements and replacements thereof and
substitutions therefor.  Working Capital Revolving Credit Note means any of such
promissory notes.

 

“Working Capital Revolving Exposure” means, with respect to any Working Capital
Revolving Lender at any time, the sum of the outstanding principal amount of
such Working Capital Revolving Lender’s Working Capital Revolving Loans and its
Letter of Credit Exposure Amount and an amount equal to its Working Capital
Commitment Percentage of the aggregate principal amount of Swingline Loans at
such time.

 

“Working Capital Revolving Facility” means the credit facility comprised of the
Working Capital Revolving Commitments and the extensions of credit thereunder.

 

“Working Capital Revolving Lenders” means, as of any date of determination,
Lenders having a Working Capital Revolving Commitment; provided, that during any
Reallocation Period each Acquisition Revolving Lender shall also be deemed a
Working Capital Revolving Lender with respect to its portion of the Reallocated
Amount.

 

“Working Capital Revolving Loans” means the Working Capital Revolving Loans made
pursuant to Section 2.1 and any Working Capital Revolving Loans made utilizing
the Reallocated Amount.  Working Capital Revolving Loan means any one of such
Revolving Loans.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2                                    Accounting Terms and
Determinations.  Except where specifically otherwise provided:

 

(a)                                 The symbol “$” and the word “dollars” means
lawful money of the United States of America.

 

(b)                                 Any accounting term not otherwise defined
shall have the meaning ascribed to it under GAAP.  If any Credit Party is
required after the Restatement Effective Date to implement any change(s) in its
accounting principles and practice as a result of any changes in GAAP mandated
by the Financial Accounting Standards Board or successor organization, and if
such change(s) result in any material change in the method of calculation of the
Leverage Ratio or the Interest Coverage Ratio, then for all periods after the
date of implementation of such change(s) until one or more appropriate
amendments of this Agreement addressing such change(s) in GAAP

 

49

--------------------------------------------------------------------------------


 

are negotiated, executed and delivered by the parties hereto in a form
acceptable to all such parties, the Leverage Ratio or the Interest Coverage
Ratio, as applicable, shall be calculated hereunder utilizing GAAP as in effect
prior to such change(s).

 

(c)                                  Unless otherwise expressly provided, any
accounting concept and all financial covenants shall be determined on a
consolidated basis, and financial measurements shall be computed without
duplication.

 

(d)                                 Wherever the term “including” or any of its
correlatives appears in the Loan Documents, it shall be read as if it were
written “including (by way of example and without limiting the generality of the
subject or concept referred to)”.

 

(e)                                  Wherever the word “herein” or “hereof” is
used in any Loan Document, it is a reference to that entire Loan Document and
not just to the subdivision of it in which the word is used.

 

(f)                                   References in any Loan Document to
Section numbers are references to the Sections of such Loan Document.

 

(g)                                  References in any Loan Document to
Exhibits, Schedules, Annexes and Appendices are to the Exhibits, Schedules,
Annexes and Appendices to such Loan Document, and they shall be deemed
incorporated into such Loan Document by reference.

 

(h)                                 Any term defined in the Loan Documents which
refers to a particular agreement, instrument or document shall also mean, refer
to and include all modifications, amendments, supplements, restatements,
renewals, extensions and substitutions of the same; provided, that nothing in
this subsection shall be construed to authorize any such modification,
amendment, supplement, restatement, renewal, extension or substitution except as
may be permitted by other provisions of the Loan Documents.

 

(i)                                     Unless otherwise expressly stated in any
Loan Document, all times of day used in the Loan Documents mean local time in
New York, New York.

 

(j)                                    Defined terms may be used in the singular
or plural, as the context requires.

 

Section 1.3                                    UCC Changes.  All terms used
herein which are defined in the UCC shall, unless otherwise defined herein, have
the meanings ascribed to them in the UCC both as in effect on the date of this
Agreement and as hereafter amended.

 

Section 1.4                                    Joint and Several Obligations;
Borrowers’ Agent.

 

(a)                                 All obligations of the Borrowers hereunder
shall be joint and several.  Any notice, request, waiver, consent or other
action made, given or taken by any Borrower shall bind all of the Borrowers.

 

(b)                                 Each of the Credit Parties hereby authorizes
the Borrowers’ Agent and each of the Responsible Officers of the Borrowers’
Agent listed on Schedule 1.4 hereto or otherwise designated by Borrowers’ Agent
from time to time as provided below, to act as agent for all of the

 

50

--------------------------------------------------------------------------------


 

Credit Parties, and to execute and deliver on behalf of any Credit Party such
notices, requests, waivers, consents, certificates, and other documents, and to
take any and all actions, required or permitted to be delivered or taken by the
Credit Parties hereunder.  The Credit Parties may replace any of the Responsible
Officers listed in Schedule 1.4 hereto or add any additional Responsible
Officers by the delivery of a written notice by Borrowers’ Agent to the
Administrative Agent specifying the names of each new Responsible Officer and
the offices held by each such Person.  Each Credit Party hereby agrees that any
such notices, requests, waivers, consents, certificates and other documents
executed, delivered or sent by Borrowers’ Agent or any Responsible Officer of
Borrowers’ Agent and any such actions taken by Borrowers’ Agent or any
Responsible Officer of Borrowers’ Agent shall bind each Credit Party.

 

ARTICLE II.
Loans; Letters of Credit; Notes; Payments; Prepayments;
Interest Rates; Mitigation Obligations; Replacement of Lenders.

 

Section 2.1                                    Commitments.

 

(a)                                 Subject to the terms and conditions hereof,
each Working Capital Revolving Lender, severally and not jointly, agrees to make
Working Capital Revolving Loans to the Borrowers from time to time on and after
the Restatement Effective Date until, but not including, the Termination Date,
in an aggregate principal amount at any one time outstanding (including such
Lender’s Commitment Percentage of the Letter of Credit Exposure Amount and the
Swingline Exposure at such time) up to, but not exceeding, such Lender’s Working
Capital Revolving Commitment.  Notwithstanding the foregoing, the aggregate
principal amount of the Working Capital Revolving Loans outstanding at any time
shall not exceed the lesser at such time of (i) the Total Working Capital
Revolving Commitment and (ii) the Borrowing Base (calculated as if determined at
such time), in each case minus the aggregate Letter of Credit Exposure Amount
and Swingline Exposure at such time.  Subject to the conditions herein, any such
Working Capital Revolving Loan prepaid prior to the Termination Date may be
reborrowed as an additional Working Capital Revolving Loan by the Borrowers
pursuant to the terms of this Agreement.

 

(b)                                 Subject to the terms and conditions hereof,
each Acquisition Revolving Lender, severally and not jointly, agrees to make
Acquisition Revolving Loans to the Borrowers from time to time on and after the
Restatement Effective Date until, but not including, the Termination Date, in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
such Lender’s Acquisition Revolving Commitment.  Notwithstanding the foregoing,
the aggregate principal amount of the Acquisition Revolving Loans outstanding at
any time shall not exceed the Total Acquisition Revolving Commitment.  Subject
to the conditions herein, any such Acquisition Revolving Loan prepaid prior to
the Termination Date may be reborrowed as an additional Acquisition Revolving
Loan by the Borrowers pursuant to the terms of this Agreement.

 

(c)                                  Subject to the terms and conditions hereof
and so long as no Default or Event of Default exists at the time of such
request, the Borrowers’ Agent may submit a Reallocation Request to the
Administrative Agent three times per Revolving Facility during any fiscal year. 
Promptly following the Administrative Agent’s receipt of a Reallocation Request
in Proper Form and otherwise in compliance with the terms of this Agreement, the
Administrative Agent shall deliver such Reallocation Request to the Revolving
Lenders.  The Reallocation Period

 

51

--------------------------------------------------------------------------------


 

specified in any Reallocation Request will begin on the later to occur of
(i) five (5) Business Days following the Administrative Agent’s receipt of such
Reallocation Request and (ii) the date specified in such Reallocation Request,
provided, that (1) the date specified in such Reallocation Request shall not be
later than 30 days following the date of such Reallocation Request and (2) no
Reallocation Period may begin if a Default or Event of Default exists at such
time.

 

Section 2.2                                    Loans.

 

(a)                                 Subject to Sections 4.1 and 4.2, (i) all
Working Capital Revolving Loans shall be advanced and made ratably by the
Working Capital Revolving Lenders in accordance with the Working Capital
Revolving Lenders’ respective Working Capital Commitment Percentage of the total
Working Capital Revolving Commitments; and (ii) all Acquisition Revolving Loans
shall be advanced and made ratably by the Acquisition Revolving Lenders in
accordance with the Acquisition Revolving Lenders’ respective Acquisition
Commitment Percentage of the total Acquisition Revolving Commitments.

 

(b)                                 When requesting a Revolving Loan hereunder,
the Borrowers’ Agent shall give the Administrative Agent notice of a request for
a Loan in accordance with Section 4.1(a).  Each such Working Capital Revolving
Loan advanced for the purpose of crediting any such controlled disbursement
account shall be deemed to be an Alternate Base Rate Borrowing until a Rate
Selection Notice is otherwise properly presented for such Alternate Base Rate
Borrowing converting such borrowing to a LIBOR Borrowing.  Notwithstanding
anything to the contrary contained in Section 2.16, if any request for a Loan in
accordance with Section 4.1(a) requests Working Capital Revolving Loans or
Acquisition Revolving Loans in the form of Alternate Base Rate Borrowings, the
Swingline Lender may make a Swingline Loan available to the Borrowers in an
aggregate amount not to exceed the amount of such requested Working Capital
Revolving Loans or Acquisition Revolving Loans, as applicable, and the aggregate
amount of the corresponding requested Working Capital Revolving Loans or
Acquisition Revolving Loans, as applicable, shall be reduced accordingly by the
principal amount of such Swingline Loan.  Except as otherwise provided in the
settlement delay provisions of Section 2.2(f), the Administrative Agent shall
promptly advise the applicable Lenders of any notice of a request for a Loan
(other than a Swingline Loan) given pursuant to Section 4.1(a) or of any such
Working Capital Revolving Loan advanced for purposes of crediting any such
controlled disbursement account and of each Lender’s portion of a requested
borrowing (based on such Lender’s Commitment Percentage).

 

(c)                                  Except as otherwise provided or specified
in the settlement delay provisions of Section 2.2(f) below, each Lender shall
make its Revolving Loans available on the proposed dates thereof by causing its
Applicable Lending Office to pay the amount required to the Administrative Agent
at the Principal Office in immediately available funds denominated in Dollars
not later than 1:00 p.m., and the Administrative Agent shall as soon as
practicable, but in no event later than 5:00 p.m. on such date, credit the
amount so received to a general deposit account designated and maintained by the
applicable Borrower.  If a requested Revolving Loan shall not occur on the
Restatement Effective Date or any date specified by the Borrowers’ Agent as set
forth in the applicable Request for Extension of Credit, as the case may be,
because all of the conditions for such Revolving Loan set forth herein or in any
of the other Loan Documents shall not have been met, the Administrative Agent
shall return the amounts so received from the

 

52

--------------------------------------------------------------------------------


 

Lenders in respect of such requested Revolving Loan to the applicable Lenders as
soon as practicable.

 

(d)                                 The obligations of the Lenders hereunder are
several and not joint; therefore, notwithstanding anything herein to the
contrary:  (i) no Working Capital Revolving Lender shall be required to make
Working Capital Revolving Loans at any one time outstanding in excess of such
Working Capital Lender’s Working Capital Revolving Commitment; (ii) no
Acquisition Revolving Lender shall be required to make Acquisition Revolving
Loans at any one time outstanding in excess of such Acquisition Revolving
Lender’s Acquisition Revolving Commitment; and (iii) the failure of any
Revolving Lender to make any Revolving Loan or of any Working Capital Revolving
Lender to make any payment in respect of its participation in Swingline Loans
and Letter of Credit Advances shall not in itself relieve any other Revolving
Lender of its obligation to lend hereunder (provided, that no Lender shall be
responsible for the failure of any other Lender to make a Loan such other Lender
is obligated to make hereunder).

 

(e)                                  The Revolving Loans made by the Revolving
Lenders on any date and the Swingline Loans made by the Swingline Lender shall
be in integral multiples of $500,000; provided, however, that the LIBOR
Borrowings made on any date shall be in minimum aggregate principal amounts of
$1,000,000, with any increases over such minimal amount being in integral
aggregate multiples of $500,000.

 

(f)                                   The arrangements between the
Administrative Agent and the Lenders with respect to making and advancing the
Revolving Loans and making payments under Letters of Credit shall be handled on
the following basis:  no less than once a week, the Administrative Agent will
provide each Lender with a statement showing, for the period of time since the
date of the most recent of such statements previously provided, the aggregate
principal amount of new Revolving Loans made to the Borrowers, the aggregate
amount of new Letter of Credit Advances that have not been reimbursed, the
aggregate face amount of new Letters of Credit issued for the account or
liability of any Borrower, any of their Subsidiaries that are Credit Parties or
the Parent, the aggregate principal amount of new Swingline Loans made to the
Borrowers, the amount of remittances and payments actually collected and applied
by the Administrative Agent to reduce the outstanding principal balance of the
Revolving Loans, to reduce the outstanding principal balance of the Swingline
Loans and to reimburse Letter of Credit Advances during such period and the
outstanding principal balances of the Revolving Loans and the Swingline Loans
and the aggregate Letter of Credit Exposure Amount outstanding at the end of
such period.  If a Revolving Lender’s pro-rata share (based on such Revolving
Lender’s Commitment Percentage) of the Revolving Loans and the unreimbursed
Letter of Credit Advances made during such period exceeds such Revolving
Lender’s pro-rata share of remittances and payments applied to reduce the
Revolving Loans and reimburse Letter of Credit Advances during such period, the
difference will be paid and made available in same day funds by such Revolving
Lender to the Administrative Agent, and if such Revolving Lender’s pro-rata
share (based on such Revolving Lender’s Commitment Percentage) of remittances
and payments applied to reduce the Revolving Loans and reimburse Letter of
Credit Advances during such period exceeds such Revolving Lender’s pro-rata
share (based on such Revolving Lender’s Commitment Percentage) of the Revolving
Loans and the unreimbursed Letter of Credit Advances made during such period,
the difference will be paid and made available in same day funds by the
Administrative Agent to such Revolving Lender.

 

53

--------------------------------------------------------------------------------


 

(g)                                  The Administrative Agent shall render to
the Borrowers’ Agent each month a statement of the Borrowers’ account of all
transactions of the type described in Section 2.2(f), which shall be deemed to
be correct and accepted by and be binding upon the Borrowers unless the
Administrative Agent receives a written statement of the Borrowers’ exceptions
to such account statement within thirty (30) days after such statement was
rendered to the Borrowers’ Agent.

 

Section 2.3                                    Commitment Fees.  In
consideration of each Revolving Lender’s Revolving Commitment, the Borrowers
agree to pay to the Administrative Agent for the account of each Revolving
Lender a commitment fee (each a “Commitment Fee”) (computed on the basis of the
actual number of days elapsed in a year composed of 360 days, subject to the
terms of Section 10.6) in an amount equal to the product of (a) the Applicable
Commitment Fee Percentage times (b) such Revolving Lender’s average Unused
Commitment for the applicable calculation period; provided, however, that a
Working Capital Revolving Lender’s pro rata share of the Swingline Exposure
shall be disregarded for purposes of calculating such Working Capital Revolving
Lender’s Unused Commitment for Commitment Fee purposes.  The Commitment Fee
shall be due and payable in arrears (i) on the last Business Day of each of
March, June, September and December prior to the Termination Date, and (ii) on
the Termination Date, with each Commitment Fee to commence to accrue as of the
date of this Agreement and to be effective as to any reduction in the Total
Commitment pursuant to Section 2.4(a) below as of the date of any such decrease,
and each Commitment Fee shall cease to accrue (except with respect to interest
at the Default Rate on any unpaid portion thereof) on the Termination Date.  All
past due Commitment Fees shall bear interest at the Default Rate and shall be
payable upon demand by the Administrative Agent.

 

Section 2.4                                    Termination and Reductions of
Revolving Commitments; Increase in Total Commitments.

 

(a)                                 Upon at least five Business Days’ prior
irrevocable written notice to the Administrative Agent, the Borrowers may at any
time in whole permanently terminate, or from time to time in part permanently
reduce (except as noted below), (i) the Total Working Capital Revolving
Commitment ratably among the Working Capital Revolving Lenders in accordance
with the amounts of their Working Capital Revolving Commitments; provided,
however, that the Total Working Capital Revolving Commitment shall not be
reduced at any time to an amount less than the aggregate of each Working Capital
Revolving Lender’s Working Capital Revolving Exposure at such time; provided,
further, that the Borrowers shall not at any time reduce the Total Working
Capital Revolving Commitment pursuant to this Section 2.4(a) to an amount less
than $25,000,000, except pursuant to a permanent termination in whole thereof,
and (ii) the Total Acquisition Revolving Commitment ratably among the
Acquisition Revolving Lenders in accordance with the amounts of their
Acquisition Revolving Commitments; provided, however, that (A) the Total
Acquisition Revolving Commitment shall not be reduced at any time to an amount
less than the aggregate of each Acquisition Revolving Lender’s Acquisition
Revolving Exposure outstanding at such time and (B) any reduction to any
Revolving Commitment shall also reduce the amount specified in clause (b) of the
defined term “Reallocated Amount” pro rata based on the applicable percentage
reduction of such Revolving Commitment.  Each partial reduction of the Total
Commitment shall be in a minimum of $5,000,000, or an integral multiple of
$1,000,000 in excess thereof.

 

54

--------------------------------------------------------------------------------


 

(b)                                 To effect the payment of any and all
Commitment Fees and all other Obligations outstanding and owing hereunder or
under any other Loan Documents, subject to the provisions of Sections 2.1 and
4.1, the Administrative Agent may, but shall not be obligated to, cause the
Revolving Lenders to make one or more Revolving Loans or, if Revolving Loans are
no longer available due to the time of day, request that the Swingline Lender
make a Swingline Loan, provided, that (i) such Revolving Loans or Swingline
Loan, as applicable, is to be made prior to the Termination Date, (ii) the
applicable component of the Revolving Availability would be equal to or greater
than zero after giving effect to such Revolving Loans or Swingline Loan, as
applicable, and the resulting payment of Commitment Fees and other Obligations
under the Loan Documents to be contemporaneously paid with the proceeds of such
Revolving Loans, and (iii) no Default or Event of Default shall have occurred
which is then continuing.  The inability of the Administrative Agent to cause
the payment of any such Commitment Fees or other Obligations in accordance with
the preceding sentence shall not in any way whatsoever affect the Credit
Parties’ obligation to otherwise pay such amounts in accordance with the
applicable terms hereof or of any other Loan Documents.

 

(c)                                  The Borrowers may request an increase from
the date hereof until the date that is one Business Day prior to the Termination
Date (i) in the aggregate Working Capital Revolving Commitments or (ii) the
aggregate Acquisition Facility Commitments, provided, that (A) no Revolving
Lender shall be obligated to increase its Commitment, (B) any such request for
an increase shall be in a minimum amount of $10,000,000 (each such increase, a
“Working Capital Facility Increase” or an “Acquisition Facility Increase” as the
case may be, each a “Facility Increase”), (C) the Borrowers may make a maximum
of five such requests (but no more than three requests in any 12 month period),
(D) the aggregate amount of Facility Increases from the date of this Agreement
until the Termination Date shall not exceed $300,000,000, (E) at no time shall
the Total Commitments exceed the Maximum Commitment, (F) the Administrative
Agent, the Swingline Lender and each Issuing Bank has approved the identity of
any Person that is not a Revolving Lender at the time of the request, such
approval not to be unreasonably withheld or delayed (such Person a “New
Revolving Lender”), and (G) the additional procedures described in clauses (i) —
(v) below have been satisfied:

 

(i)                                     Not more than thirty (30) days and not
less than (A) fifteen (15) days for any Facility Increase involving New
Revolving Lenders or (B) five (5) days for any Facility Increase that involves
no New Revolving Lenders, in each case, prior to the proposed effective date of
any Facility Increase, the Borrowers may make a written request for such
Facility Increase to the Administrative Agent, who shall forward a copy of any
such request to the Lenders.  Each request by the Borrower pursuant to the
immediately preceding sentence shall specify a proposed effective date of such
increase (the “Requested Increase Effective Date”), the aggregate amount of such
requested increase (the “Requested Increase Amount”), and shall constitute an
invitation to each of the Revolving Lenders and each New Revolving Lender (to
the extent approved as provided in Section 2.4(c) above) identified in the
applicable Facility Increase request, to accept additional or new Commitments
under this Agreement consistent with the requested Facility Increase.  A
Facility Increase will result in an increase in the aggregate Commitments only
with respect to the specific Facility identified in such Facility Increase
request, although in connection with the effectiveness of such Facility
Increase, Commitments in each Facility will be reallocated as provided below.

 

55

--------------------------------------------------------------------------------


 

(ii)                                  Each Revolving Lender and each New
Revolving Lender identified in the Facility Increase request, acting in its sole
discretion and with no obligations to increase or accept any new or additional
Commitments (as applicable) under such Facility shall by written notice to the
Borrowers and the Administrative Agent advise the Borrowers and the
Administrative Agent whether or not such Revolving Lender or New Revolving
Lender, as the case may be, agrees to all or any portion of such increase in or
new Commitments under such Facility within (A) ten (10) days after the
Borrower’s request with respect to any Facility Increase involving New Revolving
Lenders and (B) five (5) days after the Borrower’s request with respect to any
Facility Increase that involved no New Revolving Lenders.  If any such Revolving
Lender or New Revolving Lender (as the case may be) shall not have responded
affirmatively within the applicable time period for such Facility Increase, such
Revolving Lender or New Revolving Lender shall be deemed to have rejected the
Borrower’s request for an increase or allocation in such Commitment in full. 
Additionally, each Issuing Bank and the Swingline Lender shall confirm that all
New Revolving Lenders are acceptable by providing electronic confirmation (or
other form of authenticated notice) to the Administrative Agent.  Promptly
following the conclusion of such period, the Administrative Agent shall notify
the Borrower of the results of the request for the applicable Facility Increase.

 

(iii)                               With respect to each Facility Increase
(A) each Lender that so elects to increase its Commitment under such Facility
(each an “Increasing Lender”), each New Revolving Lender, the Administrative
Agent and the Borrowers’ Agent shall have executed and delivered an agreement,
substantially in the form attached hereto as Exhibit P (an “Facility Increase
Agreement”); (B) any fees and other amounts (including, without limitation,
pursuant to Section 10.9) payable by the Borrowers in connection with such
increase and accession shall have been paid; (C) no Default or Event of Default
has occurred and is continuing or would result from such increase in the
Commitments; and (D) delivery of an Facility Increase Certificate dated as of
the date of such increase.

 

(iv)                              On any Requested Increase Effective Date with
respect to any Facility, (A) each Increasing Lender or New Revolving Lender
thereof shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine for the
benefit of the other Revolving Lenders as being required in order to cause
(after giving effect to such increase and the use of such amounts to make
payments to the other Lenders under such Facility) each Revolving Lender’s
portion of the outstanding Loans of all Revolving Lenders under each Facility to
equal its Total Commitment Percentage, (B) the Borrowers shall be deemed to have
repaid all outstanding Loans of all the Revolving Lenders under each Facility
and reborrowed such repaid Loans from each Revolving Lender in amounts
consistent with each Lender’s Total Commitment Percentage as of such Requested
Increase Effective Date (after giving effect to the Facility Increase) and
(C) the participations in Letters of Credit and Swingline Loans shall be
adjusted to reflect changes in the applicable Total Commitment Percentages.  The
deemed payments made pursuant to clause (B) of the immediately preceding
sentence in respect of each Eurodollar Loan shall be subject to indemnification
by the Borrowers pursuant to the provisions Section 2.13 if the deemed payment
occurs other than on an Interest Payment Date; provided, that the Administrative
Agent and each Revolving Lender shall cooperate with the Borrowers to reduce
and/or eliminate any such indemnification

 

56

--------------------------------------------------------------------------------


 

payments to the extent reasonably possible if such cooperation would not subject
the Administrative Agent or such Revolving Lender, as applicable, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to the
Administrative Agent or such Lender.

 

(v)                                 Upon the Requested Increase Effective Date
with respect to each Facility, Schedule I of the Facility Increase Agreement,
which shall reflect the Commitments and the applicable Commitment Percentages of
the Revolving Lenders under each Facility at such time, shall be deemed to
supersede Schedule 1.1A hereto without any further action or consent of any
party.  The Administrative Agent shall cause a copy of such revised Schedule
1.1A to be promptly available to the Issuing Banks and the Revolving Lenders.

 

Section 2.5                                    Mandatory Prepayments.

 

(a)                                 If the aggregate Working Capital Revolving
Exposure at any time exceeds the Total Working Capital Revolving Commitment
(including upon the conclusion of any Reallocation Period), the Administrative
Agent shall notify the Borrowers’ Agent of such excess amount (such notice being
permitted to be given orally to a Responsible Officer so long as it is promptly
followed in writing) and the Borrowers shall immediately make a prepayment on
the Working Capital Revolving Loans or repay or Cash Collateralize the Letter of
Credit Exposure Amount or cause one or more Swingline Loans to be prepaid or one
or more Letters of Credit to be canceled and surrendered in an amount sufficient
to reduce the aggregate Working Capital Revolving Exposure to an amount no
greater than the Total Working Capital Revolving Commitment.  Any prepayments
required by this subparagraph (a) shall be applied to outstanding Alternate Base
Rate Borrowings up to the full amount thereof before such prepayments are
applied to outstanding LIBOR Borrowings (together with any Consequential Loss
resulting from such prepayment).

 

(b)                                 The Borrowers shall make prepayments under
this Section 2.5(b), (i) at any time that the Working Capital Facility
Availability is less than zero or (ii) on any Borrowing Base Certification Date,
if the Borrowing Base as of the applicable Borrowing Base Reference Time is less
than the Working Capital Revolving Exposure as of the such Borrowing Base
Reference Time (the amount of any such shortfall, the “Borrowing Base
Shortfall”).  Upon the occurrence of any event referenced in clauses (i) and
(ii) above, the Administrative Agent shall notify the Borrowers’ Agent of the
deficiency (such notice being permitted to be given orally to a Responsible
Officer so long as it is promptly followed in writing) and the Borrowers shall
immediately make a prepayment on the Working Capital Revolving Loans or repay or
Cash Collateralize the Letter of Credit Exposure Amount or cause one or more
Swingline Loans to be prepaid or one or more Letters of Credit to be canceled
and surrendered in an amount, as applicable, (A) sufficient to cause the Working
Capital Facility Availability to be at least equal to zero, or (B) not less than
the Borrowing Base Shortfall.  Any prepayments required by this subparagraph
(b) shall be applied to outstanding Alternate Base Rate Borrowings up to the
full amount thereof before such prepayments are applied to outstanding LIBOR
Borrowings (together with any Consequential Loss resulting from such
prepayment).

 

57

--------------------------------------------------------------------------------


 

(c)                                  If the aggregate Acquisition Revolving
Exposure at any time exceeds the Total Acquisition Revolving Commitment
(including upon the conclusion of any Reallocation Period), the Administrative
Agent shall notify the Borrowers’ Agent of such excess amount (such notice being
permitted to be given orally to a Responsible Officer so long as it is promptly
followed in writing) and the Borrowers shall immediately make a prepayment on
the Acquisition Revolving Loans in an amount sufficient to reduce the aggregate
Acquisition Revolving Exposure to an amount no greater than the Total
Acquisition Revolving Commitment.  Any prepayments required by this subparagraph
(c) shall be applied to outstanding Alternate Base Rate Borrowings up to the
full amount thereof before such prepayments are applied to outstanding LIBOR
Borrowings (together with any Consequential Loss resulting from such
prepayment).

 

(d)                                 Within five Business Days of the date of
receipt by any Credit Party of Net Proceeds of any Disposition by a Credit Party
of any Property (including casualty losses or condemnations but excluding
Dispositions that qualify as Permitted Dispositions under Section 7.4), the
Borrowers shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.7(d) in an amount equal to 100% of such Net Proceeds
(including condemnation awards and payments in lieu thereof) received by such
Person in connection with such Disposition; provided, that no prepayment shall
be required except to the extent the Net Proceeds from any such Disposition,
taken together with any other Dispositions during the same fiscal year, exceed
$10,000,000; provided further, that so long as (A) no Event of Default shall
have occurred and be continuing or would result therefrom or arise under the
immediately following clause (B), (B) if a Default is then occurring, the Net
Proceeds have been deposited into a Controlled Account that is subject to the
sole and exclusive control of the Collateral Agent and remain in such Controlled
Account for a period not less than the grace period provided for such Default to
become an Event of Default hereunder (including any extensions of such period
granted hereunder) or such Default is cured, (C) Borrowers’ Agent shall have
given Administrative Agent prior written notice of the Borrowers’ intention to
reinvest such proceeds in other Property useful in the business of the Credit
Parties, (D) the monies are held in a Controlled Account, and (E) the Credit
Parties complete such replacement, purchase, or construction within 180 days
after the initial receipt of such monies, then the Credit Parties shall have the
option to reinvest such proceeds unless and to the extent that such applicable
period shall have expired without such reinvestment being made or completed, in
which case, any amounts remaining in the Controlled Account shall be paid to the
Agent and applied in accordance with Section 2.7(d).  Nothing contained in this
Section 2.5(d) shall permit the Credit Parties to sell or otherwise dispose of
any Property other than in accordance with Section 7.4.

 

(e)                                  Within five Business Days of the date of
incurrence by any Credit Party of any Indebtedness (other than Permitted
Indebtedness), the Borrowers shall prepay the outstanding principal amount of
the Obligations in accordance with Section 2.7(d) in an amount equal to 100% of
the Net Proceeds received by such Person in connection with such incurrence. 
The provisions of this Section 2.5(e) shall not be deemed to be implied consent
to any such incurrence otherwise prohibited by the terms and conditions of this
Agreement.

 

(f)                                   If the Collateral would, at any time,
reasonably be expected to yield proceeds insufficient to repay the Secured
Qualified Hedging Obligations pro rata with the other Obligations after applying
such proceeds in a manner consistent with Section 9 of the Intercreditor
Agreement and the limitation on the application of Non-ECP Collateral set forth
in Section 2.1 of

 

58

--------------------------------------------------------------------------------


 

the Security Agreement (the positive amount of such insufficiency, the “ECP
Collateral Shortfall”), then the Borrowers shall immediately cause the Secured
Qualified Hedging Obligations to be prepaid or otherwise collateralized in an
amount sufficient to reduce the ECP Collateral Shortfall to the pro rata
shortfall, if any, on the other Obligations; provided that no prepayment or
collateralization shall be required if the Borrowers’ Agent submits a written
plan to the Administrative Agent and the Technical Agent within three
(3) Business Days (or such later date as is acceptable to the Technical Agent)
of the existence of the ECP Collateral Shortfall, which plan shall provide for
the conversion of Non-ECP Collateral to ECP Collateral (whether through
guaranties or keepwell agreements of Non-ECP Grantors, or through any other
means consistent with the Dodd-Frank Wall Street Reform Consumer Protection Act,
as determined by the Technical Agent in its reasonable discretion) and which
plan shall be (i) satisfactory to the Technical Agent in its reasonable
discretion, (ii) expected to reduce the ECP Collateral Shortfall consistent with
this Section 2.5(f), and (iii) fully implemented within ten (10) Business Days
(or such later date as is acceptable to the Technical Agent) of the existence of
the applicable ECP Collateral Shortfall.

 

(g)                                  In addition to the mandatory prepayments
required by Sections 2.5(a), 2.5(b), 2.5(c), 2.5(d), 2.5(e), and 2.5(f) above,
the Borrowers shall have the right, at their option, to prepay any of the Loans
in whole at any time or in part from time to time, without premium or penalty,
except as otherwise provided in this Section 2.5 or of Sections 2.8, 2.9, 2.10
or 2.11.  Each prepayment of Swingline Loans or Revolving Loan Alternate Base
Rate Borrowings may be made in an amount not less than $1,000,000 and whole
multiples of $250,000 in excess thereof, and such prepayments shall be applied
against the Working Capital Revolving Loans, the Acquisition Revolving Loans or
the Swingline Loans, as applicable.  Prepayments under this
subparagraph (i) shall be subject to the following additional conditions:

 

(i)                                     In giving notice of prepayment as
hereinafter provided, the Borrowers shall specify, for the purpose of
paragraphs (ii) and (iii) immediately following, the manner of application of
such prepayment as between Alternate Base Rate Borrowings and LIBOR Borrowings
and as between Swingline Loans, Working Capital Revolving Loans and Acquisition
Revolving Loans; provided, that LIBOR Borrowing prepayments shall be made in a
principal amount of $1,000,000 or whole multiples of $500,000 in excess thereof.

 

(ii)                                  Prepayments applied to any LIBOR Borrowing
may be made on any Business Day, provided, that (A) the Borrowers’ Agent shall
have given the Administrative Agent at least three Business Days’ prior
irrevocable written or telecopied notice of such prepayment specifying the
principal amount of the LIBOR Borrowing to be prepaid, the particular LIBOR
Borrowing to which such prepayment is to be applied and the prepayment date; and
(B) if such prepayment is made on any day other than the last day of the
Interest Period corresponding to the LIBOR Borrowing to be prepaid, the
Borrowers shall pay upon demand directly to the Administrative Agent for the
account of the applicable Lenders the Consequential Loss as a result of such
prepayment.

 

(iii)                               Prepayments applied to any Alternate Base
Rate Borrowing may be made on any Business Day; provided, that with respect
thereto the Borrowers’ Agent shall have given the Administrative Agent prior
irrevocable written notice or notice by telephone

 

59

--------------------------------------------------------------------------------


 

(which is to be promptly confirmed in writing) of any such prepayment not later
than 12:00 p.m. (noon) on the Business Day of such prepayment, specifying the
principal amount of the Alternate Base Rate Borrowing to be prepaid.

 

(h)                                 If any notice of any prepayment has been
given, the principal amount specified in such notice, together with (in the case
of any prepayment of a LIBOR Borrowing) interest thereon to the date of
prepayment and any resulting Consequential Loss, shall be due and payable on
such prepayment date; provided, that a notice of prepayment delivered by the
Borrowers’ Agent may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrowers’ Agent (by written notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not
satisfied.  The Borrowers shall pay to the Administrative Agent upon its demand
all costs and expenses incurred in connection with any prepayment notice revoked
pursuant to the preceding sentence, including any Consequential Loss arising as
a result of the early termination of Interest Periods in effect for LIBOR
Borrowings.

 

Section 2.6                                    Notes; Payments; Accounts.

 

(a)                                 Subject to the provisions of Section 10.11
hereof relating to replacement and substitution of the Notes, (i) all Working
Capital Revolving Loans made by a Working Capital Revolving Lender to the
Borrowers shall, at such Working Capital Lender’s request, be evidenced by a
single Working Capital Revolving Credit Note dated as of the Restatement
Effective Date, delivered and payable to such Working Capital Revolving Lender
in a principal amount equal to such Working Capital Revolving Lender’s Working
Capital Revolving Commitment as of the Restatement Effective Date, (ii) all
Acquisition Revolving Loans made by an Acquisition Revolving Lender to the
Borrowers shall, at such Acquisition Revolving Lender’s request, be evidenced by
a single Acquisition Revolving Credit Note dated as of the Restatement Effective
Date, delivered and payable to such Acquisition Revolving Lender in a principal
amount equal to such Acquisition Revolving Lender’s Acquisition Revolving
Commitment as of the Restatement Effective Date, and (iii) all Swingline Loans
made by the Swingline Lender to the Borrowers shall, at the Swingline Lender’s
request, be evidenced by a single Swingline Note dated as of the Restatement
Effective Date, delivered and payable to the Swingline Lender in a maximum
principal amount equal to $50,000,000.

 

(b)                                 The outstanding principal balance of each
and every Revolving Loan, as evidenced by the Notes, shall mature and be fully
due and payable on the Termination Date.  The outstanding principal balance of
each and every Swingline Loan, as evidenced by the Swingline Note, shall mature
and be fully due and payable on the earlier to occur of the Termination Date or
the date such Swingline Loans are required to be paid with proceeds of Working
Capital Revolving Loans or Acquisition Revolving Loans in accordance with
Section 2.16(c).

 

(c)                                  Subject to Section 10.6, the Borrowers
hereby agree to pay accrued interest on the unpaid principal balance of the
Loans on the Interest Payment Dates, commencing with the first of such dates to
occur after the date of this Agreement.  After the Termination Date, accrued and
unpaid interest on the Loans shall be payable on demand.

 

60

--------------------------------------------------------------------------------


 

(d)                                 To effect payment of accrued interest owing
on the Loans as of the Interest Payment Dates, subject to the provisions of
Sections 2.1 and 4.1, the Administrative Agent may, but shall not be obligated
to, cause the Revolving Lenders to make one or more Revolving Loans or, if the
Revolving Loans are no longer available due to the time of day, request that the
Swingline Lender make a Swingline Loan to pay in full the amount of accrued
interest owing and payable on the Loans as of the respective Interest Payment
Date, provided, that (i) such Revolving Loans or Swingline Loan, as applicable,
is to be made prior to the Termination Date, (ii) the applicable component of
the Revolving Availability would be equal to or greater than zero after giving
effect to such Revolving Loans or Swingline Loan, as applicable, and the
resulting payment of accrued interest to be contemporaneously paid with the
proceeds of such Loan, and (iii) no Default or Event of Default shall have
occurred which is then continuing.  The inability of the Administrative Agent to
cause a payment of any accrued interest owing on the Loans on any Interest
Payment Date in accordance with the preceding sentence shall not in any way
whatsoever effect the Credit Parties’ obligation to otherwise pay such amounts
in accordance with the applicable terms hereof or any other Loan Documents.

 

(e)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the type of each Loan made hereunder, and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrowers to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

 

(f)                                   The entries made in the accounts
maintained pursuant to paragraph (e) of this Section shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrowers to repay the Loans in accordance with the terms of this Agreement.

 

Section 2.7                                    Application of Payments and
Prepayments.

 

(a)                                 Prepayments on the Working Capital Revolving
Loans shall be applied to payment of the aggregate unpaid principal amounts of
the Working Capital Revolving Loans, with the balance of any such prepayments,
if any, being applied to accrued interest.  Payments of accrued interest on the
Working Capital Revolving Loans in accordance with Section 2.6(c) shall be
applied to the aggregate accrued interest then outstanding under the Working
Capital Revolving Loans.

 

(b)                                 Prepayments on the Acquisition Revolving
Loans shall be applied to payment of the aggregate unpaid principal amounts of
the Acquisition Revolving Loans, with the balance of any such prepayments, if
any, being applied to accrued interest.  Payments of accrued interest on the
Acquisition Revolving Loans in accordance with Section 2.6(c) hereof shall be
applied to the aggregate accrued interest then outstanding under the Acquisition
Revolving Loans.

 

(c)                                  Prepayments on the Swingline Loans shall be
applied to payment of the aggregate unpaid principal amount of the Swingline
Loans, with the balance of any such prepayments, if any, being applied to
accrued interest.  Payments of accrued interest on the

 

61

--------------------------------------------------------------------------------


 

Swingline Loans in accordance with Section 2.6(c) shall be applied to the
aggregate accrued interest then outstanding under the Swingline Loans.

 

(d)                                 All repayments required pursuant to
Section 2.5(d) and (e) shall be applied as follows: first to pay interest due in
respect of the Acquisition Revolving Loans; second, to pay principal of the
Acquisition Revolving Loans; third, to pay interest due in respect of the
Swingline Loans; fourth, to pay principal of the Swingline Loans; fifth, to pay
interest due in respect of the Working Capital Revolving Loans; and sixth, to
pay principal of the Working Capital Revolving Loans.

 

(e)                                  All payments remitted to the Administrative
Agent and all such payments not relating to principal or interest of specific
Loans, or not constituting payment of specific fees or other specific
Obligations, shall be applied, ratably, subject to the provisions of this
Agreement, first, to pay any fees, indemnities or expense reimbursements then
due to any Agent from the Borrowers (on a pro rata basis); second, to pay any
fees or expense reimbursements then due to the Lenders from the Borrowers (on a
pro rata basis); third, to pay interest due in respect of all Swingline Loans;
fourth, to pay interest due in respect of all Revolving Loans (including any
Consequential Loss resulting from such payment) (on a pro rata basis); fifth, to
pay or prepay principal of the Swingline Loans; sixth, to pay or prepay
principal of the Acquisition Revolving Loans, principal of the Working Capital
Revolving Loans, unpaid reimbursement obligations in respect of Letters of
Credit (on a pro rata basis); and seventh, to the payment of any other
Obligation due to any Agent or any Lender (on a pro rata basis), provided,
however, that, notwithstanding the foregoing, the proceeds of any sale, or other
realization upon all or any part of the Collateral shall be applied by the
Administrative Agent in accordance with the terms of any Intercreditor Agreement
then in effect.  Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrowers’ Agent, or unless an Event of
Default has occurred and is continuing, neither the Administrative Agent nor any
Lender shall apply any payments which it receives to any LIBOR Borrowing, except
(i) on the expiration date of the Interest Period applicable to any such LIBOR
Borrowing, or (ii) in the event, and only to the extent, that there are no
outstanding Alternate Base Rate Borrowings.

 

(f)                                   Upon receipt by the Administrative Agent:
(i) prior to the termination of the Intercreditor Agreement of any amounts in
connection with the Obligations pursuant to Section 9 of the Intercreditor
Agreement for the benefit of the Secured Parties under this Agreement, and
(ii) as of and after the termination of the Intercreditor Agreement, of any
Proceeds of Collateral or payments after an Event of Default by any Guarantor,
in the case of each of clause (i) and (ii), the Administrative Agent shall apply
all or any part of such amounts, whether or not held in any collateral account
or otherwise received by the Administrative Agent, against the Obligations, such
application to be in the following order: first, to pay incurred and unpaid fees
and expenses of the Agents under the Loan Documents; second to pay (a) all
Credit Obligations, (b) the Secured Qualified Hedging Obligations, (c) the
Secured Qualified Bank Product Obligation, and (d) the Cash Collateralization of
any outstanding Letters of Credit to the Issuing Banks, pro rata among the
Secured Parties according to the amounts of such Obligations then held by such
Secured Parties; provided that the pro rata share of such Proceeds reserved for
Qualified Counterparties under clauses (b) and (c) above, shall be allocated
among such Qualified Counterparties according to their portion of the Qualified
Obligation Aggregate Cap agreed from time to time with the Technical Agent; and
third, any balance of such Proceeds remaining after the Termination Date,

 

62

--------------------------------------------------------------------------------


 

shall be paid over to the applicable Grantor or to whomsoever else may be
lawfully entitled to receive the same.

 

(g)                                  Except for any settlement delay provided or
specified in Section 2.2(f) or as otherwise provided in Section 2.20 with
respect to a Defaulting Lender, each payment or prepayment received by the
Administrative Agent hereunder or under any Note for the account of a Lender
shall be paid promptly to such Lender, in immediately available funds.  If the
Administrative Agent fails to send to any Lender the product of such Lender’s
Commitment Percentage, times the aggregate amount of any such payment or
prepayment received by the Administrative Agent for the account of all the
Lenders by the close of business on the date such payment was deemed received by
the Administrative Agent in accordance with Section 2.7(h) below, the
Administrative Agent shall pay to such Lender interest on such Lender’s pro-rata
portion of such payment timely received by the Administrative Agent from such
date of receipt by the Administrative Agent to the date that such Lender
receives its pro-rata portion of such payment, such interest to accrue at the
Federal Funds Effective Rate and to be payable upon written request from such
Lender.

 

(h)                                 All sums payable by the Borrowers to the
Administrative Agent hereunder or pursuant to the Notes or any of the other Loan
Documents for its own account or the account of the Lenders shall be payable in
United States dollars in immediately available funds not later than 12:00
p.m. (noon) on the date such payment or prepayment is due and shall be made
without set-off, counterclaim or deduction of any kind.  Any such payment or
prepayment received and accepted by the Administrative Agent after 12:00
p.m. (noon) shall be considered for all purposes (including the payment of
interest, to the extent permitted by law) as having been made on the next
succeeding Business Day.  All such payments or prepayments shall be made at the
Principal Office.  If any payment or prepayment becomes due and payable on a day
which is not a Business Day, then the date for the payment thereof shall be
extended to the next succeeding Business Day and interest shall be payable
thereon at the then applicable rate per annum during such extension.

 

Section 2.8                                    Interest Rates for Loans.

 

(a)                                 Subject to Section 10.6, the Loans shall
bear interest on their respective outstanding principal balances at the
Alternate Base Rate; provided, that (i) at the request of the Administrative
Agent or the Required Lenders, all principal outstanding, whether then due and
payable, after the occurrence of an Event of Default that has not been cured to
the satisfaction of the Administrative Agent and the requisite Lenders required
hereunder or waived in writing by the Administrative Agent and the requisite
Lenders required hereunder shall bear interest at the Default Rate, which shall
be due and payable upon demand, (ii) past due principal and interest shall bear
interest at the Default Rate, which shall be payable on demand, and
(iii) subject to the provisions hereof, the Borrowers shall have the option of
having all or any portion of the principal balances from time to time
outstanding under the Loans (other than Swingline Loans) bear interest until
their respective maturities at a rate per annum equal to the Adjusted LIBOR Rate
(together with the Alternate Base Rate, individually herein called an “Interest
Option” and collectively called “Interest Options”).  The records of the
Administrative Agent, with respect to Interest Options, Interest Periods and the
amounts of Loans to which they are applicable shall be binding and conclusive,
absent manifest error.  Interest on the Loans shall be calculated at the
Alternate

 

63

--------------------------------------------------------------------------------


 

Base Rate, except where it is expressly provided pursuant to this Agreement that
the Adjusted LIBOR Rate is to apply.

 

(b)                                 The Borrowers shall have the right to
designate or convert their Interest Options in accordance with the provisions
hereof.  Provided no Default or Event of Default has occurred and is continuing,
and subject to the provisions of the last sentence of Section 2.8(a) and the
provisions of Sections 2.8, 2.9, 2.10 or 2.11, the Borrowers may elect to have
the Adjusted LIBOR Rate apply or continue to apply to all or any portion of the
principal balances of the Revolving Loans.  Each change in Interest Options
shall be a conversion of the rate of interest applicable to the specified
portion of the Revolving Loans, but such conversion alone shall not change the
outstanding principal balance of the Revolving Loans.  The Interest Options
shall be designated or converted in the manner provided below:

 

(i)                                     The Borrowers’ Agent shall give the
Administrative Agent notice by telephone, promptly confirmed by written notice
(the “Rate Selection Notice”) substantially in the form of Exhibit F hereto. 
Each such telephone and written notice shall specify the amount and type of
borrowings that are the subject of the designation; the amount and type of
borrowings into which such borrowings are to be converted or for which an
Interest Option is designated; the proposed date for the designation or
conversion (which, in the case of conversion of LIBOR Borrowings, shall be the
last day of the Interest Period applicable thereto) and the Interest Period or
Periods, if any, selected by the Borrowers.  Such notice by telephone, and
followed by written notice, shall be irrevocable and shall be given to the
Administrative Agent no later than the applicable Rate Selection Date.  If (A) a
new Revolving Loan is to be a LIBOR Borrowing, (B) an existing LIBOR Borrowing
is maturing at the time that a new Revolving Loan is being requested and the
Borrowers are electing to have such existing portion of the outstanding
principal balance of the Revolving Loans going forward bear interest at the same
Interest Option and for the same Interest Period as the new Revolving Loan, or
(C) a portion of an Alternate Rate Borrowing is to be converted so as to bear
interest at the same Interest Option and for the same Interest Period as the new
Revolving Loan, then the Rate Selection Notice shall be included in the Request
for Extension of Credit applicable to the new Revolving Loan, which shall be
given to the Administrative Agent no later than the applicable Rate Selection
Date.

 

(ii)                                  No more than six LIBOR Borrowings and
corresponding Interest Periods shall be outstanding at any one time with respect
to either the Working Capital Revolving Loans or the Acquisition Revolving
Loans.  Each LIBOR Borrowing shall be in a minimum aggregate principal amount of
at least $1,000,000, with any increases over such minimum amount being in
integral aggregate multiples of $500,000.

 

(iii)                               Principal included in any borrowing shall
not be included in any other borrowing which exists at the same time.

 

(iv)                              Each designation or conversion shall occur on
a Business Day.

 

64

--------------------------------------------------------------------------------


 

(v)                                 Except as provided in Sections 2.8, 2.9,
2.10 or 2.11, no LIBOR Borrowing shall be converted on any day other than the
last day of the applicable Interest Period unless the Borrowers pay any
resulting Consequential Loss.

 

(vi)                              The Administrative Agent shall promptly advise
the Lenders of any Rate Selection Notice given pursuant to this Section 2.8 and
of each Lender’s pro-rata portion of such designation or conversion hereunder.

 

(c)                                  All fees (including the Commitment Fee)
will be computed on the basis of a year of 360 days and actual days elapsed
(including the first day but excluding the last day) occurring in the period for
which payable.

 

(d)                                 All interest on LIBOR Borrowings will be
computed on the basis of a year of 360 days and actual days elapsed (including
the first day but excluding the last day) occurring in the period for which
payable.

 

(e)                                  All interest on Alternate Base Rate
Borrowings will be computed on the basis of a year of 365 or 366 days, as
applicable, and actual days elapsed (including the first day but excluding the
last day) occurring in the period for which payable.

 

Section 2.9                                    Illegality.  If any Lender
determines that any Change in Law has made it unlawful or impracticable, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable lending office to make, fund, permit the establishment of or
maintain any LIBOR Borrowing or to determine or charge interest rates based upon
the Adjusted LIBOR Rate or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then (a) the commitment of
the Lenders to establish or maintain the Adjusted LIBOR Rate affected by such
adoption or change shall forthwith be canceled, (b) the affected LIBOR
Borrowings shall be automatically converted to Alternate Base Rate Borrowings,
and (c) the Borrowers shall forthwith, upon demand by the Administrative Agent
to the Borrowers’ Agent, (i) pay all accrued and unpaid interest to date on the
amount so converted; and (ii) pay any amounts required to compensate the
Administrative Agent and the Lenders for any additional cost or expense which
the Administrative Agent or any Lender may incur as a result of such Change in
Law and any Consequential Loss which the Administrative Agent or any Lender may
incur as a result of such conversion to the Alternate Base Rate.  If, when the
Administrative Agent so notifies the Borrowers’ Agent, the Borrowers have given
a Rate Selection Notice specifying one or more borrowings of the type with
respect to which such demand was made but the selected Interest Period or
Interest Periods has not yet begun, such Rate Selection Notice shall be deemed
to be of no force and effect, as if never made, and the balance of the Loans
specified in such Rate Selection Notice shall bear interest at the Alternate
Base Rate until a different available Interest Option shall be designated in
accordance herewith.

 

Section 2.10                             Inability to Determine Rates.  If for
any reason with respect to any Interest Period the Administrative Agent shall
have determined (which determination shall be conclusive and binding upon the
Borrowers) that:  (i) the Administrative Agent is unable through its customary
general practices to determine a rate at which the Administrative Agent is
offered deposits in Dollars by prime banks in the London interbank market, in
the appropriate amount for

 

65

--------------------------------------------------------------------------------


 

the appropriate period, or by reason of circumstances affecting the London
interbank market generally, the Administrative Agent is not being offered
deposits for the applicable Interest Period and in an amount equal to the amount
of any LIBOR Borrowing requested by the Borrowers, or (ii) the Adjusted LIBOR
Rate will not adequately and fairly reflect the cost to any Revolving Lender of
making and maintaining any LIBOR Borrowing hereunder for any proposed Interest
Period, then the Administrative Agent shall give the Borrowers’ Agent notice
thereof explaining in reasonable detail the circumstances giving rise to such
notice, and thereupon, (A) any Rate Selection Notice previously given by the
Borrowers designating an Adjusted LIBOR Rate which has not commenced as of the
date of such notice from the Administrative Agent shall be deemed for all
purposes hereof to be of no force and effect, as if never given, and (B) until
the circumstances giving rise to such notice from the Administrative Agent no
longer exist, each Rate Selection Notice requesting an Adjusted LIBOR Rate shall
be deemed a request for an Alternate Base Rate Borrowing, and each outstanding
LIBOR Borrowing then in effect shall be converted, without any notice to or from
the Borrowers, upon the termination of the Interest Period then in effect to an
Alternate Base Rate Borrowing.

 

Section 2.11                             Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
reflected in the Adjusted LIBOR Rate) or any Issuing Bank;

 

(ii)                                  subject any Lender to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Taxes imposed on or measured by net
income as a result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising solely from such
Lender having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document), franchise Taxes or
branch profits Taxes) on its loans, loan principal, letters of credit
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(iii)                               impose on any Lender or any Issuing Bank or
the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such
Lender, Issuing Bank or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, Issuing

 

66

--------------------------------------------------------------------------------


 

Bank or other Recipient, the Borrower will pay to such Lender, Issuing Bank or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or
Issuing Bank determines that any Change in Law affecting such Lender or Issuing
Bank or any lending office of such Lender or such Lender’s or Issuing Bank’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s or Issuing
Bank’s capital or on the capital of such Lender’s or Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swingline
Loans held by, such Lender, or the Letters of Credit issued by any Issuing Bank,
to a level below that which such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or Issuing Bank setting forth the amount or amounts
necessary to compensate such Lender or Issuing Bank or its holding company, as
the case may be, as specified in clause (a) or (b) of this Section and delivered
to the Borrowers, shall be conclusive absent manifest error.  The Borrowers
shall pay such Lender or Issuing Bank, as the case may be, the amount shown as
due on any such certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided that the Borrowers shall not be required
to compensate a Lender or Issuing Bank pursuant to this Section for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender or Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or Issuing Bank’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

Section 2.12                             Taxes.

 

(a)                                 Issuing Bank.  For purposes of this
Section 2.12, the term “Lender” includes any Issuing Bank.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Credit Party under this
Agreement, under the Notes, under any Letter of Credit or under any other Loan
Documents shall be made without deduction or withholding for any taxes, except
as provided by any Legal Requirement.  If any Legal Requirement requires the
deduction

 

67

--------------------------------------------------------------------------------


 

or withholding of any Tax from any such payment, then the applicable Credit
Party shall (A) promptly notify the applicable Recipient of such requirement to
so deduct or withhold such Tax, (B) pay to the relevant Governmental Authorities
the full amount required to be so deducted or withheld, (C) promptly forward to
such Recipient an official receipt (or certified copies thereof), or other
documentation reasonably acceptable to such Recipient evidencing such payment to
such Governmental Authorities and (D) if such Tax is an Indemnified Tax, pay to
such Recipient, in addition to whatever net amount of such payment is paid to
such Recipient, such additional amount as is necessary to ensure that the total
amount actually received by such Recipient (free and clear of Indemnified Taxes
imposed on or with respect to such additional amount) will equal the full amount
of the payment such Recipient would have received had no such deduction or
withholding in respect of Indemnified Taxes been required.

 

(c)                                  Payment of Other Taxes by the Borrower.  In
addition, the relevant Credit Party or Credit Parties shall pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

 

(d)                                 Indemnification by the Borrower.  The Credit
Parties shall jointly and severally indemnify each Recipient, within 10 days
after written demand (including, if available, a copy of the certificate of
payment or similar document) therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify each Agent, within 10 days after written demand
(including a copy of the certificate of payment or similar document, if
available), for (i) any Indemnified Taxes attributable to such Lender (but only
to the extent that any Credit Party has not already indemnified such Agent for
such Indemnified Taxes and without limiting the obligation of the Credit Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 10.11 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by such Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by such Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes such Agent to set off and apply
any and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by such Agent to the Lender from any other source against any
amount due to such Agent under this clause (e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Credit Party to a Governmental
Authority pursuant to this Section 2.12, such Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such

 

68

--------------------------------------------------------------------------------


 

Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(g)                                  Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to Borrower’s Agent and the
Administrative Agent, at the time or times reasonably requested by the
Borrower’s Agent or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower’s Agent or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower’s Agent or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower’s Agent or the Administrative Agent as will enable the Borrower’s
Agent or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 2.12(g)(ii)(A), (g)(ii)(B), (g)(ii)(C) and
(g)(ii)(D) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Borrower,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower’s Agent and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower’s Agent or the
Administrative Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower’s Agent and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower’s Agent or the Administrative Agent), whichever of the
following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

69

--------------------------------------------------------------------------------


 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower’s Agent and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower’s Agent or the Administrative Agent), executed originals
of any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower’s Agent or the Administrative Agent to determine the
withholding or deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower’s Agent and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower’s Agent or the Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower’s Agent or the Administrative Agent as may
be necessary for the Borrower’s Agent and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount

 

70

--------------------------------------------------------------------------------


 

to deduct and withhold from such payment.  Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower’s Agent and the
Administrative Agent in writing of its legal inability to do so.

 

(h)           Survival.  Each party’s obligations under this Section 2.12 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

Section 2.13          Compensation for Losses.  The Borrowers hereby agree
(without duplication of any other indemnity obligation hereunder) to indemnify
each Agent and each of the Revolving Lenders against and hold each of them
harmless from any Consequential Loss which it may incur or sustain as a
consequence of (a) any prepayment (mandatory or optional) of any LIBOR
Borrowing, (b) any acceleration of the Revolving Loans or exercise of remedies
upon an Event of Default that results in the repayment or conversion of any
LIBOR Borrowing, or any increase in the cost of maintaining any LIBOR Borrowing,
(c) any failure by the Borrowers to convert or to borrow any LIBOR Borrowing on
the date specified by the Borrowers, (d) any assignment of any LIBOR Borrowing
on a day other than the last day of the Interest Period therefor as a result of
a request by the Borrowers pursuant to Section 2.14(b) or (e) any increase in
commitments pursuant to Section 2.4(c) that results in a repayment of any LIBOR
Borrowing on a date other than an Interest Payment Date.  This indemnity shall
survive termination of the Commitment and this Agreement.  A certificate as to
any additional amounts payable to an Agent or any Revolving Lender pursuant to
this paragraph, detailing the basis therefor and submitted by such Agent or such
Revolving Lender to the Borrowers’ Agent shall be conclusive and binding upon
the Borrowers, absent manifest error, provided the calculation thereof is set
forth in reasonable detail in such notice.

 

Section 2.14          Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.11, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.12, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the sole judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Sections 2.11 or 2.12, as the
case may be, in the future, and (ii) would not subject such Lender to
unreimbursed cost or expenses in excess of $1,000 over the life of this
Agreement and would not otherwise be disadvantageous to such Lender.  The
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

71

--------------------------------------------------------------------------------


 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 2.11, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.12 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.14(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.11), all of its interests,
rights (other than its existing rights to payments pursuant to Sections  2.11 or
2.12) and obligations under this Agreement and the related Loan Documents at par
to an Eligible Assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that:

 

(i)            the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.11;

 

Section 2.15          Letters of Credit.

 

(a)           Subject to the terms and conditions contained herein, the
Borrowers shall have the right to utilize a portion of the Working Capital
Revolving Commitment from time to time prior to the Termination Date to obtain
from an Issuing Bank one or more Letters of Credit for the account or liability
of any Borrower, any of their Subsidiaries that are Credit Parties or the
Parent, in such amounts and in favor of such beneficiaries as the Borrowers from
time to time shall request; provided, that in no event shall an Issuing Bank
issue or have any obligation to issue any Letter of Credit if (i) the face
amount of such Letter of Credit, plus the Letter of Credit Exposure Amount at
such time would exceed the Dollar Equivalent of $500,000,000, (ii) the face
amount of such Letter of Credit would exceed the Working Capital Facility
Availability, (iii) such Letter of Credit would have an expiry date beyond the
earlier to occur of (A) five Business Days prior to the scheduled Termination
Date, (B) with respect to Standby Letters of Credit, one full year after the
issuance date of such Standby Letter of Credit, or (C) with respect to Trade
Letters of Credit, 180 days after the issuance date of such Trade Letter of
Credit, (iv) such Letter of Credit is not in a form and does not contain terms
satisfactory to the Administrative Agent in its reasonable credit judgment,
(v) the Borrowers have not executed and delivered such Applications and other
information, instruments and agreements relating to such Letter of Credit as the
Administrative Agent and the applicable Issuing Bank shall have reasonably
requested, (vi) a Default or Event of Default has occurred and is continuing,
(vii) after giving effect to the issuance of any Letter of Credit, the aggregate
amount of outstanding Letter of Credit Exposure Amount attributable to Letters
of Credit issued by such Issuing Bank exceeds such Issuance Bank’s Issuance Cap,
(viii) such Letter of Credit is not being issued or has not been issued in
connection with transactions occurring in the ordinary course of business of the
Credit Parties, (ix) the maximum Dollar Equivalent of Letters of Credit issued
in Canadian Dollars would exceed $50,000,000, or (x) such Letter of Credit or
the issuance of such Letter of Credit would violate one or more policies of the
applicable Issuing Bank, as determined by such Issuing Bank.  Each Letter of
Credit may be issued for the account or liability of or used by the Borrowers,
any of their Subsidiaries that are Credit Parties or the Parent, but the Credit
Parties shall have full liability for each Letter of Credit.  The above
limitations on the tenor of any Standby Letter of Credit issued hereunder shall
not be deemed to be violated by the inclusion in such Standby Letter of Credit
of an “evergreen clause” providing

 

72

--------------------------------------------------------------------------------


 

for the automatic renewal of such Standby Letter of Credit for successive
periods not exceeding one year in each instance, absent notice to the
beneficiary and the account party of the applicable Issuing Bank’s election not
to renew such Standby Letter of Credit at least 30 days prior to the then
effective expiry date of such Letter of Credit.

 

(b)           If requesting the issuance of any Letter of Credit, the
Administrative Agent (on behalf of the Lenders) and the applicable Issuing Bank
shall have received the following, all of which shall be duly executed and in
Proper Form: (A) a completed Application (as may be required by the applicable
Issuing Bank) signed by a Responsible Officer or Financial Officer of the
Borrowers’ Agent (or any person designated in writing by a Responsible Officer
or Financial Officer of the Borrowers’ Agent) delivered (1) with respect to any
Letter of Credit to be issued by an Issuing Bank other than BNP Paribas, New
York Branch, by 10:00 a.m. at least three Business Days’ prior to the requested
date of issuance, which date shall be a Business Day, or (2) with respect to any
Letter of Credit to be issued by BNP Paribas, New York Branch as Issuing Bank,
(x) other than if such date is the last Business Day of a quarter, by no later
than noon, on the requested date of issuance, which date shall be a Business
Day, or (y) if such date is the last Business Day of a quarter, by no later than
10:00 a.m., on the requested date of issuance, which date shall be a Business
Day; (B) payment of the first letter of credit fee as and by the time required
in this Section 2.15; and (C) such other Applications, certificates and other
documents as the Administrative Agent on behalf of the Lenders or such Issuing
Bank may reasonably require.  In accordance with the provisions of
Section 2.2(f), the Administrative Agent shall periodically notify each Working
Capital Revolving Lender that a Letter of Credit has been requested in the
amount reflected in such Application and inform such Lender of the amount of its
pro-rata portion of such proposed Letter of Credit (based upon such Lender’s
Commitment Percentage).  Promptly after its delivery of any Letter of Credit or
any amendment to a Letter of Credit to an advising bank with respect thereto or
to the beneficiary thereof, the Issuing Bank will also deliver to the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)           Simultaneously with an Issuing Bank’s issuance and delivery of any
Letter of Credit, such Issuing Bank shall be deemed, without further action, to
have sold to each Working Capital Revolving Lender, and each such Lender shall
be deemed, without further action by any party hereto, to have purchased from
such Issuing Bank, a participation interest (which participation shall be
nonrecourse to such Issuing Bank) equal to such Lender’s Commitment Percentage
at such time in such Letter of Credit and all of the Letter of Credit Exposure
Amount related to such Letter of Credit.  Each Working Capital Revolving Lender
acknowledges and agrees that its obligation to acquire participations in each
Letter of Credit, as well as its obligation to make the payments specified in
this Section 2.15 and the right of such Issuing Bank to receive the same in the
manner specified herein, are absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or Event of Default hereunder, and that each such
payment shall be made in Dollars and without any offset, abatement, withholding
or reduction whatsoever.

 

(d)           The Borrowers promise to repay, to the applicable Issuing Bank,
the amount of all Letter of Credit Advances on a same-day basis.  To effect
repayment of any such Letter of Credit Advance not reimbursed by the Borrowers,
the Administrative Agent shall, to the extent available, satisfy such Letter of
Credit Advance (subject to the terms and conditions of Section 2.1 and
Section 4.1) by causing the Working Capital Revolving Lenders to make a Working
Capital

 

73

--------------------------------------------------------------------------------


 

Revolving Loan if (i) such Letter of Credit Advance is (and such Working Capital
Revolving Loan is to be) made prior to the Termination Date, (ii) the Working
Capital Facility Availability would be equal to or greater than zero after
giving effect to such Working Capital Revolving Loan and the resulting repayment
of such Letter of Credit Advance to be contemporaneously paid with the proceeds
of such Loan, and (iii) no Default or Event of Default shall have occurred which
is then continuing, and any such Working Capital Revolving Loan shall bear
interest pursuant to Section 2.8(a) at the Alternate Base Rate.  If any Letter
of Credit Advance cannot be so satisfied, such Letter of Credit Advance shall be
considered for all purposes as a demand obligation owing by the Borrowers to the
Administrative Agent, and each such Letter of Credit Advance shall bear interest
from the date thereof at the Default Rate, without notice of presentment,
demand, protest or other formalities of any kind (said past due interest on such
Letter of Credit Advance being payable on demand).  The unavailability of a
Working Capital Revolving Loan to effect repayment of any such Letter of Credit
Advance in accordance with the second sentence of this Section 2.15(d) shall not
in any way whatsoever affect the Borrowers’ obligation to pay each Letter of
Credit Advance on demand and to pay interest at the Default Rate on the amount
of such unreimbursed Letter of Credit Advance.  Except for any settlement delay
provided in Section 2.2(f), the Administrative Agent will pay to each Working
Capital Revolving Lender such Lender’s Working Capital Commitment Percentage of
all amounts received from the Borrowers by the Administrative Agent, if any, for
application, in whole or in part, against the Letter of Credit Advances in
respect to any Letter of Credit, but only to the extent such Working Capital
Revolving Lender has made its full pro-rata payment of each drawing under the
Letter of Credit to which such Letter of Credit Advance relates.  All rights,
powers, benefits and privileges of this Agreement with respect to the Revolving
Loans, all security therefor (including the Collateral) and guaranties thereof
(including the Guaranties) and all restrictions, provisions for repayment or
acceleration and all other covenants, warranties, representations and agreements
of the Borrowers contained in this Agreement with respect to the Revolving Loans
shall apply to such Letter of Credit Advances.

 

(e)           In consideration of the issuance of each Letter of Credit pursuant
to the provisions of this Section 2.15, the Borrowers agree to pay (subject to
Section 10.6) to the Administrative Agent for the ratable benefit of the Working
Capital Revolving Lenders a letter of credit fee (computed on the basis of the
actual number of days elapsed in a year composed of 360 days) in an amount equal
to the product of (i) the Applicable Margin in effect for LIBOR Borrowings for
the applicable period times (ii) the undrawn amount of the applicable Letter of
Credit, with each letter of credit fee to commence to accrue as of the date of
issuance of such Letter of Credit and to be effective as to any reductions in
the undrawn amount of such Letter of Credit as of the date of any such reduction
(whether resulting from payments thereunder by the Administrative Agent, by
agreement of the beneficiary thereunder or automatically by the terms of the
Letter of Credit).  Such letter of credit fee shall be due and payable, in
arrears, on the last Business Day of each calendar quarter and on the
Termination Date.

 

(f)            The Borrowers hereby agree to pay to the Issuing Bank issuing a
Letter of Credit hereunder for such Issuing Bank’s sole benefit a fronting fee
separately agreed with such Issuing Bank per annum on the available amount of
each Letter of Credit issued hereunder computed on the daily amount available to
be drawn under such Letter of Credit and on a quarterly basis in arrears. 
Fronting fees shall be due and payable to the applicable Issuing Banks in
immediately available funds on the first Business Day after the end of March,
June, September and December and upon the Termination Date.  All past due
fronting fees shall bear interest at the

 

74

--------------------------------------------------------------------------------


 

Default Rate and shall be payable upon demand by the Administrative Agent.  The
Borrowers also hereby agree to pay to such Issuing Bank for such Issuing Bank’s
sole benefit any and all other issuance, administrative, amendment, negotiation,
payment and other normal and customary fees which are charged by such Issuing
Bank in connection with the issuance or negotiation of any of Letter of Credit
and the presentation or payment of any draw under any such Letter of Credit,
with all of such amounts being due and payable to the Administrative Agent upon
demand.

 

(g)           The obligations of the Borrowers under this Agreement in respect
of the Letters of Credit and all Letter of Credit Advances are absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, under all circumstances whatsoever, including the
following circumstances:

 

(i)            any lack of validity or enforceability of this Agreement, any
Letter of Credit or any other Loan Document;

 

(ii)           any amendment or waiver of default under or any consent to
departure from the terms of this Agreement or any Letter of Credit without the
express prior written consent of the Administrative Agent;

 

(iii)          the existence of any claim, set-off, defense or other right which
any beneficiary or any transferee of any Letter of Credit (or any entities for
whom any such beneficiary or any such transferee may be acting), or any Person
(other than the Administrative Agent or the Lenders) may have, whether in
connection with this Agreement, the Letters of Credit, the transactions
contemplated hereby or any unrelated transaction;

 

(iv)          any statement, draft, certificate, or any other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect whatsoever; provided, that the Administrative Agent will examine
each document presented under each Letter of Credit to ascertain that such
document appears on its face to comply with the terms thereof; and

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

 

(vi)          Subject to the settlement delay procedures of Section 2.2(f), the
Administrative Agent shall give facsimile notice or electronic mail
communication to the Working Capital Revolving Lenders of the receipt and amount
of any draft presented under any Letter of Credit and the date on which payment
thereon will be made, and each of the Working Capital Revolving Lenders shall,
by 1:00 p.m. on the date such payment is to be made under such Letter of Credit,
pay in immediately available funds, an amount equal to the product of (i) such
Lender’s Working Capital Commitment Percentage times (ii) the amount of such
payment to be made by the applicable Issuing Bank to the beneficiary under such
Letter of Credit.  Any Working Capital Revolving Lender failing to timely
deliver its requisite portion of any such payment shall deliver the same to the
Administrative Agent as soon as possible thereafter, together with interest on
such amount for each day from the

 

75

--------------------------------------------------------------------------------


 

due date for such payment to the date of payment by such Lender to the
Administrative Agent of such amount at a rate of interest per annum equal to the
Federal Funds Effective Rate for such period.  Each Working Capital Revolving
Lender hereby absolutely and unconditionally assumes, as primary obligor and not
as a surety, and agrees to pay and discharge, and to indemnify and hold the
Administrative Agent harmless from liability in respect of, such Lender’s
pro-rata share (based on such Lender’s Working Capital Commitment Percentage) of
any amounts owing by such Lender to the Administrative Agent in accordance with
the immediately preceding sentence.

 

(h)           On the date falling 15 Business Days prior to the Termination Date
or if any Event of Default shall occur and be continuing, on the Business Day
that the Borrowers’ Agent receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated, Working
Capital Revolving Lenders with Letter of Credit Exposure Amount representing
greater than 50% of the total Letter of Credit Exposure Amount) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrowers shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Working Capital Revolving
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
Letter of Credit Exposure Amount as of such date plus accrued and unpaid
interest and fees thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clauses (l), (m) or (n) of Section 8.1.  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
Borrowers hereby grant the Administrative Agent a security interest in the LC
Collateral Account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Technical Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse a Working Capital Revolving Lender for Letter
of Credit Advances for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of the Borrowers for the Letter of Credit Exposure Amount at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Working Capital Revolving Lenders with Letter of Credit Exposure Amount
representing greater than 50% of the total Letter of Credit Exposure Amount), be
applied to satisfy other Obligations.  If the Borrowers are required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrowers within three Business Days after all such Events of
Default have been cured or waived.

 

(i)            On the Restatement Effective Date, without further action by any
party hereto, the Letters of Credit issued pursuant to the Existing Credit
Agreement shall be deemed to have been issued pursuant to this Section 2.15 and
from and after the Restatement Effective Date shall be subject to and governed
by the terms and conditions hereof.

 

76

--------------------------------------------------------------------------------


 

Section 2.16          Swingline Loans.

 

(a)           Subject to the terms and conditions hereof, the Swingline Lender
may, in its sole discretion, make loans for the Swingline Lender’s own account
(each a “Swingline Loan”) to the extent the same would otherwise have been
available to the Borrowers under the Working Capital Revolving Commitments, in
an aggregate principal amount at any one time outstanding up to, but not
exceeding, $50,000,000; provided, however, that at no time shall the Swingline
Lender make any Swingline Loan to the extent that, after giving effect to such
Swingline Loan, the Working Capital Facility Availability would be less than
zero; and provided further, however, that the Swingline Lender shall not make
any Swingline Loan if any Event of Default exists of which the Swingline Lender
has actual knowledge.  Each Swingline Loan shall be an Alternate Base Rate
Borrowing and shall in any event mature no later than the Termination Date. 
Subject to the conditions herein and within the limits set forth in the first
sentence of this paragraph, any Swingline Loan prepaid prior to the Termination
Date may be reborrowed as an additional Swingline Loan by the Borrowers pursuant
to the terms of this Agreement.

 

(b)           To request a Swingline Loan, the Borrowers’ Agent shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 1:00 p.m., on the day of a proposed Swingline Loan.  Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan.  The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrowers’ Agent, and subject to the terms of this Agreement, the Swingline
Lender may make a Swingline Loan available to the Borrowers by means of a credit
to the general deposit account of the Borrowers specified in such request with
the Swingline Lender by 5:00 p.m. on the requested date of such Swingline Loan.

 

(c)           No less frequently than once per week and at such other times as
the Swingline Lender may desire, the Swingline Lender shall submit a written
settlement request to the Administrative Agent, which settlement request shall
specify the outstanding principal amount of the Swingline Loans to be repaid. 
Each applicable Revolving Lender shall pay to the Administrative Agent, for the
account of the Swingline Lender, in the manner provided below, such Revolving
Lender’s Commitment Percentage (either Acquisition Commitment Percentage or
Working Capital Commitment Percentage, as the case may be depending on the
Revolving Facility drawn on to fund the applicable settlement request) of all of
the outstanding Swingline Loans specified in each settlement request.  The
Administrative Agent shall forward notice of each such settlement request to
each applicable Revolving Lender on the day such settlement request is received
by the Administrative Agent (except that any such settlement request received by
the Administrative Agent after 2:00 p.m. on any Business Day or any such
settlement request received on a day that is not a Business Day shall not be
required to be forwarded to the applicable Revolving Lenders by the
Administrative Agent until the next succeeding Business Day), together with a
statement prepared by the Administrative Agent specifying the amount of each
Revolving Lender’s either Acquisition Commitment Percentage or Working Capital
Commitment Percentage, as the case may be, of the aggregate principal amount of
the Swingline Loans stated to be outstanding in such notice to be paid, and,
notwithstanding whether or not the conditions precedent set forth in
Sections 4.1 or 4.2 shall have been satisfied (which conditions precedent the
Revolving Lenders hereby irrevocably waive), each applicable Revolving Lender
shall, before 11:00 a.m. on the Business Day next succeeding the date of such
Lender’s receipt of such notice, make available to the Administrative Agent, in
immediately available funds, for the account of the Swingline Lender, the amount
specified in such statement.  Upon such payment by a Revolving

 

77

--------------------------------------------------------------------------------


 

Lender, such Lender shall, except as provided in Section 2.16(d), be deemed to
have made either a Working Capital Revolving Loan or Acquisition Revolving Loan
(as applicable) to the Borrowers in the amount of such payment.  The Borrowers
agree that all such Revolving Loans so made shall be deemed to have been
requested by them and direct that all proceeds thereof shall be used to repay
the Swingline Loans to the Swingline Lender, and the Administrative Agent shall
use such funds received from such Revolving Lenders to repay the Swingline Loans
to the Swingline Lender.  To the extent that any applicable Revolving Lender
fails to make such payment available to the Administrative Agent for the account
of the Swingline Lender and the Swingline Exposure is not reallocated to the
non-Defaulting Lenders in accordance with Section 2.20(a), the Borrowers shall
repay such Swingline Loan within five Business Days following notice from the
Administrative Agent.

 

(d)           Upon the occurrence of any Event of Default described in
Section 8.1(l) through Section 8.1(o) each Working Capital Revolving Lender
shall acquire, without recourse or warranty, an undivided participation in each
Swingline Loan otherwise required to be repaid pursuant to Section 2.16(c),
which participation shall be in a principal amount equal to such Lender’s
Working Capital Commitment Percentage of such Swingline Loan, by paying to the
Swingline Lender on the date on which the applicable Lenders would have made a
payment in respect of such Swingline Loan pursuant to Section 2.16(c), in
immediately available funds, an amount equal to such Lender’s Working Capital
Commitment Percentage of such Swingline Loan.  If all or part of such amount is
not in fact made available by such Revolving Lender to the Swingline Lender on
such date, the Swingline Lender shall be entitled to recover any such unpaid
amount on demand from such Lender together with interest accrued from such date
at the Federal Funds Rate for the first Business Day after such payment was due
and thereafter at the rate of interest then applicable to Alternate Base Rate
Borrowings.

 

(e)           From and after the date on which any Revolving Lender (i) is
deemed to have made a Revolving Loan pursuant to Section 2.16(c) with respect to
any Swingline Loan or (ii) purchases an undivided participation interest in a
Swingline Loan pursuant to Section 2.16(d), the Swingline Lender shall promptly
distribute to such Lender such Lender’s applicable Commitment Percentage of all
payments of principal of and interest received by the Swingline Lender on
account of such Swingline Loan other than those received from a Revolving Lender
pursuant to Sections 2.16(c) or 2.16(d).

 

Section 2.17          Pro-Rata Treatment.

 

(a)           Except to the extent otherwise provided herein (including as
specified in Sections 2.2(f) and 2.15(b) and 2.20):  (i) each payment of
Commitment Fees shall be made and applied for the account of the Revolving
Lenders pro-rata according to each Revolving Lender’s Commitment Percentage,
(ii) each borrowing from the Working Capital Revolving Lenders under Section 2.1
shall be made, and each termination or reduction of the Working Capital
Revolving Commitments of the Working Capital Revolving Lenders under Section 2.4
shall be applied, pro-rata, according to each Working Capital Revolving Lender’s
Working Capital Commitment Percentage; (iii) each borrowing from the Acquisition
Revolving Lenders under Section 2.1 shall be made, and each termination or
reduction of the Acquisition Revolving Commitments of the Acquisition Revolving
Lenders under Section 2.4 shall be applied, pro-rata, according to each
Acquisition Revolving Lender’s Acquisition Commitment Percentage, (iv) each
payment or

 

78

--------------------------------------------------------------------------------


 

prepayment by the Borrowers of principal of or interest on Working Capital
Revolving Loans (other than Swingline Loans) shall be made to the Administrative
Agent for the account of the Working Capital Revolving Lenders pro-rata in
accordance with the respective unpaid principal amounts of such Loans held by
such Lenders, and amounts payable with respect to Swingline Loans shall be paid
only to the Swingline Lender; (v) each payment or prepayment by the Borrowers of
principal of or interest on Acquisition Revolving Loans shall be made to the
Administrative Agent for the account of the Acquisition Revolving Lenders
pro-rata in accordance with the respective unpaid principal amounts of such
Loans held by such Lenders; (vi) the Working Capital Revolving Lenders (other
than an Issuing Bank in its capacity as a Revolving Lender) shall purchase from
such Issuing Bank participations in the Letters of Credit to the extent of their
respective Working Capital Commitment Percentages upon issuance by such Issuing
Bank of each Letter of Credit as otherwise provided for herein, and (vii) the
Working Capital Revolving Lenders (other than the Swingline Lender) shall
purchase from the Swingline Lender participations in the Swingline Loans to the
extent of their respective Working Capital Commitment Percentages upon request
by the Swingline Lender as otherwise provided for herein.

 

(b)           Except for any settlement delay provided or specified in
Section 2.2(f), unless the Administrative Agent shall have been notified in
writing by any Revolving Lender prior to the date of a proposed Revolving Loan
that such Revolving Lender will not make the amount that would constitute such
Revolving Lender’s Commitment Percentage of such Revolving Loan on such date
available to the Administrative Agent at the Principal Office, the
Administrative Agent may assume that such Revolving Lender has made such amount
available to the Administrative Agent on such date, and the Administrative Agent
may, in reliance upon such assumption and subject to the terms and conditions of
this Agreement, make such amount available to the Borrowers by depositing the
same, in immediately available funds, in a general deposit account maintained by
the Borrowers and designated by the Borrower’s Agent in the applicable Request
for Extension of Credit.  Any Revolving Lender failing to timely deliver its
requisite portion of such Revolving Loan shall deliver the same to the
Administrative Agent as soon as possible thereafter, together with interest on
such amount for each day from the due date for such payment to the date of
payment by such Revolving Lender to the Administrative Agent of such amount at a
rate of interest per annum equal to the Federal Funds Effective Rate for such
period.  In addition, the Borrowers hereby agree that within five Business Days
following demand by the Administrative Agent, the Borrowers shall reimburse the
Administrative Agent for any such amount which any Revolving Lender has failed
to timely deliver to the Administrative Agent, but which the Administrative
Agent may have previously made available to the Borrowers in accordance with the
other provisions of this Section 2.17(b).  If a requested Revolving Loan shall
not occur on any date specified by the Borrowers as set forth in the applicable
Request for Extension of Credit because all of the conditions for such Revolving
Loan set forth herein or in any of the other Loan Documents shall have not been
met, the Administrative Agent shall return the amounts so received from the
Revolving Lenders in respect of such requested Revolving Loan to the applicable
Revolving Lenders as soon as practicable.

 

Section 2.18          Sharing of Payments, Etc.  The Credit Parties agree that,
in addition to (and without limitation of) any right of set-off, bankers’ lien
or counterclaim a Lender may otherwise have, each Lender shall be entitled, at
its option upon the occurrence and during the continuation of an Event of
Default, to offset balances held by it for the account of any of the Credit
Parties at any of its offices against any principal of or interest on any of
such Lender’s Loans to the

 

79

--------------------------------------------------------------------------------


 

Borrowers hereunder, such Working Capital Revolving Lender’s Working Capital
Commitment Percentage of the Letter of Credit Exposure Amounts or the Swingline
Exposure, or any other Obligation of the Credit Parties owing to any such Lender
under any of the Loan Documents regardless of whether such offset balances are
then due to the Credit Parties, in which case it shall promptly notify the
Borrowers’ Agent and the Administrative Agent thereof, provided, that such
Lender’s failure to give such notice shall not affect the validity thereof.  If
a Lender shall obtain payment (other than the Swingline Lender obtaining payment
of all or any portion of a Swingline Loan) of any principal of or interest on
any Loan made by it under this Agreement, any Letter of Credit Exposure Amount,
any Swingline Exposure or other obligation then due to such Lender under any
Loan Document, through the exercise of any right of set-off (including any right
of set-off or lien granted under Section 10.14), banker’s lien, counterclaim or
similar right, or otherwise, it shall promptly purchase from the other Lenders
participations in the Loans made by, the Letter of Credit Exposure Amount or the
Swingline Exposure of, or the other obligations of the Credit Parties hereunder
or thereunder of, the other Lenders in such amounts, and make such other
adjustments from time to time as shall be equitable to the end that all the
Lenders shall share the benefit of such payment (net of any expenses which may
be incurred by such Lender in obtaining or preserving such benefit) pro-rata in
accordance with their respective Commitment Percentages.  To such end all the
Lenders shall make appropriate adjustments among themselves (by the resale of
participations sold or otherwise) if such payment is rescinded or must otherwise
be restored.  The Credit Parties agree, to the fullest extent they may
effectively do so under applicable law, that any Lender so purchasing a
participation in the Loans made by, Letter of Credit Exposure Amount or the
Swingline Exposure of, or other obligations hereunder of, the other Lenders may
exercise all rights of set-off, bankers’ lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of said Loans, Letter of Credit Exposure Amount, Swingline Exposure or
other obligations in the amount of such participation.  Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Credit Parties.

 

Section 2.19          Recapture.  If on any Interest Payment Date the
Administrative Agent does not receive for the account of one or more Lenders
payment in full of interest computed at the Alternate Base Rate and/or the
Adjusted LIBOR Rate, as applicable (computed without regard to any limitation by
the Highest Lawful Rate), because the Alternate Base Rate and/or the Adjusted
LIBOR Rate, as applicable (so computed), exceeds or has exceeded the Highest
Lawful Rate applicable to such Lenders, the Borrowers shall pay to the
Administrative Agent for the account of such Lenders, in addition to interest
otherwise required, on each Interest Payment Date thereafter, the Excess
Interest Amount (calculated as of each such subsequent Interest Payment Date);
provided, that in no event shall the Borrowers be required to pay, for any
computation period, interest at a rate exceeding the Highest Lawful Rate
applicable to such Lenders during such period.  As used herein, the term “Excess
Interest Amount” means, on any day, the amount by which (a) the amount of all
interest which would have accrued prior to such day on the outstanding principal
of the Notes of the applicable Lender (had the Alternate Base Rate and/or the
Adjusted LIBOR Rate, as applicable, at all times been in effect without
limitation by the Highest Lawful Rate applicable to such Lender) exceeds (b) the
aggregate amount of interest actually paid to the Administrative Agent for the
account of such Lender on its Loans on or prior to such day.

 

80

--------------------------------------------------------------------------------


 

Section 2.20          Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Working
Capital Revolving Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(a)           if any Swingline Exposure or Letter of Credit Exposure Amount
exists at the time a Working Capital Revolving Lender becomes a Defaulting
Lender then:

 

(i)            all or any part of such Swingline Exposure and Letter of Credit
Exposure Amount shall be reallocated among the non-Defaulting Working Capital
Revolving Lenders in accordance with their respective Working Capital Commitment
Percentages but only to the extent (x) the sum of all non-Defaulting Working
Capital Lenders’ Working Capital Revolving Exposures plus such Defaulting
Lender’s Swingline Exposure and Letter of Credit Exposure Amount does not exceed
the total of all non-Defaulting Working Capital Lenders’ Working Capital
Revolving Commitments and (y) the conditions set forth in Section 4.1 are
satisfied at such time; and

 

(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrowers shall within five Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, Cash Collateralize such Defaulting Lender’s Letter of
Credit Exposure Amount (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.15(h) for so long as such Letter of Credit Exposure Amount is
outstanding; and

 

(iii)          if the Letter of Credit Exposure Amount of the non-Defaulting
Working Capital Revolving Lenders is reallocated pursuant to this
Section 2.20(a), then the fees payable to the Working Capital Revolving Lenders
pursuant to Sections 2.3 and 2.15(e) shall be adjusted in accordance with such
non-Defaulting Working Capital Lenders’ Working Capital Commitment Percentages.

 

(b)           so long as any Working Capital Revolving Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and an Issuing Bank shall not be required to issue, amend or increase any Letter
of Credit, unless it is satisfied that the related exposure will be 100% covered
by the Working Capital Revolving Commitments of the non-Defaulting Working
Capital Lenders and/or cash collateral will be provided by the Borrowers in
accordance with Section 2.20(a), and participating interests in any such newly
issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among non-Defaulting Working Capital Lenders in a manner consistent
with Section 2.20(a)(i) (and Defaulting Lenders shall not participate therein).

 

(c)           If any Defaulting Lender’s Letter of Credit Exposure Amount is
neither Cash Collateralized or reallocated pursuant to Section 2.20(a), then
without prejudice to any rights or remedies of the Issuing Bank or any Lender,
all fees that would otherwise have been payable to such Defaulting Lender with
respect to such Defaulting Lender’s Letter of Credit Exposure

 

81

--------------------------------------------------------------------------------


 

Amount that is neither Cash Collateralized nor reallocated shall be payable to
the Issuing Bank until such Letter of Credit Exposure Amount is Cash
Collateralized and/or reallocated.

 

(d)           Any amount payable to a Defaulting Lender hereunder, after giving
effect to Section 2.20(a), (whether on account of principal, interest, fees or
otherwise), shall be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied as
follows: (i) first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder, (ii) second, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender to an Issuing Bank
or the Swingline Lender  hereunder, (iii) third, if so determined by the
Administrative Agent or requested by any Issuing Bank or the Swingline Lender,
to be held as cash collateral for future funding obligations of any Defaulting
Lender under this Agreement, (iv) fourth to the payment of any amounts owing to
the Lenders or the Issuing Banks as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or Issuing Bank against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (v) fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is (x) a prepayment of the principal amount of any Loans or
reimbursement obligations in respect of Letter of Credit disbursements in
respect of which such Defaulting Lender has not fully funded its applicable
share, and (y) made at a time when the conditions set forth in Section 4.1 were
satisfied or waived, such payment shall be applied solely to prepay the Loans
of, and reimbursement obligations owed to, all non-Defaulting Lenders pro rata
prior to being applied to the prepayment of any Loans or Letter of Credit
disbursements owed to such Defaulting Lender.

 

(e)           In the event that the Administrative Agent, the Borrowers’ Agent,
the applicable Issuing Banks and the Swingline Lender each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Working
Capital Revolving Lender to be a Defaulting Lender, then the Swingline Exposure
and Letter of Credit Exposure Amount of the Working Capital Lenders shall be
readjusted to reflect the inclusion of such Lender’s Working Capital Revolving
Commitment and on such date such Lender shall purchase at par such of the
Working Capital Revolving Loans of the other Working Capital Revolving Lenders
(other than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Working Capital Commitment Percentage.

 

ARTICLE III.
Collateral.

 

Section 3.1            Security Documents.  The Loans and all other Obligations
shall be secured by the Collateral and the Agents and the other Secured Parties
are entitled to the benefits thereof.  The applicable Credit Parties shall duly
execute and deliver the Security Documents, all consents of third parties
necessary to permit the effective granting of the Liens created thereby (subject
only to Liens permitted under Section 7.2), and other documents, consistent with
the terms of this Agreement and the other Loan Documents, as may be reasonably
required by the Technical Agent, the Administrative Agent or the Collateral
Agent to grant to the Collateral Agent (or such other Agent as applicable), for
the ratable benefit of the Secured Parties, a valid, perfected and enforceable
first priority Lien on and security interest in the Collateral (subject only to
the Liens permitted under Section 7.2), including any and all original stock
certificates, stock transfer powers, assignments and other documents and
instruments necessary or desirable under the laws

 

82

--------------------------------------------------------------------------------


 

of any applicable jurisdiction with regard to the Equity Interests covered by
any Security Document.

 

Section 3.2            Filing and Recording.  The Credit Parties shall, at their
sole cost and expense, cooperate with the Technical Agent in causing all
financing statements, Intellectual Property Security Agreements and other
Security Documents pursuant to this Agreement to be duly recorded and/or filed
or otherwise perfected in all places necessary or desirable in the Technical
Agent’s discretion to perfect the Liens of the Administrative Agent and the
Collateral Agent, and the Credit Parties shall take such other actions as any
Agent may reasonably request, in order to perfect and protect the Liens of the
Administrative Agent, for the ratable benefit of the Secured Parties, in the
Collateral.  The Credit Parties, to the extent permitted by law, hereby
authorize the Administrative Agent to file any financing statement in respect of
any Lien created pursuant to the Security Documents which may at any time be
required to perfect such Liens or which, in the opinion of the Administrative
Agent, may at any time be desirable and file the same, and the Credit Parties
hereby irrevocably designate the Administrative Agent, its respective agents,
representatives and designees as its agent and attorney-in-fact for this
purpose.  In the event that any re-recording or refiling thereof (or the filing
of any statements of continuation or assignment of any financing statement) is
required to protect and preserve such Lien, the Credit Parties shall, at the
Credit Parties’ cost and expense, cause the same to be recorded and/or refiled
at the time and in the manner requested by the Technical Agent.  Any such
financing statements, continuation statements and amendments may describe the
Collateral covered thereby as “all assets of the debtor” (or other words to that
effect) and include such other information that Administrative Agent may deem
necessary or desirable.

 

ARTICLE IV.
Conditions Precedent.

 

Section 4.1            All Loans.  The obligation of each Lender to make any
Loan (other than a Swingline Loan, which shall be governed exclusively by the
terms of Section 2.16) and the obligation of any Issuing Bank to issue any
Letter of Credit is subject to the satisfaction of the following conditions:

 

(a)           the Administrative Agent on behalf of the Lenders (and in the case
of clause (ii) below, the applicable Issuing Bank) shall have received the
following, all of which shall be duly executed and in Proper Form:  (i) in the
case of a Loan, other than a Revolving Loan for the purposes described in
Sections 2.4(b), 2.6(d) and 2.15(d),

 

(A)          with respect to each Alternate Base Rate Borrowing, Administrative
Agent shall have received by no later than 2:00 p.m. on the applicable Rate
Selection Date, a Request for Extension of Credit, signed by a Responsible
Officer or Financial Officer of the Borrowers’ Agent (or any person designated
in writing by a Responsible Officer or Financial Officer of the Borrowers’
Agent), and

 

(B)          with respect to each LIBOR Borrowing, Administrative Agent shall
have received by no later than 12:00 p.m. on the applicable Rate Selection Date,
a Request for Extension of Credit, signed by a Responsible Officer

 

83

--------------------------------------------------------------------------------


 

or Financial Officer of the Borrowers’ Agent (or any person designated in
writing by a Responsible Officer or Financial Officer of the Borrowers’ Agent),

 

or (ii) in the case of issuance of a Letter of Credit, such documentation as
required by Section 2.15(b) by the applicable deadline specified therein;

 

(b)           all representations and warranties of the Credit Parties and any
other Person set forth in this Agreement and in any other Loan Document shall be
true and correct in all material respects (except that any such representation
or warranty that is qualified by materiality shall be true and correct in all
respects as so qualified) with the same effect as though made on and as of such
date, except for those representations and warranties which relate to a
specified date, which shall be true and correct in all material respects as of
such date;

 

(c)           no Default or Event of Default shall have occurred and be
continuing;

 

(d)           Technical Agent shall have received a certification executed by
the Financial Officer or other Responsible Officer of each Credit Party as to
the compliance with subparagraphs (b) and (c) above which shall be set forth in
the applicable borrowing request; and

 

(e)           with respect to Working Capital Revolving Loans, the Borrower
represents to the Administrative Agent for the benefit of the Lenders that,
after giving effect to the advancing of such Working Capital Revolving Loan, the
aggregate principal amount of the outstanding Working Capital Revolving Loans
will not exceed the Borrowing Base (calculated as if determined on the date of
the advancing of such Loan) minus the aggregate Letter of Credit Exposure Amount
and Swingline Exposure at such time.

 

Section 4.2            First Loan or Letter of Credit.  All documents executed
or submitted pursuant to this Article IV by or on behalf of any Credit Party
shall be in form and substance satisfactory to Administrative Agent, the
Technical Agent and the Lenders.  The obligations of the Lenders to make Loans
and of the Issuing Banks to issue a Letter of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived in
accordance with Section 10.10) at or prior to 5:00 p.m., New York City time, on
February 14, 2017.  Upon satisfaction of each of the conditions set forth in
this Article IV, the Borrowers’ Agent shall execute and deliver the Certificate
of Effectiveness.

 

Without limiting the generality of the provisions of Section 9.2, for purposes
of determining compliance with the conditions specified in this Section 4.2,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 4.2 to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the date of this Agreement specifying its
objection thereto.

 

In addition to the matters described in Section 4.1, the obligation of any
Lender to make the initial Loans or the obligation of any Issuing Bank to issue
the first Letter of Credit is subject to the receipt by the Administrative Agent
of, or satisfaction of the Technical Agent and the Lenders then party to the
Agreement with, each of the following:

 

84

--------------------------------------------------------------------------------


 

(a)           this Agreement and each other Loan Document duly executed by the
Borrowers and the other Credit Parties;

 

(b)           a certificate of corporate resolutions and incumbency executed by
the Secretary or an Assistant Secretary of each Credit Party dated as of the
date of this Agreement, authorizing (i) each Credit Party’s entering into the
transactions contemplated hereby and (ii) the delivery by each Credit Party of
the Loan Documents to be executed and delivered by such Credit Party;

 

(c)           certified copies of the Organizational Documents of each Credit
Party;

 

(d)           certificates from the Secretary of State or other appropriate
public official as to the continued existence and good standing of each Credit
Party in its applicable jurisdiction of formation, dated within thirty (30) days
of the date of this Agreement;

 

(e)           [reserved];

 

(f)            each Annual Audited Financial Statement and Quarterly Unaudited
Financial Statement together with each Compliance Certificate to be delivered to
the Administrative Agent prior to the Restatement Effective Date pursuant to
Section 6.3 of the Existing Credit Agreement;

 

(g)           the financial projections required to be delivered prior to the
Restatement Effective Date pursuant to Section 5.2(b);

 

(h)           each Borrowing Base Certificate and Product Position Report to be
delivered to the Administrative Agent pursuant to Section 6.3(e) of the Existing
Credit Agreement;

 

(i)            [reserved];

 

(j)            [reserved];

 

(k)           [reserved];

 

(l)            favorable legal opinions from (i) Winston & Strawn, LLP, outside
counsel for the Credit Parties, and (ii) such special and local counsels as the
Technical Agent may request, each addressed to the Administrative Agent, the
other Agents and the Lenders and acceptable in all respects to the Technical
Agent and the Lenders in their respective reasonable credit judgment;

 

(m)          certificates of insurance satisfactory to the Technical Agent in
all respects evidencing the existence of all insurance required to be maintained
by the Credit Parties and all other terms of the Loan Documents together with
loss payable and additional insured endorsements;

 

(n)           the applicable Credit Parties, the Collateral Agent and the
applicable financial institutions shall have entered into the Control Agreements
with respect to each deposit account listed on such Schedule 5.22 (other than
the Excluded Deposit Accounts);

 

85

--------------------------------------------------------------------------------


 

(o)           the Risk Management Policies, including position and other limits,
in the form of Schedule 4.2(o);

 

(p)           evidence satisfactory to the Technical Agent and the Lenders that
no Material Adverse Effect shall have occurred since March 31, 2016;

 

(q)           a certificate of a responsible officer of the Credit Parties
certifying on behalf of the Credit Parties as to the solvency of the Credit
Parties and their subsidiaries (taken as a whole), as of the date of this
Agreement;

 

(r)            a certificate of a responsible officer of the Borrowers’ Agent,
certifying on behalf of the Credit Parties: (i) that all representations and
warranties of the Credit Parties set forth in this Agreement and in any other
Loan Document shall be true and correct in all material respects (except that
any such representation or warranty that is qualified by materiality shall be
true and correct in all respects as so qualified) with the same effect as though
made on and as of such date, except for those representations and warranties
which relate to a specified date, which shall be true and correct in all
material respects as of such date; and (ii) no Default or Event of Default shall
have occurred and be continuing after giving effect to this Agreement or any
other Loan Document.

 

(s)            the ownership, corporate structure, solvency and capitalization
of the Credit Parties and their Subsidiaries shall be satisfactory to the
Lenders in all respects;

 

(t)            the Administrative Agent and the Lenders shall have had the
opportunity, if they elect, to examine the books of account and other records
and files of the Credit Parties and to make copies thereof;

 

(u)           all such actions as the Administrative Agent and Collateral Agent
shall reasonably require to perfect the liens created pursuant to the Security
Documents shall have been taken, including (i) the delivery to the Collateral
Agent of all property with respect to which possession is necessary or desirable
for the purpose of perfecting such liens, (ii) with respect to collateral
covered by the security documents, the filing of appropriately completed and
duly executed Uniform Commercial Code financing statements and the PPSA
financing statements, (iii) with respect to all collateral constituting
certificated equity interests in any Credit Party or any of their subsidiaries,
delivery to the Collateral Agent of original stock certificates and stock
transfer powers with regard to all of the applicable equity interests, and
(iv) with respect to all collateral consisting of Intellectual Property,
delivery of appropriate documents in the U.S. Patent and Trademark Office and
the United States Copyright Office, as applicable;

 

(v)           evidence reasonably satisfactory to the Technical Agent that the
liens created by the security documents constitute first priority liens (except
for any liens expressly provided for in the Loan Documents), including
satisfactory Uniform Commercial Code or other applicable search reports and
satisfactory authorizations to file releases of Liens or termination statements
with respect to any existing prior liens to be released;

 

(w)          the Borrowers shall contemporaneously pay on the date of this
Agreement all fees owed to each Agent and the Lenders by the Borrowers under
this Agreement or under any commitment letters or fee letters entered into
between the Borrowers or any of their affiliates and

 

86

--------------------------------------------------------------------------------


 

the Lenders or any of their affiliates, including reasonable legal fees and
expenses or otherwise for which invoices have been presented;

 

(x)           the Administrative Agent and each Lender shall have received prior
to the date of this Agreement all documentation and other information required
by regulatory authorities under applicable know your customer and anti-money
laundering rules and regulations;

 

(y)           [reserved];

 

(z)           the Parent shall have delivered a certificate from its Chief
Financial Officer confirming that the Credit Parties are in compliance with the
financial covenants set forth in Section 7.11 on a pro forma basis and including
supporting calculations;

 

(aa)         [reserved]; and

 

(bb)         all other legal matters incident to the transactions herein
contemplated shall be approved by the Technical Agent and each Lender (and their
respective legal counsel), and there shall have been furnished to the
Administrative Agent, the Technical Agent and the Lenders by the Parent, at the
Parent’s expense, such agreements and other documents, information and records
with respect to the Parent and its subsidiaries in form, substance, scope and
methodology reasonably satisfactory to the Technical Agent and the Lenders, as
the Technical Agent and the Lenders may reasonably have requested.

 

ARTICLE V.
Representations and Warranties.

 

To induce the Administrative Agent and the Lenders to enter into this Agreement,
the Credit Parties represent and warrant to the Administrative Agent and the
Lenders, as of the date of this Agreement and as of the date any Loan is made
hereunder or any Letter of Credit is issued hereunder, as follows:

 

Section 5.1            Organization.  Each Credit Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation; has all power and authority to own its respective
Property and to conduct its respective businesses as presently conducted; and is
duly qualified to do business and in good standing in each and every state where
its respective business requires such qualification, except for those
jurisdictions in which the failure to qualify and/or be in good standing could
not reasonably be expected to have a Material Adverse Effect.

 

Section 5.2            Financial Statements.

 

(a)           The financial statements of the Credit Parties delivered to the
Administrative Agent and the Lenders pursuant to Section 6.3 fairly present, in
accordance with GAAP, the financial condition and the results of operations of
the Credit Parties as of the dates and for the periods indicated.  No Material
Adverse Effect with respect the Credit Parties has occurred since March 31,
2016.

 

87

--------------------------------------------------------------------------------


 

(b)           The Credit Parties have heretofore furnished to the Administrative
Agent, for the period from the projected Restatement Effective Date through
March 31, 2021, the “management case” projected financial data of the Credit
Parties, on a consolidated basis, together with one or more schedules
demonstrating prospective compliance with all financial covenants contained in
this Agreement, such projections disclosing all material assumptions made by the
Credit Parties in formulating such projections.  Such projections are based upon
estimates and assumptions which the Credit Parties believe are reasonable in
light of the conditions which existed as of the time such projections were made,
have been prepared on the basis of the material assumptions stated therein and
reflect as of the date of this Agreement and the Restatement Effective Date an
estimate believed reasonable by the Credit Parties as to the results of
operations and other information projected therein.

 

Section 5.3            Enforceable Obligations; Authorization.  The Loan
Documents are legal, valid and binding obligations of the Credit Parties to the
extent they are party thereto, enforceable in accordance with their respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors rights generally and by
general equitable principles including remedies of specific performance and
injunction.  The execution, delivery and performance of the Loan Documents have
all been duly authorized by all necessary corporate, and if necessary
shareholder, member or partner, action; are within the power and authority of
the applicable Credit Parties; do not and will not contravene or violate any
material Legal Requirement or the Organizational Documents of any Credit Party;
do not and will not result in the breach of, or constitute a default under, any
material agreement or instrument by which any Credit Party or any material
portion of its Property is bound or affected; and do not and will not result in
the creation of any Lien upon any Property of any Credit Party except as
expressly contemplated or permitted herein or therein, and do not and will not
result in any default, noncompliance, suspension, revocation, impairment,
forfeiture or non-renewal of any permit, license, authorization or approval
applicable to the operations or any of the property of any Credit Party that
could reasonably be expected to have a Material Adverse Effect.  Except as
otherwise set forth on Schedule 5.3, all necessary consents and approvals of any
Governmental Authority and all other requisite material permits, registrations
and consents have been obtained for the delivery and performance of the Loan
Documents.

 

Section 5.4            Litigation.  Except as set forth on Schedule 5.4 attached
hereto, there is no litigation, administrative proceeding or investigation
pending or, to the knowledge of any Credit Party, threatened against, nor any
outstanding judgment, order or decree affecting, any Contributor or any Credit
Party before or by any Governmental Authority or arbitral body which
individually or in the aggregate have, or could reasonably be expected to have,
a Material Adverse Effect.  No Credit Party is knowingly in default with respect
to any material judgment, writ, rule, regulation, order or decree of any
Governmental Authority binding on it or its property.

 

Section 5.5            Taxes.  Each Credit Party has filed all material federal,
state, local or foreign income, franchise and other material tax returns
required to have been filed and paid all material taxes required to have been
paid by it, except those for which extensions have been obtained and except for
those which are being contested in good faith and by appropriate proceedings if
adequate reserves with respect thereto are maintained in accordance with GAAP. 
No federal income tax returns of any Credit Party have been audited by the
Internal Revenue Service, the determination under which could reasonably be
expected to have a Material Adverse Effect.  No Credit Party is

 

88

--------------------------------------------------------------------------------


 

a party to, or has any material obligation under, any tax sharing arrangement
with any Person, other than tax sharing arrangements entered into in the
ordinary course of business.

 

Section 5.6            No Material Misstatements; Full Disclosure.  No written
report, financial statement, exhibit, schedule or other written information
prepared and furnished by or on behalf of any Credit Party to the Administrative
Agent or any Lender in connection with this Agreement or any other Loan
Documents (in each case when taken as a whole and as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to financial estimates, projected financial
information and other forward-looking information, each Credit Party represents
only that such information was prepared in good faith based upon assumptions
believed by such Credit Party to be reasonable at the time of preparation, it
being understood that (i) such financial statements, projected financial
information and forward-looking statements are not to be viewed as facts, that
actual results during the period or periods covered thereby may differ from the
projected results (and that such differences may be material) and (ii) no
representation or warranty is made with respect to information of a general
economic or industry-specific nature.  As of the Restatement Effective Date,
each Credit Party has disclosed to the Administrative Agent all agreements,
instruments and corporate or other restrictions to which it is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.7            Subsidiaries.  As of the Restatement Effective Date, no
Credit Party has any Subsidiaries other than as listed on Schedule 5.7.  Except
as expressly indicated on Schedule 5.7, as of the Restatement Effective Date,
each of the Subsidiaries listed on Schedule 5.7 is wholly-owned by the Credit
Party or other Person indicated on such schedule.  As of the Restatement
Effective Date, Schedule 5.7 sets forth the full legal name, jurisdiction of
incorporation or organization and organizational identification number of each
Credit Party and each Subsidiary of any Credit Party, and  the issued and
outstanding and percentage of each Credit Party’s, any of its Subsidiaries’ or
such other Person’s (as indicated thereon) ownership of the Equity Interests of
each Subsidiary of any Credit Party.

 

Section 5.8            Representations by Others.  All representations and
warranties made by or on behalf of any Credit Party or any of its Subsidiaries
in any Loan Document shall constitute representations and warranties of each
Credit Party hereunder.

 

Section 5.9            Permits, Licenses, Etc.  Each Credit Party owns,
possesses or has the benefit of all material permits, licenses (including
Intellectual Property licenses) and Intellectual Property rights which are
required (a) to conduct its respective business and (b) for the operation and
use of each Real Property Asset owned in fee and each Material Leasehold
Property, except, in each case, as would not reasonably be expected to have a
Material Adverse Effect.

 

Section 5.10          ERISA.  No Reportable Event has occurred with respect to
any Plan which would reasonably be expected to result in a Material Adverse
Effect.  Each Plan complies in all material respects with all applicable
provisions of ERISA.  Each Credit Party or each ERISA Affiliate have filed all
reports required by ERISA and the Code to be filed with respect to each Plan
unless such a failure to file is not reasonably likely to result in a Material
Adverse Effect.

 

89

--------------------------------------------------------------------------------


 

The Credit Parties do not have any knowledge of any event which would reasonably
be expected to result in a liability of any Credit Party or any ERISA Affiliate
to the PBGC other than for applicable premiums that would reasonably be expected
to result in a Material Adverse Effect.  No material failure to meet the minimum
funding standard (as described in Section 302 of ERISA and Section 412 of the
Code) exists with respect to any Plan.  No event has occurred and no condition
exists that would reasonably be expected to constitute grounds for a Plan to be
terminated under circumstances which would cause the Lien provided under
Section 4068 of ERISA to attach to any Property of any Credit Party or any ERISA
Affiliate.  No event has occurred and no condition exists that would reasonably
be expected to cause the Lien provided under Section 303 of ERISA or Section 430
of the Code to attach to any Property of any Credit Party or any ERISA
Affiliate.  No Credit Party maintains or at any time during the past five
(5) years has maintained, has or at any time during the past five (5) years has
had any obligation to contribute to, or has any obligation or liability
(contingent, secondary or otherwise) with respect to a Multiemployer Plan.

 

Section 5.11          Title to Properties.  The Credit Parties have good and
insurable title to, or a valid leasehold interest in, all of their respective
Property material to their businesses, except as could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.12          Investment Company Act.  No Credit Party, nor any of its
Subsidiaries, is an investment company within the meaning of the Investment
Company Act of 1940, as amended, or, directly or indirectly, controlled by or
acting on behalf of any Person which is an investment company, within the
meaning of said Act.

 

Section 5.13          Environmental Matters.

 

(a)           Except as described in Schedule 5.13 each Credit Party and each of
its Subsidiaries is in material compliance with applicable Environmental Laws or
Environmental Permits reasonably necessary to the conduct of any material aspect
of the business of any Credit Party or any of its Subsidiaries.

 

(b)           Each Credit Party and each of its Subsidiaries: (i) has obtained
and maintained in effect all Environmental Permits reasonably necessary to the
conduct of any material aspect of its business, (ii) along with its respective
Real Property Assets, has been and is in material compliance with Environmental
Laws and Environmental Permits during each Credit Party’s or Subsidiary’s period
of ownership or leasehold interest, as the case may be, except as described in
Schedule 5.13, (iii) along with its respective Real Property Assets, is not
subject to any material (A) Environmental Claims or (B) Environmental
Liabilities, in either case direct or contingent arising from or based upon any
act, omission, event, condition or circumstance occurring or existing on or
prior to the date of this Agreement, except as disclosed on Schedule 5.13, and
(iv) except as described in Schedule 5.13, has not received any written notice
from any Governmental Authority of any material violation or alleged material
violation of any Environmental Law or Environmental Permit or any written notice
of any material Environmental Claim in connection with its respective Real
Property Assets.

 

(c)           Except as described in Schedule 5.13, no Credit Party nor any of
its Subsidiaries has knowledge of any material violation of Environmental Law
and Environmental Permits by, or of any material Environmental Claims or
Environmental Liabilities arising against,

 

90

--------------------------------------------------------------------------------


 

any of the prior owners or operators and predecessors in interest with respect
to any of the Credit Parties’ or any of their Subsidiaries’ respective Real
Property Assets.

 

(d)           Except as described in Schedule 5.13, no Credit Party or any of
its Subsidiaries has knowledge of the presence or release of any Hazardous
Substance at, from, or to any of its respective Real Property Assets in
quantities or under circumstances that under Environmental Law could reasonably
be expected to require remedial action.

 

(e)           Except as described in Schedule 5.13, no Credit Party or any of
its Subsidiaries has knowledge of any facts or circumstances, including proposed
or anticipated changes in Environmental Law that would result in a Material
Adverse Effect.

 

(f)            The matters disclosed in Schedule 5.13 could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

Section 5.14          No Change in Credit Criteria or Collection Policies.  As
of the Restatement Effective Date, there has been no material adverse change in
credit criteria or collection policies concerning Receivables of any Credit
Party or contributor since March 31, 2016.

 

Section 5.15          Solvency.

 

(a)           The value of the assets of the Credit Parties taken as a whole,
based on a fair valuation thereof, is not less than the amount that will be
required to be paid on or in respect of the probable liability on the existing
debts and other liabilities (including contingent liabilities) of the Credit
Parties taken as a whole, as they are expected to become absolute and mature.

 

(b)           The assets of the Credit Parties taken as a whole, do not
constitute unreasonably small capital for the Credit Parties taken as a whole to
carry out their business as now conducted and as proposed to be conducted
including the capital needs of the Credit Parties, taking into account (i) the
nature of the business conducted by the Credit Parties, (ii) the particular
capital requirements of the business conducted by the Credit Parties, (iii) the
anticipated nature of the business to be conducted by the Credit Parties in the
future, and (iv) the projected capital requirements and capital availability of
such current and anticipated business.

 

(c)           The Credit Parties taken as a whole do not intend to incur debts
beyond their ability to pay such debts as they mature.  The cash flow of the
Credit Parties taken as a whole, after taking into account all anticipated uses
of the cash of the Credit Parties taken as a whole, should at all times be
sufficient to pay all such amounts on or in respect of debt of the Credit
Parties when such amounts are anticipated to be required to be paid.

 

Section 5.16          Status of Receivables and Other Collateral.  Each Credit
Party represents and warrants that (a) each Credit Party is and shall be the
sole owner, free and clear of all Liens except in favor of the Administrative
Agent or otherwise permitted under Section 7.2 hereunder, of and fully
authorized to sell, transfer, pledge and/or grant a security interest in all of
the Collateral owned by such Credit Party, (b) each Account reported by the
Credit Parties as an Eligible Accounts Receivable meets the requirements of the
definition of Eligible Accounts Receivable, and (c) each item of Inventory
reported by the Credit Parties as Eligible Inventory meets the requirements of
the definition of Eligible Inventory.

 

91

--------------------------------------------------------------------------------


 

Section 5.17          Transactions with Related Parties.  Any and all
transactions, contracts, licenses, or other agreements which have been entered
into by and among any Credit Party and any Affiliate, officer, or director of
any Credit Party (other than Permitted Affiliate Transactions), have been
entered into and made upon terms and conditions not less favorable to the
applicable Credit Parties than those terms which could have been obtained from
wholly independent and unrelated sources.

 

Section 5.18          Intellectual Property.  Schedule 5.18 sets forth a true,
accurate and complete listing, as of the Restatement Effective Date, of all
Patents, Trademarks and Copyrights that are the subject of registrations or
applications in any state, federal, or foreign Intellectual Property registry
and all Intellectual Property licenses thereof, of the Credit Parties as of the
date of the Restatement Effective Date, showing as of the Restatement Effective
Date the owner, the jurisdiction of registry, the registration or application
number, and the date of registry thereof.  The Credit Parties are the sole and
exclusive owners of (and the current record owners of) all the outbound
registrations and applications listed on Schedule 5.18.  Except as set forth on
Schedule 5.18, the conduct of the respective businesses (including the products
and services) of the Credit Parties as currently conducted does not, to the
Credit Parties’ knowledge, in any material respect, infringe, misappropriate, or
otherwise violate any person’s Intellectual Property rights, and there has been
no such claim asserted or threatened against any of the Contributors or any of
the Credit Parties.  To the knowledge of the Credit Parties, no person is
infringing, misappropriating, or otherwise violating any Intellectual Property
owned, used, or held for use by the Credit Parties in the conduct of their
respective businesses, and no such claims have been asserted or threatened
against any person by the Credit Parties  Except as created or permitted under
the Loan Documents, no Lien exists with respect to the interest of any Credit
Party in any such Intellectual Property or licenses to Intellectual Property,
and no Credit Party has transferred or subordinated any interest it may have in
such Intellectual Property or licenses to Intellectual Property.  The Credit
Parties shall, from time to time as necessary to keep such schedule updated in
all material respects (but no more often than quarterly, except in the event
that the Credit Parties acquire material Intellectual Property through the
acquisition of, or merger or consolidation with, any Person, or acquisition of
material assets of any Person), deliver to the Administrative Agent an updated
Schedule 5.18 to this Agreement, together with a certificate of an authorized
officer of the Borrowers’ Agent certifying that the information set forth on
such schedule is true, correct and complete as of such date.  The execution and
delivery of this Agreement and the other Loan Documents, and the consummation of
the transactions contemplated hereby and thereby, will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other person in respect of, the Credit Parties’ rights to
own, use, or hold for use any of the Intellectual Property as owned, used, or
held for use in the conduct of the business as currently conducted.

 

Section 5.19          Related Businesses.  The operations of the Borrowers
require financing on a basis such that the credit supplied can be made available
from time to time to multiple Borrowers, as required for the continued
successful operation of the Borrowers and the other Credit Parties taken as a
whole.  The Borrowers have requested the Lenders to make credit available
hereunder for the purposes set forth in Section 6.9 and generally for the
purposes of financing the operations of Borrowers and the other Credit Parties. 
Each Borrower and each other Credit Party expects to derive benefit (and the
board of directors of each Borrower and other Credit Party has determined that
such Borrower or other Credit Party may reasonably be expected to derive
benefit), directly

 

92

--------------------------------------------------------------------------------


 

or indirectly, from a portion of the credit extended by Lenders hereunder, both
in its separate capacity and as a member of the group of companies, since the
successful operation and condition of each Borrower and each other Credit Party
is dependent on the continued successful performance of the functions of the
group as a whole.  Each Credit Party acknowledges that, but for the agreement of
each of the other Credit Parties to execute and deliver this Agreement, the
Administrative Agent and the Lenders would not have made available the credit
facilities established hereby on the terms set forth herein.

 

Section 5.20          Material Leases.  No Credit Party is in default in any
material respect under any Material Lease for a period in excess of the greater
of (a) thirty (30) days and (b) the applicable cure period (if any) under such
Material Lease.

 

Section 5.21          Security Interests.  Each of the Security Documents
creates in favor of the Collateral Agent, for the benefit of each Agent and the
other Secured Parties, a legal, valid and enforceable security interest in the
Collateral secured thereby.  Upon the filing of the Uniform Commercial Code
financing statements and the PPSA financing statements described in
Schedule 5.21 and, to the extent governed by United States federal law, as
applicable, upon the recording of a patent security agreement in the form of
Exhibit J hereto, a trademark security agreement in the form of Exhibit K hereto
and a copyright security agreement in the form of Exhibit L hereto (the
“Intellectual Property Security Agreements”), in the United States Patent and
Trademark Office and the United States Copyright Office, as applicable, such
security interests in and Liens on the Collateral granted thereby that may be
perfected by such aforementioned filings or recordings shall be perfected, first
priority security interests (subject, as to priority, only to Liens permitted
under Section 7.2 that, as a matter of law, would be prior to the Liens of the
Collateral Agent), and no further recordings or filings are or will be required
in connection with the creation, perfection or enforcement of such security
interests and Liens, other than (a) the filing of continuation statements in
accordance with applicable law, and (b) the recording of the Intellectual
Property Security Agreements in the United States Patent and Trademark Office
and the United States Copyright Office, as applicable, with respect to
after-acquired Patent, Trademark and Copyright applications and registrations;
provided, however, that such security interests and Liens on the Collateral
granted thereby shall be on an equal and ratable basis with Liens permitted
under Section 7.2(b) securing Permitted Term Indebtedness.

 

Section 5.22          Deposit Accounts.  Each deposit account of the Credit
Parties is listed on Schedule 5.22 attached hereto, and each deposit account
into which Receivables and proceeds of Collateral will be deposited is specified
as such on such Schedule; provided that such schedule may be updated by the
Credit Parties from time to time when the Credit Parties add or remove deposit
accounts in accordance with this Agreement.  Each deposit account of the Credit
Parties, including each deposit account listed on Schedule 5.22 or established
pursuant to Section 7.17, is a Controlled Account (other than the Excluded
Deposit Accounts).

 

Section 5.23          Compliance with Laws and Agreements.  Each Credit Party
and its Subsidiaries is in compliance with all Legal Requirements applicable to
it or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

93

--------------------------------------------------------------------------------


 

Section 5.24          Foreign Corrupt Practices Act; Sanctions Laws.

 

(a)           Neither any Credit Party nor any Subsidiary, director or officer
of a Credit Party or, to the best knowledge of any Credit Party, any Affiliate,
agent or employee of a Credit Party, has engaged in any activity or conduct
which would violate any applicable anti-bribery, anti-corruption or anti-money
laundering laws or regulations in any applicable jurisdiction and the Credit
Parties have instituted and maintains policies and procedures designated to
prevent violation of such laws, regulations and rules.

 

(b)           Neither any Credit Party nor any Subsidiary of a Credit Party or
their respective directors and officers, or, to the knowledge of any Credit
Party, any Affiliate, agent or employee of any Credit Party or any Subsidiary of
a Credit Party is a Person that is, or is owned or controlled by, Persons that
are (i) the subject of any Sanctions (a “Sanctioned Person”) or (ii) located,
organized or resident in a country, territory or region that is, or whose
government is, the subject of Sanctions broadly prohibiting dealings with such
government, country, or territory (a “Sanctioned Country”), currently including,
without limitation, Crimea Region, Cuba, Iran, Burma, North Korea, Sudan and
Syria.

 

(c)           The Credit Parties will not, directly or indirectly, use the
proceeds of the Loans hereunder, or lend, contribute or otherwise make available
such proceeds to any Subsidiary, joint venture partner or other Person, (i) to
fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, a Sanctioned Person or
Sanctioned Country or (ii) in any other manner that would result in a violation
of Sanctions or any applicable anti-bribery, anti-corruption or anti-money
laundering rules and regulations by any Person (including any Person
participating in the Loans hereunder, whether as underwriter, advisor, investor,
or otherwise).

 

ARTICLE VI.

Affirmative Covenants.

 

Each Credit Party covenants and agrees with the Technical Agent and each Lender
that from the Restatement Effective Date until the termination of this
Agreement, each Credit Party and their Subsidiaries will perform and observe
each and all of the following covenants:

 

Section 6.1            Businesses and Properties.  Except as could not
reasonably be expected to result in a Material Adverse Effect, at all times:
(a) do or cause to be done all things necessary to obtain, preserve, renew and
keep in full force and effect its existence and the rights, licenses, permits,
franchises, and Intellectual Property material to the conduct of its businesses;
(b) maintain and operate such businesses in the same general manner in which
they are presently conducted and operated; (c) comply in all material respects
with all Legal Requirements applicable to such businesses and the operation
thereof, whether now in effect or hereafter enacted (including all Legal
Requirements relating to public and employee health and safety and all
Environmental Laws); and (d) maintain, preserve and protect all Property
material to the conduct of such businesses and keep such Property in good
repair, working order and condition, and from time to time make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto reasonably necessary in order that the business carried on
in connection therewith may be properly conducted at all times.  Notwithstanding
the foregoing provisions of

 

94

--------------------------------------------------------------------------------


 

this Section 6.1, the Credit Parties shall not be required to comply with the
requirements of clauses (a), (b) or (d) of this Section 6.1 with respect to any
Properties (i) at which operations shall have been permanently discontinued and
(ii) to the extent the Credit Parties shall have determined that the
preservation and maintenance of such Properties and the rights, licenses and
permits related to such Properties, as applicable, are no longer desirable in
the conduct of the business of the Credit Parties and their Subsidiaries, taken
as a whole, and that the loss thereof is not adverse in any material respect to
the Lenders, or that the preservation or maintenance thereof is not necessary in
connection with any transaction permitted under the Loan Documents.

 

Section 6.2            Taxes.  Pay and discharge promptly when due all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its Property before the same shall become
delinquent or in default, as well as all lawful material claims for labor,
materials and supplies or otherwise, which, if unpaid, might give rise to Liens
upon such Property or any part thereof, unless being diligently contested in
good faith by appropriate proceedings and as to which adequate reserves in an
amount not less than the aggregate amount secured by such Liens have been
established in accordance with GAAP; provided, however, that such contested
amounts giving rise to such Liens shall be promptly paid upon commencement of
any procedure or proceeding to foreclose any of such Liens unless the same shall
be validly stayed by a court of competent jurisdiction or a surety bond, which
is satisfactory in all respects to the Technical Agent and is delivered to the
Administrative Agent in an amount no less than such contested amounts.

 

Section 6.3            Financial Statements and Information.  Furnish to the
Administrative Agent each of the following, which may be furnished promptly via
electronic means acceptable to the Administrative Agent:

 

(a)           Annual Audited Financial Statements, not later than the earlier to
occur of (i) the fifteenth day after the Form 10-K Annual Report is filed with
the SEC with respect to the end of each fiscal year of the Credit Parties, and
(ii) the 100th day after the end of each fiscal year of the Credit Parties;

 

(b)           Quarterly Unaudited Financial Statements, within 45 days after the
end of each of the first three quarters of each fiscal year of the Credit
Parties;

 

(c)           concurrently with the financial statements provided for in
Sections 6.3(a) and 6.3(b), a Compliance Certificate, signed by a Responsible
Officer of the Borrowers’ Agent, and  a written certificate identifying each
Subsidiary which is otherwise required by the provisions of Section 6.10 to
become a Guarantor but which has not yet done so as of the date of such
certificate, and providing an explanation of the reasons why each such
Subsidiary is not a Guarantor, signed by a Responsible Officer of the Borrowers’
Agent;

 

(d)           as soon as available and in any event within 10 Business Days
after the date of issuance thereof (if any such management letter is ever
issued), any management letter prepared by the independent public accountants
who reported on the financial statements provided for in Section 6.3(a) above,
with respect to the internal audit and financial controls of the Parent and its
Subsidiaries;

 

95

--------------------------------------------------------------------------------


 

(e)           a Borrowing Base Certificate and Product Position Report, each in
form and substance reasonably acceptable to the Administrative Agent (i)(x) in
the case of a Borrowing Base Certificate, within 15 Business Days of the end of
each month certifying the Borrowing Base (as of the applicable Borrowing Base
Reference Time), and (y) in the case of a Product Position Report, within 15
Business Days of the end of each month, (ii) at such other times as the Credit
Parties shall elect, and (iii) following the occurrence of an Event of Default,
at such other times as the Administrative Agent may request for the period
covered thereby, in each case together with supporting documentation;

 

(f)            on or prior to April 30 of each fiscal year of the Credit
Parties, management-prepared budget of the Credit Parties and their Subsidiaries
for such fiscal year (which budget shall be limited to a Capital Expenditure
line and an income statement presenting profitability to the EBITDA line and
shall not include a balance sheet or cash flow statement); and

 

(g)           such other information relating to the financial condition,
operations and business affairs of the Credit Parties or any of their
Subsidiaries as from time to time may be reasonably requested by the
Administrative Agent.

 

All collateral reports of each Credit Party, including each Guarantor, shall be
prepared in a manner compatible with the Borrowers’ reporting procedures.

 

Section 6.4            Inspections and Field Examinations.

 

(a)           Upon reasonable prior notice (which may be telephonic notice), no
more than one time during each 12 month period after the Restatement Effective
Date and, following the occurrence and during the continuation of an Event of
Default, as often as the Administrative Agent may reasonably request, (i) permit
any authorized representative designated by the Administrative Agent, including
BNP Paribas’ authorized representative or any consultant engaged by the
Administrative Agent, to visit and inspect the Properties and books and records
of the Credit Parties and their Subsidiaries and to make copies of, and extracts
from, such books records and permit any authorized representative designated by
the Administrative Agent to discuss the affairs, finances, and condition of the
Credit Parties and their Subsidiaries with the appropriate Financial Officer and
such other officers as the Credit Parties shall deem appropriate, and
(ii) permit any authorized representative designated by the Administrative
Agent, including BNP Paribas’ authorized representative or any consultant
engaged by the Administrative Agent, to conduct a field examination of the
Credit Parties’ operations (including a due diligence inspection and review of
each asset category set forth in the definition of “Borrowing Base” and the Risk
Management Policies and practices of the Credit Parties).

 

(b)           The Credit Parties agree to cooperate and to cause their
Subsidiaries to cooperate in all respects with the Administrative Agent and its
representatives and consultants in connection with any and all inspections,
examinations and other actions taken by the Administrative Agent or any of its
representatives or consultants pursuant to this Section 6.4.  The results of
such inspections and examinations shall be provided to the Lenders via
electronic distribution as soon as reasonably available.  The Credit Parties
hereby agree to promptly pay, upon demand by the Administrative Agent, any and
all out-of-pocket fees and expenses incurred by the Administrative Agent in
connection with any inspection, examination or review permitted

 

96

--------------------------------------------------------------------------------


 

by the terms of this Section 6.4 (including the fees of third party appraisers,
accountants, attorneys and consultants) and, following the occurrence and during
the continuation of an Event of Default, any and all out-of-pocket fees and
expenses of any Lender (including the attorneys’ fees for such Lender) therefor;
provided, however, that so long as no Event of Default is continuing, the
Borrowers shall only be obligated to pay for one visit and inspection of the
Properties and books and records and one field examination per each 12 month
period following the Restatement Effective Date.

 

All collateral reports of each Credit Party, including each Guarantor, shall be
prepared in a manner compatible with the Borrowers’ reporting procedures,
including documents supporting the amounts listed on the Borrowing Base
Certificate.

 

Section 6.5            Further Assurances.  Upon request by the Administrative
Agent, promptly execute and deliver any and all other and further agreements and
instruments and take such further action as may be reasonably requested by the
Administrative Agent to grant, preserve, protect and perfect the first priority
Liens created or intended to be created by the Security Documents in the
Collateral.

 

Section 6.6            Books and Records.  Maintain financial records and books
in accordance with accepted financial practice and GAAP.

 

Section 6.7            Insurance.

 

(a)           Maintain the insurance required by this Section 6.7 at all times
by financially sound and reputable insurers (or, to the extent consistent with
prudent business practice, a program of self-insurance).

 

(b)           Maintain insurance, to such extent, on such of its Properties and
against such liabilities, casualties, risks and contingencies, including fire,
flood and other risks insured against by extended coverage, employee liability,
business interruption, worker’s compensation and public liability insurance
against claims for personal injury or death or property damage occurring upon,
in, about or in connection with its operations and with the use of any
Properties owned, occupied or controlled by any Credit Party or any of their
Subsidiaries, in each case at least as is customary with companies similarly
situated and in the same or similar businesses, and subject to deductibles that
are no greater than are customary with such companies, provided, however, that
such insurance shall insure the Property of the Credit Parties and each of their
Subsidiaries against all risk of physical damage, including loss by fire,
explosion, flood, theft, fraud and such other casualties as may be reasonably
satisfactory to the Agent, but in no event at any time in an amount less than
the replacement value of the Collateral.

 

(c)           Maintain such other insurance as may be required by applicable law
and furnish to the Administrative Agent, upon written request, full information
as to the insurance carried.

 

(d)           All insurance covering Property subject to a Lien in favor of the
Collateral Agent for the benefit of the Secured Parties granted pursuant to the
Security Documents shall provide that, in the case of each separate loss, the
full amount of insurance proceeds shall be payable to the Collateral Agent, and
all liability insurance maintained by the Credit Parties shall

 

97

--------------------------------------------------------------------------------


 

name the Collateral Agent as additional insured.  All such property and
liability insurance shall further provide for at least thirty (30) days’ (ten
(10) days’ with respect to cancellation for non-payment of premium or at the
request of the insured) prior written notice to the Collateral Agent of the
cancellation or substantial modification thereof.  If any Credit Party fails to
maintain such insurance, the Collateral Agent may, but shall not be obligated
to, arrange for such insurance, but at the Borrowers’ expense and without any
responsibility on the Collateral Agent’s part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims.  Upon the occurrence and during the continuance of an
Event of Default, the Collateral Agent shall have the sole right, in the name of
the Lenders, any Credit Party and its Subsidiaries, to file claims under any
insurance policies, to receive, receipt and give acquittance for any payments
that may be payable thereunder, and to execute any and all endorsements,
receipts, releases, assignments, reassignments or other documents that may be
necessary to effect the collection, compromise or settlement of any claims under
any such insurance policies.  The Credit Parties shall deliver certificates
evidencing renewal of the insurance required hereunder and evidence that the
premiums have been paid before termination of any insurance policies required
hereunder.  The Credit Parties shall deliver to the Collateral Agent copies of
the underlying insurance policies.

 

(e)           If Mortgaged Property is a Flood Hazard Property, use commercially
reasonable efforts to obtain flood insurance in such reasonable total amount as
the Collateral Agent may from time to time reasonably require, and otherwise to
ensure compliance with the NFIP as set forth in the Flood Laws.

 

Section 6.8            ERISA.  At all times:  (a) make contributions to each
Plan in a timely manner and in an amount sufficient to comply with the minimum
funding standards requirements of ERISA, except where a failure to do so would
not reasonably be expected to result in a material liability to any Credit
Party; (b) promptly upon acquiring knowledge of (i) any Reportable Event in
connection with any Plan or (ii) any Prohibited Transaction in connection with
any Plan, that in each case, would reasonably be expected to result in a
material liability to any Credit Party, furnish the Administrative Agent or the
Collateral Agent a statement setting forth the details thereof and the action,
if any, which such Credit Party proposes to take with respect thereto and, if
any and when known, any action taken by the Internal Revenue Service or
Department of Labor with respect thereto; (c) notify the Administrative Agent
promptly upon receipt by any Credit Party thereof of any notice of the
institution of any proceedings or other actions which would reasonably be
expected to result in the termination of any Plan by the PBGC and furnish the
Collateral Agent with copies of such notice; (d) pay when due, or within any
applicable grace period allowed by the PBGC, all required premium payments to
the PBGC, except where a failure to do so would not reasonably be expected to
result in a material liability to any Credit Party; (e) furnish the
Administrative Agent with copies of the annual report for each Plan filed with
the Internal Revenue Service not later than ten (10) Business Days after the
Administrative Agent requests such report; (f) furnish the Administrative Agent
with copies of any request for waiver of the funding standards or extension of
the amortization periods required by Sections 302 and 304 of ERISA or
Sections 412 and 431 of the Code promptly after the request is submitted to the
Secretary of the Treasury, the Department of Labor or the Internal Revenue
Service, as the case may be; and (g) pay when due all installment contributions
required under Section 303 of ERISA or Section 430 of the Code, except where a
failure to do so would not reasonably be expected to result in a material

 

98

--------------------------------------------------------------------------------


 

liability to any Credit Party, or within 30 days of a failure to make any such
required contributions when due furnish the Administrative Agent with written
notice of such failure.

 

Section 6.9            Use of Proceeds.  Subject to the terms and conditions
contained herein, use the proceeds of the Loans for a Permitted Purpose;
provided, that no proceeds of any Loan shall be used (a) for the purpose of
purchasing or carrying directly or indirectly any margin stock as defined in
Regulation U (“Reg U”) of the Board of Governors of the Federal Reserve System,
(b) for the purpose of reducing or retiring any Indebtedness which was
originally incurred to purchase or carry any such margin stock, (c) for any
other purpose which would cause such Loan to be a “purpose credit” within the
meaning of Reg U, (d) for any purpose which would constitute a violation of
Reg U or of Regulations T or X of the Board of Governors of the Federal Reserve
System or any successor regulation of any thereof or of any other rule, statute
or regulation governing margin stock from time to time, and (e) for purposes
that are inconsistent with Sections 5.24.

 

Section 6.10          Borrowers; Guarantors; Joinder Agreements.  Promptly
inform the Administrative Agent of the creation or acquisition of any Subsidiary
(other than an Excluded Subsidiary) of the Parent or any Subsidiary (other than
an Excluded Subsidiary) of the Parent ceasing to be an Immaterial Subsidiary
and, not later than 30 days (or such additional time, not to exceed 30 days, as
Administrative Agent shall agree) following such creation or acquisition or
cessation of Immaterial Subsidiary status, cause each such Subsidiary (other
than an Excluded Subsidiary) that is not an Immaterial Subsidiary to become a
Guarantor or a Borrower by execution and delivery to the Administrative Agent of
a Joinder Agreement and become a party to the Security Agreement by execution
and delivery to the Collateral Agent a Joinder Agreement, and cause:

 

(a)           (i) a first priority perfected security interest to be granted to
the Administrative Agent in (w) all of the Equity Interests issued by a direct
or indirect Domestic Subsidiary to the Credit Parties or any Domestic Subsidiary
thereof, (x) all of the Equity Interests issued to any such Domestic Subsidiary
or any Credit Party by any foreign Subsidiary that is not an Excluded
Subsidiary, (y) all of the Equity Interests issued to a foreign Subsidiary that
is not an Excluded Subsidiary by any Subsidiary that is not an Excluded
Subsidiary and (z) 65% of the voting Equity Interests and all of the non-voting
Equity Interests issued to such Domestic Subsidiary by any Excluded Subsidiary
or issued by an Excluded Subsidiary to any foreign Subsidiary that is not an
Excluded Subsidiary.

 

(b)           each such Subsidiary (other than an Excluded Subsidiary) to grant
to the Collateral Agent a security interest (subject only to Liens permitted
under Section 7.2), in all of its personal property (other than Equity
Interests, which shall be governed by clause (a) above) all products and
proceeds thereof (subject to similar exceptions as set forth in the Security
Documents); provided that (1) no filings shall be required to be delivered with
respect to Leasehold Property; (2) no Control Agreements shall be required to be
delivered with respect to Excluded Deposit Accounts, and (3) the Collateral
Agent’s lien will not be required to be noted on the certificate of title of any
motor vehicle or rolling stock and such certificates of title need not be
delivered to the Administrative Agent; and

 

99

--------------------------------------------------------------------------------


 

(c)           cause such Subsidiary to deliver to the Administrative Agent such
other Joinder Agreements, guaranties, security agreements, pledge agreements,
Control Agreements and other Loan Documents and such related certificates,
Uniform Commercial Code and other customary lien search reports, legal opinions
and other documents (including Organizational Documents and the documentation
and other information required by regulatory authorities under applicable know
your customer and anti-money laundering rules and regulations) as the
Administrative Agent may reasonably require, each in form and substance
reasonably satisfactory to the Administrative Agent; provided, however, that
(i) any such Subsidiary that is an Excluded Subsidiary shall not be required to
become a Guarantor or grant any Liens hereunder or under any other Loan
Document; (ii) until such Subsidiary becomes a Guarantor or a Borrower pursuant
to the terms of this Agreement it shall not become a Credit Party and
(iii) deliveries, if any, required by this clause (c) shall be due within 45
days of such creation or acquisition (which period may be extended by the
Technical Agent’s sole discretion); provided further that no Subsidiary that has
been designated by the Borrowers’ Agent as an Exempted Joint Venture shall be
required to become a Guarantor or grant any Liens hereunder or under any other
Loan Document to the extent that such Subsidiary continues to qualify as an
Exempted Joint Venture; it being understood that no Exempted Joint Venture shall
be eligible for an exemption from the requirements of this Section 6.10 if at
the time of designation by the Borrowers’ Agent, the Investment basket set forth
in Section 7.7(l) of this Agreement has been exhausted.

 

Notwithstanding the foregoing, the “Collateral” shall exclude, and the
Collateral Agent shall not be required to take Liens upon, those assets as to
which Collateral Agent determines in its sole discretion the cost of obtaining a
Lien therein in favor of Administrative Agent or the perfection thereof are
excessive in relation to the benefit to the Lenders afforded by such Lien.  In
addition, the Liens on the Collateral securing the Obligations and the Permitted
Term Indebtedness will be released and the Obligations and the Permitted Term
Indebtedness will become and remain unsecured, at the election of the Credit
Parties, so long as at the time of such election (a “Collateral Release Date”),
(a) the Parent has an Investment Grade Rating from at least two of S&P, Moody’s
and/or Fitch, (b) no other Liens shall exist except for Liens permitted by
Section 7.2, (c) no Default shall exist and (d) the Credit Parties have
delivered to the Administrative Agent and the Collateral Agent a certificate of
a responsible officer thereof certifying that the foregoing conditions have been
satisfied and stating that such certificate shall constitute a “Collateral
Release Notice”; provided that upon the occurrence of any Collateral
Reinstatement Date, all Liens on all property and assets of the Credit Parties
that would have constituted Collateral in favor of the Administrative Agent and
Collateral Agent but for such release on the Collateral Release Date shall, at
the sole cost and expense of the Credit Parties, be automatically reinstated
without further act or consent by any Person on each Collateral Reinstatement
Date and all actions necessary, or requested by the Administrative Agent or the
Collateral Agent to provide to the Administrative Agent or the Collateral Agent,
as applicable, for the benefit of the Secured Parties valid, first priority
perfected security interests (subject only to Liens permitted under Section 7.2)
in such Collateral (including without limitation the delivery of documentation
and taking of actions of the type described in clause (b) and (c) above and
Section 6.18) shall be taken within (x) with respect to the filing of UCC-1 and
PPSA financing statements on all reinstated Collateral that can be perfected
under by such a filing under 9-310 of the UCC, 30 days from such Collateral
Reinstatement Date, (y) with respect to the execution of control agreement on
all reinstated Collateral that qualifies as “investment property” or “deposit
accounts” (as defined in the UCC), 60 days from such Collateral Reinstatement
Date, and (z) with respect to (i) all leasehold interests

 

100

--------------------------------------------------------------------------------


 

on personal property, and (ii) all mortgages, 90 days from such Collateral
Reinstatement Date; provided that in the case of clause (z) the Administrative
Agent may extend such deadline by up to 75 days by notifying the Borrowers’
Agent of such extension upon a request for such an extension from the Borrowers’
Agent.  Each Lender party to this Agreement (whether by execution hereof,
joinder and any other agreement) expressly approves the release and the retaking
of the Collateral as set forth above.  Advances against the Working Capital
Revolving Commitment will not be governed by the Borrowing Base during any
Collateral Release Period.

 

Section 6.11          Notice of Events.  Notify the Administrative Agent within
five Business Days after any Responsible Officer of any Credit Party or any of
their Subsidiaries acquires knowledge of the occurrence of, or if any Credit
Party or any of their Subsidiaries causes or intends to cause, as the case may
be, any of the following:

 

(a)           the institution of any lawsuit, administrative proceeding or
investigation affecting any Credit Party or any of their Subsidiaries, including
any examination or audit by the IRS, the adverse determination under which could
reasonably be expected to cause a Material Adverse Effect;

 

(b)           any development or change in the business or affairs of any Credit
Party or any of their Subsidiaries which has had or which is likely to have, in
the reasonable judgment of any Responsible Officer of the applicable Credit
Parties, a Material Adverse Effect;

 

(c)           any Default or Event of Default, together with a reasonably
detailed statement by a Responsible Officer on behalf of the Borrowers’ Agent of
the steps being taken to cure the effect of such Default or Event of Default;

 

(d)           the occurrence of a default or event of default by any Credit
Party or any of their Subsidiaries under any agreement or series of related
agreements to which it is a party, which default or event of default could
reasonably be expected to have a Material Adverse Effect; and

 

(e)           any written notice of any violation by, or investigation of any
Credit Party or any of their Subsidiaries in connection with any actual or
alleged violation of any Legal Requirement imposed by the Environmental
Protection Agency, the Occupational Safety Hazard Administration or any other
Governmental Authority which has or is likely to have, in the reasonable
judgment of any Responsible Officer of the applicable Credit Parties, a Material
Adverse Effect; and

 

Section 6.12          Compliance with Laws.  Cause each Credit Party and its
Subsidiaries to comply with all Legal Requirements applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 6.13          Environmental Matters.  Without limiting the generality of
Section 6.1(c), (a) comply in all material respects with Environmental Law and
each Environmental Permit; (b) obtain and maintain in effect all Environmental
Permits necessary to the conduct of its business, except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) keep its Real Property Assets free of any Environmental Claims or
Environmental Liabilities that could reasonably be expected to have a Material
Adverse Effect.  In the event that

 

101

--------------------------------------------------------------------------------


 

any Credit Party or any of its Subsidiaries receives any written demand or claim
from any Person with respect to any such Environmental Liabilities, the Credit
Parties agree to promptly take action and thereafter diligently pursue the same
to completion in accordance with Environmental Law.

 

Section 6.14          End of Fiscal Year.  Cause each of its fiscal years and
the fiscal years of each of its Subsidiaries to end on March 31st of the
applicable year.

 

Section 6.15          Perform Other Covenants.  Duly comply, and cause each of
its Subsidiaries to duly comply, with all of the terms and covenants contained
in this Agreement and in each of the other Loan Documents at all times and
places and in the manner set forth therein, and except for the filing of
continuation statements and the making of other filings at the direction of the
Technical Agent (in its capacity as a Secured Party), at all times take all
actions necessary to maintain the Liens and security interests provided for
under or pursuant to this Agreement and the Security Documents as valid
perfected first priority Liens on the Collateral intended to be covered thereby
(subject only to other Liens expressly permitted by Section 7.2) and supply all
reasonably requested information to the Administrative Agent, the Collateral
Agent and the Technical Agent necessary for such maintenance.

 

Section 6.16          Receivables and Other Collateral Matters.  The Credit
Parties shall maintain books and records pertaining to the respective Collateral
owned by each of them in detail, form and scope as the Collateral Agent shall
reasonably require, and concurrently with the delivery by any Credit Party to
the Collateral Agent of any accounts receivable aging or any sales report
summary hereunder, the Credit Parties will disclose to the Collateral Agent
which Receivables, if any, arise out of contracts with the United States or any
department, agency or instrumentality thereof, and will, upon request from the
Collateral Agent, use commercially reasonable efforts to execute or cause to be
executed any instruments and take any steps required by the Collateral Agent in
order that all monies due or to become due under any such contract shall be
assigned to the Collateral Agent and notice thereof given under the Federal
Assignment of Claims Act.  The Credit Parties will, promptly after any
Responsible Officer of any of them learns thereof, report to the Collateral
Agent any material loss or destruction of, or substantial damage to, any portion
or component of the Collateral with Fair Market Value in excess of $5,000,000,
and any other matters materially affecting the value, enforceability or
collectability of any of the Collateral with a Fair Market Value in excess of
$5,000,000.

 

Section 6.17          Hedging Strategy; Risk Management Policy.

 

(a)           All Hedging Agreements shall be entered into in the ordinary
course of business consistent with prudent industry practices, and not
speculative in nature.

 

(b)           Keep the Risk Management Policy in full force and effect, and in
accordance therewith, conduct its business in compliance with the Risk
Management Policy, including ensuring that the Credit Parties’ Net Open
Positions at no time exceed (i) 350,000 barrels or barrel equivalents of Crude
Oil, (ii) 450,000 barrels of Natural Gas Liquids, (iii)  1,500,000 MMBTUs of
Natural Gas, and (iv) 550,000 barrels or barrel equivalents of Refined Petroleum
Products and Renewable Products.

 

102

--------------------------------------------------------------------------------


 

(c)           The Borrowers’ Agent shall provide written notice to the
Administrative Agent (for distribution to the Lenders) of any material
amendment, modification, supplement or other change to the Risk Management
Policy not later than ten (10) Business Days after any such amendment,
modification, supplement or other change; provided that changes in personnel
reflected in the Risk Management Policy will not be deemed “material” for
purposes of this Section 6.17(c).

 

Section 6.18          Matters Relating to Owned Real Property Collateral.

 

(a)           As of the Restatement Effective Date, Schedule 6.18 sets forth the
list of all Real Property Assets subject to a Mortgage in favor of the
Collateral Agent for the benefit of the Secured Parties (each such Real Property
Asset and any additional Real Property Asset that becomes subject to such a
Mortgage, a “Mortgaged Property”).  Subject to Section 6.19, from and after the
Restatement Effective Date, in the event that (i) any Credit Party acquires any
fee interest in any Real Property Asset other than an Excluded Real Property
Asset, or (ii) at the time any Person becomes a Subsidiary (other than a
Subsidiary that is not required to become a Borrower or Guarantor), or if later,
a Borrower or Guarantor, such Person owns or holds any fee interest in any Real
Property Asset other than an Excluded Real Property Asset, such Credit Party
shall deliver to the Administrative Agent within forty-five (45) days (which
period may be extended in Technical Agent’s sole discretion) after such Person
acquires such Mortgaged Property, or becomes a Subsidiary or Guarantor, as
applicable, the following:

 

(i)            Mortgages.  A fully executed (and where required, notarized)
Mortgage, in proper form for recording in the applicable jurisdiction,
encumbering the interest of such Credit Party in such Mortgaged Property (and
upon the delivery of any Mortgage, in proper form for recording, to the
Collateral Agent with respect to any Real Property Asset, Schedule 6.18 shall be
deemed to be modified to include a reference to such Mortgaged Property), and
the Collateral Agent shall have the right in its sole discretion to record such
Mortgage;

 

(ii)           Deeds.  Copies of all deeds by which such Credit Party received
title with respect to each Mortgaged Property that is a fee interest in a Real
Property Asset;

 

(iii)          Flood Hazard.  With respect to such Mortgaged Property: (A) a
completed standard “life of loan” flood hazard determination form (“Flood
Determination Form”); (B) if the improvement(s) to the Mortgaged Property is
located in a special flood hazard area, a notification to the Borrowers (or
other Credit Party) (the “Borrower Notice”) and (if applicable) notification to
the applicable Credit Party that flood insurance coverage under the National
Flood Insurance Program (“NFIP”) is not available because the community does not
participate in the NFIP; and (C) if the Borrower Notice is required to be given
and flood insurance is available in the community in which the property is
located, a copy of one of the following: the flood insurance policy, the
borrower’s application for a flood insurance policy plus proof of premium
payment, a declaration page confirming that flood insurance has been issued, or
such other evidence of flood insurance reasonably satisfactory in coverage and
amounts to the Collateral Agent;

 

103

--------------------------------------------------------------------------------


 

(iv)          Surveys.  With respect to each Mortgaged Property with a Fair
Market Value exceeding $5,000,000 to the extent required by the Administrative
Agent, maps or plats of an as-built survey of each Mortgaged Property certified
to the Administrative Agent and the Title Company in a manner reasonably
satisfactory to each of the Administrative Agent and the Title Company, dated a
date reasonably satisfactory to each of the Administrative Agent and the Title
Company by an independent professional licensed land surveyor, which maps or
plats and the surveys on which they are based shall be made in accordance with
the Minimum Standard Detail Requirements for Land Title Surveys jointly
established and adopted by the American Land Title Association and the American
Congress on Surveying and Mapping in 2005 with all items from Table A thereof
completed, except for Nos. 5 and 12, as well as the Administrative Agent’s own
survey requirements;

 

(v)           Appraisals.  With respect to each Mortgaged Property with a Fair
Market Value exceeding $5,000,000 to the extent required by the Administrative
Agent, a current appraisal of each Mortgaged Property addressed to the
Administrative Agent prepared by a qualified independent appraiser acceptable to
Administrative Agent who is a member of the American Institute of Real Estate
Appraisers which must have been prepared in accordance with the Uniform
Standards of Professional Appraisal Practice of the Appraisal Foundation and
must comply with Title XI of the Financial Institutions Reform, Recovery and
Enforcement Act of 1989.  The Appraisal must show an appraised value of the
Mortgaged Property which is reasonably satisfactory to the Administrative Agent,
and all assumptions on which the Appraisal is based must be reasonably
acceptable to the Administrative Agent;

 

(vi)          Zoning.  With respect to each Mortgaged Property with a Fair
Market Value exceeding $5,000,000 to the extent required by the Administrative
Agent, evidence reasonably satisfactory to the Administrative Agent that each
Mortgaged Property, and the uses of each Mortgaged Property, are in compliance
in all material respects with all applicable zoning laws (the evidence submitted
as to which should include the zoning designation made for each Mortgaged
Property, the permitted uses of each such Mortgaged Property under such zoning
designation and, if available, zoning requirements as to parking, lot size,
ingress, egress and building setbacks);

 

(vii)         Title Insurance.  With respect to each Mortgaged Property with a
Fair Market Value exceeding $5,000,000 to the extent required by the
Administrative Agent, (1) 2006 ALTA loan title insurance policies or other title
insurance policies acceptable to the Administrative Agent (the “Mortgage
Policies”) issued by the Title Company with respect to the Mortgaged Property,
in an amount not less than the Fair Market Value of the Mortgaged Property, or
such lesser amount as may be reasonably satisfactory to the Administrative
Agent, insuring fee simple title, to each such Mortgaged Property vested in such
Credit Party and assuring the Administrative Agent that such Mortgage creates a
valid and enforceable first priority Lien on such Mortgaged Property (any
easements benefitting the Mortgaged Property shall be additional insured parcels
under the Mortgage Policy), subject only to any standard or other exceptions as
may be reasonably acceptable to the Administrative Agent and which appear as
exceptions on Schedule B to the applicable Mortgage Policy, which Mortgage
Policy shall include

 

104

--------------------------------------------------------------------------------


 

endorsements (to the extent available) for customary matters reasonably
requested by the Administrative Agent; and (2) evidence reasonably satisfactory
to the Administrative Agent that such Credit Party has (a) delivered to the
Title Company all certificates and affidavits required by the Title Company in
connection with the issuance of the Mortgage Policy and (b) paid to the Title
Company or to the appropriate Governmental Authorities all expenses and premiums
of the Title Company in connection with the issuance of the Mortgage Policy and
all recording and stamp taxes (including mortgage recording taxes, fees and
other charges and intangible taxes) payable in connection with recording the
Mortgage in the appropriate real estate records;]

 

(viii)        Title Related Documents.  Copies of all recorded documents listed
as exceptions to title or otherwise referred to in each Mortgage Policy;

 

(ix)          Opinion of Counsel.  With respect to each Mortgaged Property with
a Fair Market Value exceeding $5,000,000 to the extent required by the
Administrative Agent, (1) a favorable opinion of counsel (which counsel shall be
reasonably satisfactory to the Administrative Agent), as to the due
authorization, execution and delivery by such Credit Party of such Mortgage and
such other matters as the Administrative Agent may reasonably request, and
(2) an opinion of counsel (which counsel shall be reasonably satisfactory to the
Administrative Agent) in the state in which such Mortgaged Property is located
with respect to the enforceability of the form of Mortgages to be recorded in
such state and such other reasonable and customary matters (including any
matters governed by the laws of such state regarding personal property security
interests in respect of any Collateral) as the Administrative Agent may
reasonably request, in each case in form and substance reasonably satisfactory
to the Administrative Agent;

 

(x)           Environmental Audit.  With respect to each Mortgaged Property with
a Fair Market Value exceeding $5,000,000, to the extent required by the
Administrative Agent, a Phase I environmental site assessment report or reports
for such Mortgaged Property in form, scope and substance reasonably satisfactory
to the Administrative Agent and prepared by environmental consultants reasonably
satisfactory to the Administrative Agent and accompanied by reliance letters
where applicable; and

 

(xi)          Taxes.  Evidence reasonably satisfactory to the Administrative
Agent that there are no outstanding material taxes, levies, duties, imposts,
deductions, charges (including water and sewer charges), withholdings,
assessments or impositions of any kind which have been due and payable for more
than thirty (30) days with respect to such Mortgaged Property, except to the
extent that any such matters are being contested in accordance with the terms of
Section 6.2.

 

(b)           If at any time the book value of any Real Property Asset that at
the time of its acquisition qualified as an Excluded Real Property Asset is
subsequently written up as required by GAAP such that it exceeds the applicable
value threshold to remain an Excluded Real Property Asset, such Real Property
Asset shall cease to be an Excluded Real Property Asset and the applicable
Credit Party shall comply with the requirements of Section 6.18(a) with respect
to such Real Property Asset, as if such Real Property Asset had been acquired on
the date of such write-up.

 

105

--------------------------------------------------------------------------------


 

(c)           If at any time the aggregate book value of all Real Property
Assets that are Excluded Real Property Assets exceeds an amount equal to 5.0% of
Partners’ Capital (the amount of any such excess, the “Excess Amount”), the
Borrowers’ Agent shall promptly designate Excluded Real Property Assets having
an aggregate book value equal to or in excess of the Excess Amount to be
encumbered by a Mortgage in favor of the Collateral Agent.  The applicable
Credit Party shall comply with the requirements of Section 6.18(a) with respect
to such designated Real Property Assets as if such Real Property Assets had been
acquired on the date of such designation and all such designated Real Property
Assets shall cease to be Excluded Real Property Assets while the applicable
Credit Parties pursue with reasonable diligence compliance with such
Section 6.18(a) requirements.

 

(d)           Any increase of Commitments and each extension and renewal of this
Agreement shall be subject to flood insurance due diligence and flood insurance
compliance reasonably satisfactory to the Lenders.  With respect to any
Mortgaged Property that is identified in a Flood Determination Form as being
located in a special flood hazard zone, the Credit Parties shall maintain flood
insurance on such Mortgaged Property on such terms and in such amounts as
required by the Flood Laws.  The addition of any Real Property Asset as a
Mortgaged Property shall be conditioned on (i) the receipt by an Agent of a
Flood Determination Form related to such Real Property Asset, and (ii) the
delivery of a Borrower Notice to the applicable Credit Party or to the
Borrowers’ Agent, to the extent such notice is required to be delivered pursuant
to the Flood Laws.

 

Section 6.19          Post-Closing Deliveries.  The Credit Parties shall deliver
to Administrative Agent each item set forth on Schedule 6.19 in form and
substance reasonably satisfactory to Administrative Agent within the time
periods established for each such item on such Schedule.

 

ARTICLE VII.

Negative Covenants.

 

The Credit Parties covenant and agree with the Technical Agent and each Lender
that from the Restatement Effective Date until the termination of this
Agreement, the Credit Parties and their Subsidiaries will not do any of the
following:

 

Section 7.1            Indebtedness.  Create, incur, suffer or permit to exist,
or assume or guarantee, directly or indirectly, or become or remain liable with
respect to any Indebtedness, whether direct, indirect, absolute, contingent, or
otherwise, except the following:

 

(a)           The Obligations;

 

(b)           Purchase money Indebtedness (including the amount of any Capital
Lease Obligations required to be capitalized and included as a liability on the
consolidated balance sheet of the Credit Parties incurred to finance Capital
Expenditures) including under conditional sales agreements and other title
retention arrangements but excluding purchase money Indebtedness incurred in
respect of Inventory; provided that; the sum of (x) the aggregate amount of
Indebtedness permitted by this clause (b), plus (y) the aggregate amount of
Indebtedness permitted by clause (f) below, plus (z) the aggregate amount of
Indebtedness permitted by clause (i) below, does not exceed five percent (5.0%)
of Partners’ Capital in the aggregate at any time outstanding;

 

106

--------------------------------------------------------------------------------


 

(c)           Other liabilities existing on the date of this Agreement and set
forth on Schedule 7.1 attached hereto, with no renewals, extensions,
modifications or increases thereof being permitted, unless the same constitutes
Refinancing Indebtedness;

 

(d)           Indebtedness of any Credit Party to any other Credit Party,
provided, that, if such Indebtedness is evidenced by an intercompany note, such
intercompany note is pledged and delivered to the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, as security
for the Obligations;

 

(e)           Contingent Obligations of a Credit Party with respect to
Indebtedness of another Credit Party that is permitted hereunder;

 

(f)            Indebtedness of any Person that becomes a Subsidiary after the
date hereof pursuant to a Permitted Acquisition and Indebtedness of any Person
secured by assets acquired in a Permitted Acquisition, provided, that (i) such
Indebtedness exists at the time such Person becomes a Subsidiary or such assets
are acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary or such assets being acquired, and (ii) the sum of
(x) the aggregate amount of Indebtedness permitted by this clause (f), plus
(y) the aggregate amount of Indebtedness permitted by clause (b) above, plus
(z) the aggregate amount of Indebtedness permitted by clause (i) below, does not
exceed five percent (5.0%) of Partners’ Capital in the aggregate at any time
outstanding;

 

(g)           Indebtedness of any Credit Party in respect of performance bonds,
bid bonds, appeal bonds, surety bonds and similar obligations, in each case
provided in the ordinary course of business;

 

(h)           Refinancing Indebtedness, to the extent the same relates to any
Indebtedness permitted by Sections 7.1(b), (c), (f) and (l);

 

(i)            Unsecured Indebtedness not otherwise permitted pursuant to this
Section, provided that the sum of (x) aggregate amount of Indebtedness permitted
by this clause (i), plus (y) the aggregate amount of Indebtedness permitted by
clause (b) above, plus (z) the amount of outstanding Indebtedness permitted by
clause (f) above, does not exceed five percent (5.0%) of Partners’ Capital in
the aggregate at any time outstanding;

 

(j)            Permitted Non-Compete Indebtedness and other obligations issued,
undertaken or assumed as the deferred purchase price of property or services;

 

(k)           Indebtedness existing or arising under any Hedging Agreement
permitted by Section 6.17; and

 

(l)            private placement or other term Indebtedness of a Credit Party
(the “Permitted Term Indebtedness”); provided, that

 

(i)            such Indebtedness and any Permitted Term Indebtedness Agreement
governing the terms thereof do not impose on any Credit Party any covenants to
maintain any financial ratio that are more onerous than the covenants set forth
in Section 7.11 of this Agreement;

 

107

--------------------------------------------------------------------------------


 

(ii)           other than the Permitted Senior Note Prepayments, such
Indebtedness shall not require any scheduled payment on account of principal
(whether by redemption, purchase, retirement, defeasance, set-off or otherwise)
prior to 6 months following the Termination Date;

 

(iii)          to the extent that it is secured, such Indebtedness shall be
subject to an intercreditor agreement in form and substance satisfactory to the
Technical Agent;

 

(iv)          the maximum principal amount of such Indebtedness permitted to be
secured on a pari passu basis with the Obligations shall not exceed $250,000,000
in aggregate;

 

(v)           the Credit Parties are in compliance with Section 7.11 immediately
after giving effect to the incurrence of any such Indebtedness (and giving pro
forma effect to the expected application of proceeds thereof) based upon the
Total Indebtedness immediately after giving effect to such incurrence (and
application of proceeds) and Consolidated EBITDA for the four fiscal quarters
most recently ended on or before the date of such incurrence and the maximum
Leverage Ratio allowed as of the end of the fiscal quarter most recently ended
on or prior to the date of such incurrence;

 

(vi)          the Credit Parties have executed and delivered to the
Administrative Agent such amendments to the Security Documents as the
Administrative Agent may reasonably request to include the obligations in
respect of any such Indebtedness as secured obligations thereunder and taken
such further steps and actions necessary or advisable that the Administrative
Agent may request to create, preserve and perfect the Liens ratably securing
such obligations and the Obligations hereunder;

 

(vii)         the Administrative Agent has received, if applicable, new ALTA
mortgagee title insurance policies (or appropriate endorsements to existing ALTA
mortgagee title policies) meeting the requirements of Section 6.18(a)(vii) and
otherwise in form and substance reasonably acceptable to the Administrative
Agent;

 

(viii)        no Default or Event of Default exists both immediately before and
after giving effect to the incurrence of such Indebtedness;

 

(ix)          the Administrative Agent has received upon request a favorable
opinion of counsel (which counsel shall be reasonably satisfactory to the
Administrative Agent) with respect to any additional Loan Documents or
amendments to any Loan Documents to be entered into in connection with the
incurrence of such Indebtedness, including opinions regarding the continuing
validity and perfection of the Liens securing the Obligations, in form and
substance reasonably acceptable to the Administrative Agent; and

 

(x)           such Indebtedness and any Permitted Term Indebtedness Agreement
governing the terms thereof shall not in any way prohibit or restrict (i) any
Credit Party from paying or prepaying the Obligations, (ii) any Credit Party
from granting, creating or otherwise imposing any Lien on any of its Property,
whether now owned or hereafter acquired, to secure the Obligations, or (iii) the
transfer of any Property, including the

 

108

--------------------------------------------------------------------------------


 

payment of any dividends or other distributions, by a Subsidiary of any Credit
Party to such Credit Party, or the repayment of any Indebtedness owed by a
Subsidiary of any Credit Party to such Credit Party.

 

Section 7.2            Liens.  Create or suffer to exist any Lien upon any of
its Property now owned or hereafter acquired; provided, however, that the Credit
Parties may create or suffer to exist:

 

(a)           Liens in effect on the date of this Agreement and which are
described on Schedule 7.2 attached hereto, provided, that the Property covered
thereby does not increase in scope and such Liens may not be renewed and
extended (other than continuation filings or similar filings to maintain the
effectiveness of any such Lien), unless such renewal and extension is with
respect to Refinancing Indebtedness permitted by Section 7.1(i) above;

 

(b)           Liens against the Collateral in favor of the Administrative Agent
as security for the Obligations under the Permitted Term Indebtedness;

 

(c)           Liens incurred and pledges and deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance, pensions and other social security benefits (not including any lien
described in Section 430(k) of the Code);

 

(d)           Liens imposed by law, such as carriers’, warehousemen’s,
landlord’s, mechanics’, materialmen’s, processors’ and vendors’ liens and other
similar liens, incurred in good faith in the ordinary course of business and
securing obligations which are incurred in the ordinary course of business and
are not overdue for a period of more than thirty (30) days or which are being
contested in good faith by appropriate, diligently pursued proceedings as to
which the Credit Parties or any of their Subsidiaries, as the case may be,
shall, to the extent required by GAAP, consistently applied, have set aside on
its books and against the appropriate Borrowing Base categories adequate
reserves;

 

(e)           Liens securing the payment of Taxes, assessments and governmental
charges or levies, that are not delinquent, are permitted by Section 6.2, or are
being diligently contested in good faith by appropriate proceedings and as to
which adequate reserves have been established in accordance with GAAP;

 

(f)            Zoning restrictions, easements, licenses, reservations,
provisions, covenants, conditions, waivers, restrictions on the use of property
or minor irregularities of title (and with respect to leasehold interests,
mortgages, obligations, liens and other encumbrances incurred, created, assumed
or permitted to exist and arising by, through or under a landlord or owner of
the leased property, with or without consent of the lessee) which do not in the
aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business;

 

(g)           Liens securing the performance of bids, tenders, leases, contracts
(other than for the repayment of borrowed money), statutory obligations, surety,
customs and appeal bonds and other obligations of like nature, incurred as an
incident to and in the ordinary course of business, including security given in
the ordinary course of business to a public utility or a

 

109

--------------------------------------------------------------------------------


 

Governmental Authority where required by such public utility or Governmental
Authority in connection with the operations of any Credit Party;

 

(h)           Purchase money Liens securing the Indebtedness permitted by
Section 7.1(b) above, provided, as a result of the creation of any such Lien,
(i) no Default or Event of Default shall have occurred, (ii) the principal
amount of such Lien does not exceed 100% of the purchase price of the asset
acquired with such permitted Indebtedness, (iii) such Lien shall not apply to
any other Property other than the asset acquired with such purchase money
Indebtedness, and (iv) such Lien is incurred within 10 days of the acquisition
of such Property;

 

(i)            Liens arising from judgments, orders, or other awards not
constituting an Event of Default;

 

(j)            all rights reserved to or vested in any Governmental Authority by
the terms of any lease, franchise, grant or permit held by any Credit Party or
by any statutory provision to terminate any such lease, license, franchise,
grant or permit or to require annual or periodic payments as a condition of the
continuation thereof, or to distrain against or to obtain a Lien on any Property
of any Credit Party in the event of failure to make such annual or other
periodic payments;

 

(k)           rights of tenants, subtenants, licensees or other parties in
possession, if any, but only (i) as tenants or licensees or otherwise to the
extent of their possessory rights or interests and (ii) so long as such rights
do not, in the aggregate, materially detract from the value of the Properties of
the Credit Parties or materially impair the use thereof in the operation of the
business of the Credit Parties;

 

(l)            the rights of the landlord to any leased property and the terms
and conditions contained in the corresponding lease;

 

(m)          Permitted Non-Compete Liens;

 

(n)           First Purchaser Liens;

 

(o)           Liens not otherwise permitted pursuant to this Section 7.2 that
attach to Property with a Fair Market Value not to exceed five percent (5.0%) of
Partners’ Capital at any time;

 

(p)           Liens arising from the posting of cash or Cash Equivalents in
favor of a Qualified Counterparty as and when required pursuant to Hedging
Agreements permitted under Section 6.17; and

 

(q)           Liens arising under any indenture or other instrument governing
Permitted Term Indebtedness to secure obligations in favor of the trustee, agent
or representative under such indenture or other instrument; provided that
(i) such Liens are solely for the benefit of the trustees, agents or
representatives in their capacities as such and not for the benefit of the
holders of or lenders under such Permitted Term Indebtedness and (ii) the
obligations secured by such Liens shall not exceed $2,000,000 in the aggregate
at any time.

 

110

--------------------------------------------------------------------------------


 

Section 7.3                                    Contingent Liabilities.  Create,
incur, suffer or permit to exist, directly or indirectly, any Contingent
Obligations, other than:

 

(a)                                 The Obligations of each Guarantor to the
Administrative Agent and the Lenders under the terms of any Guaranty, and
guaranteed obligations of the Credit Parties with respect to the Senior Notes;

 

(b)                                 Contingent Obligations of the Credit Parties
under any Hedging Obligations permitted by Section 6.17;

 

(c)                                  The guarantees by the Credit Parties of any
obligations of any other Credit Party that are not prohibited by this Agreement
or of any Indebtedness of any other Credit Party if such Indebtedness so
guaranteed is permitted under the terms of Section 7.1; and

 

(d)                                 Contingent Obligations of the Credit
Parties, excluding the Contingent Obligations permitted under clauses (a) —
(c) above, not to exceed in the aggregate at any one time outstanding, 1.0% of
Partners’ Capital.

 

Section 7.4                                    Mergers, Consolidations and
Dispositions and Acquisitions of Assets.  In any single transaction or series of
related transactions, directly or indirectly:

 

(a)                                 Wind up its affairs, liquidate or dissolve;

 

(b)                                 Be a party to any merger or consolidation;

 

(c)                                  Sell, convey, lease, transfer or otherwise
dispose of all or any portion of any Property (except for the sale of Inventory
in the ordinary course of business) of any Credit Party, or agree to take any
such action;

 

(d)                                 Sell, assign, pledge, transfer or otherwise
dispose of, or in any way part with control of, any Equity Interests of any of
its Subsidiaries or any Indebtedness or obligations of any character of any of
its Subsidiaries, or permit any such Subsidiary to do so with respect to any
Equity Interests of any other subsidiary or any Indebtedness or obligations of
any character of any Credit Party or any of their Subsidiaries, or permit any of
their Subsidiaries to dissolve or liquidate, or to issue any additional Equity
Interests other than to the Credit Parties;

 

(e)                                  Take any board of director or shareholder
action with a view toward dissolution, liquidation or termination; or

 

(f)                                   Purchase or otherwise acquire, directly or
indirectly, in a single transaction or a series of related transactions, all or
a substantial portion of the assets of any Person or any Equity Interests of, or
similar interest in, any Person;

 

provided, however that notwithstanding the foregoing, any of the following
described actions may be undertaken:

 

(1)                                 any wholly-owned Subsidiary of any Credit
Party may merge or consolidate with any Credit Party or any other Subsidiary of

 

111

--------------------------------------------------------------------------------


 

any Credit Party, provided, that (i) where one of the parties to such merger or
consolidation is a Credit Party, the surviving entity must be a Credit Party,
(ii) where one of the parties to such merger or consolidation is a Borrower, the
surviving entity must be a Borrower; and (iii) where one of the parties to such
merger or consolidation is the Borrowers’ Agent, the surviving entity must be
the Borrowers’ Agent;

 

(2)                                 any of the Credit Parties’ wholly-owned
Subsidiaries may sell, lease, transfer or otherwise dispose of any of its assets
to a Credit Party or any other wholly-owned Subsidiary of a Borrower, provided,
that if the entity selling, leasing, transferring or otherwise disposing of its
assets is a Credit Party, the transferee must be a Credit Party;

 

(3)                                 any wholly-owned Subsidiary may be dissolved
or liquidated, so long as such dissolution or liquidation results in all assets
of such Subsidiary being owned by a Credit Party or a wholly-owned Subsidiary;
provided, that if the entity dissolving or liquidating is a Credit Party, the
entity to whom all assets of such dissolving or liquidating entity are
transferred is must be a Credit Party;

 

(4)                                 any of the Credit Parties may (i) sell or
otherwise dispose of motor vehicles and other rolling stock (A) in the ordinary
course of business or (B) that are obsolete, worn out or no longer needed in the
business of the Credit Parties, (i) sell, exchange or otherwise dispose of
Dollars, Canadian Dollars and Cash Equivalents in the ordinary course of
business; (iii) terminate, surrender or sublease a lease of real Property in the
ordinary course of business or which is no longer needed in the business of the
Credit Parties; and (iv) sell or otherwise dispose of equipment and fixtures
that are obsolete, worn out or no longer needed in the business of the Credit
Parties; and

 

(5)                                 the Credit Parties may sell, exchange,
lease, transfer or otherwise dispose of (in each case for reasonably equivalent
value), in any fiscal year, other Property having, together with any Property
sold, exchanged, leased, transferred or otherwise disposed of in such fiscal
year pursuant to this Section 7.4 and not reinvested in newly acquired Property
useful in the business of the Credit Parties of equal or greater value within
180 days of such disposition, in an amount equal to an aggregate Fair Market
Value not to exceed seven and one half percent (7.5%) of total consolidated
assets of the Credit Parties in the aggregate as most recently reported to the
Secured Parties pursuant to Section 6.3 at the time of such Disposition; and
only so long as no Default or Event of Default exists both immediately before
and after giving effect to any such disposition; provided that this
clause (5) shall not be applicable to any disposition of assets acquired
pursuant to a Permitted Acquisition made within 90 days of such acquisition;

 

112

--------------------------------------------------------------------------------


 

(6)                                 the Credit Parties may consummate
transactions permitted by Sections 7.7 and 7.12;

 

(7)                                 the Credit Parties may consummate Permitted
Acquisitions; and

 

(8)                                 the Parent may issue preferred or additional
common Equity Interests to Persons that are not Credit Parties.

 

Section 7.5                                    Nature of Business.  Change the
nature of its business, enter into any business which is substantially different
from the business in which it is engaged as of the Restatement Effective Date or
enter into any business that would cause the Parent to fail to qualify as a
master limited partnership (giving effect to any exceptions under applicable law
that would allow the Credit Parties to engage in businesses that are ancillary
or reasonably related to the businesses it is engaged in as of the Restatement
Effective Date).

 

Section 7.6                                    Transactions with Related
Parties.  Except for any Permitted Affiliate Transactions, enter into any other
transaction, contract, license or agreement of any kind with any Affiliate,
officer or director of any Credit Party or any of their Subsidiaries, unless
such transaction, contract or agreement is made upon terms and conditions not
less favorable to such Person than those which could have been obtained from
wholly independent and unrelated third parties.

 

Section 7.7                                    Investments, Loans.  Make,
directly or indirectly, any Investment in or loan or advance to any Person, or
make any commitment to make such loan, advance or Investment, except:

 

(a)                                 loans, advances and Investments as of the
Restatement Effective Date set forth on Schedule 7.7 (but not any increases
thereof);

 

(b)                                 Dollars, Canadian Dollars and Cash
Equivalents;

 

(c)                                  Investments constituting non-cash
consideration received in connection with a Permitted Disposition so long as
such consideration does not exceed 25% of the aggregate consideration received,
determined at the time the Permitted Disposition occurs;

 

(d)                                 Permitted Acquisitions;

 

(e)                                  loans otherwise permitted by the provisions
of Section 7.1(d) above;

 

(f)                                   loans to employees of any Credit Party
made in the ordinary course of business, so long as the aggregate amount of all
such loans outstanding at any time does not exceed $500,000;

 

(g)                                  loans or advances to, or Investments in,
any Credit Party or Subsidiary that the Credit Parties retain more than 50% of
the ownership interests in; provided that with respect to each such loan,
advance or Investment, the Credit Parties shall be in pro forma compliance with
the financial covenants set forth in Section 7.11 immediately after giving
effect to such Investment;

 

113

--------------------------------------------------------------------------------


 

(h)                                 Investments in the form of purchases of
Senior Notes; provided that such Senior Notes are cancelled promptly after being
purchased by any Credit Party; and provided further that immediately after
giving effect to such cancellation, the Credit Parties shall be in pro forma
compliance with the financial covenants set forth in Section 7.11;

 

(i)                                     ownership of Equity Interests in the
General Partner by the Parent, solely to the extent such Equity Interests were
acquired by the Parent in a transaction permitted by Section 7.10(a) of this
Agreement and become subject to a first priority Lien pursuant to the Security
Documents;

 

(j)                                    Investments in Hedging Agreements
permitted by Section 6.17;

 

(k)                                 other loans, advances or Investments not
covered by clauses (a) through (j) above, not to exceed in an aggregate amount
at any one time outstanding, the greater of (x) $50,000,000 and (y) 2.5% of
Partners’ Capital; and

 

(l)                                     loans or advances to, or Investments in,
any Exempted Joint Venture; provided that (i) the aggregate amount of all such
loans, advances and Investments permitted under this provision shall not exceed
$500,000,000 at any one time outstanding and (ii) that with respect to each such
loan, advance, or Investment hereunder, the Credit Parties shall be in pro forma
compliance with the financial covenants set forth in Section 7.11 of this
Agreement immediately before and after giving effect to such loan, advance or
Investment.

 

Section 7.8                                    ERISA Compliance.

 

(a)                                 At any time engage in any Prohibited
Transaction with respect to a Plan which would reasonably be expected to result
in a material liability to any Credit Party; or permit any Plan to be terminated
in a manner which could result in the imposition of a Lien on any Property of
any Credit Party or any of their Subsidiaries pursuant to ERISA.

 

(b)                                 Engage in any transaction in connection with
which any Credit Party or any Subsidiary thereof would reasonably be expected to
be subject to a material civil penalty assessed pursuant to the provisions of
Section 502 of ERISA.

 

(c)                                  Terminate any Plan in a “distress
termination” under Section 4041 of ERISA, or take any other action which would
reasonably be expected to result in a material liability of any Credit Party or
any Subsidiary thereof to the PBGC.

 

(d)                                 Except where such failure would not
reasonably be expected to result in a material liability to any Credit Party,
(i) fail to make payment when due of all amounts which, under the provisions of
any Plan, any Credit Party or any Subsidiary thereof is required to pay as
contributions thereto, or, (ii) with respect to any Plan, fail to satisfy the
minimum funding standard (as described in Section 302 of ERISA and Section 412
of the Code, whether or not waived, with respect thereto).

 

(e)                                  Adopt an amendment to a Plan which
amendment would be restricted by Section 436 of the Code.

 

114

--------------------------------------------------------------------------------


 

(f)                                   Without obtaining the prior consent of the
Administrative Agent (which consent shall not be unreasonably withheld), engage
in any transaction or enter into any agreement that would require any Credit
Party to establish, maintain, contribute to, or become liable (whether
contingent or otherwise) to a Multiemployer Plan that, as of the date on which
the Credit Party engages in such transaction or enters into such agreement, has
been determined by the Multiemployer Plan’s actuary to be in “endangered” or
“critical” status under Section 432 of the Code.

 

Section 7.9                                    Change in Accounting Method. 
Make or permit any change in accounting method or financial reporting practices
except as may be required by GAAP, as in effect from time to time.

 

Section 7.10                             Redemption, Dividends, Equity Issuance,
Distributions and Payments.  At any time:

 

(a)                                 Redeem (whether as a result of mandatory or
optional redemption obligations or rights), purchase, retire or otherwise
acquire, directly or indirectly, any of the Parent’s Equity Interests or any of
its Equity Interests that are not owned by a Credit Party or any wholly-owned
Subsidiary thereof or set aside any amount for any such purpose except for the
redemption, purchase, retirement, or other acquisition: (i) by Parent of Equity
Interests in the Parent or Equity Interests in the General Partner (A) for an
amount not to exceed $15,000,000 in the aggregate in any fiscal year or
$50,000,000 in the aggregate during the term of this Agreement (such Agreement
term deemed to commence on the Restatement Effective Date) exclusive of
redemptions, purchases, retirements or other acquisitions permitted under any
other clause of this Section 7.10(a), (B) with the net cash proceeds from a
substantially concurrent issuance of new Equity Interests in the Parent or
(C) made in exchange for newly issued Equity Interests in the Parent (provided
that the aggregate amount of redemptions, purchases, retirements or other
acquisitions of Equity Interests in the General Partner pursuant to the
preceding clauses (B) and (C) shall not exceed $200,000,000 in the aggregate
during the term of this Agreement (such Agreement term deemed to commence on the
Restatement Effective Date)); (ii) by the Parent of Parent Preferred Equity to
the extent that, solely with respect to this clause (ii), immediately before and
after giving pro forma effect to such redemption, (1) the Leverage Ratio is less
than 3.25 to 1.00 and (2) the Revolving Availability is greater than or equal to
$200,000,000; and (iii) in connection with a Permitted Acquisition made in
satisfaction of an indemnity obligation owed to a Credit Party or Affiliate
thereof, with respect to any redemption under this Section 7.10(a), so long as,
in each case, no Default or Event of Default exists both immediately before and
after giving effect to such redemption;

 

(b)                                 Declare or pay, directly or indirectly, any
dividend, except (i) dividends paid to a Credit Party which is a direct parent
of the Credit Party paying a dividend, (ii) non-cash dividends paid to the
holders of any Equity Interests of the Parent in the form of additional Equity
Interests of the Parent, and (iii) Cash Dividends to the holders of any Equity
Interests of the Parent, so long as (x) no Default or Event of Default exists
both immediately before and after giving effect to the declaration and the
payment of such Cash Dividend and (y) such Cash Dividend does not exceed
Available Cash for such quarterly period; or

 

115

--------------------------------------------------------------------------------


 

(c)                                  Make any other distribution of any
Property, cash, securities or a combination thereof, with respect to (whether by
reduction of capital or otherwise) any Equity Interests except as permitted in
Section 7.10(b) above.

 

Section 7.11                             Financial Covenants.

 

(a)                                 Commencing with the fiscal quarter ending
December 31, 2016, permit the Leverage Ratio of the Credit Parties to be greater
than 4.75 to 1.00 as of the Borrowing Base Reference Time for the last day of
any fiscal quarter.

 

(b)                                 Commencing with the fiscal quarter ending
December 31, 2016, permit the Senior Secured Leverage Ratio of the Credit
Parties to be greater than 3.50 to 1.00 as of the Borrowing Base Reference Time
for the last day of any fiscal quarter.

 

(c)                                  Commencing with the fiscal quarter ending
June 30, 2012, permit the Interest Coverage Ratio of the Credit Parties to be
less than 2.75 to 1.00 as of the last day of any fiscal quarter.

 

Section 7.12                             Sale of Receivables.  Sell, assign,
discount, transfer or otherwise dispose of any Receivables, promissory notes,
drafts or trade acceptances or other rights to receive payment held by it, with
or without recourse, except to the extent in the ordinary course of business
consistent with past practices.

 

Section 7.13                             Sale and Lease-Back Transactions. 
Enter into any arrangement, directly or indirectly, with any Person whereby any
Credit Party shall sell or transfer any Property, real or personal, which is
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such Property or other Property which such Credit Party
intends to use for substantially the same purpose or purposes as the Property
being sold or transferred.

 

Section 7.14                             Change of Name or Place of Business. 
Permit any Credit Party to change its name, jurisdiction of organization,
location of its chief executive office or principal place of business or the
place it keeps its material books and records, unless the Borrowers’ Agent has
notified the Administrative Agent of such change in writing at least ten
(10) Business Days (or such lesser time as is acceptable to Administrative
Agent) before the effective date of such change.

 

Section 7.15                             Restrictive Agreements.  Other than as
provided in this Agreement, the Note Purchase Agreement or any Permitted Term
Indebtedness Agreement, directly or indirectly agree to restrict or condition
(i) the payment of any dividends or other distributions to or by any Credit
Party; provided that the Parent may agree, in connection with any issuance of
preferred Equity Interests of the Parent not prohibited under this Agreement, to
restrict or condition the payment of dividends or other distributions on its
Equity Interests; (ii) the payment of any Indebtedness owed to any Person,
including any Credit Party; (iii) the making of any loans or advances to any
Person, including any Credit Party; (iv) the transfer of any of its Properties
to any Person including any Credit Party or (v) the granting of any Liens on any
of its Properties, except for (a) restrictions limited to Property serving as
collateral for Indebtedness permitted pursuant to Section 7.1 and Refinancing
Indebtedness in respect thereof (so long as the restrictions in such Refinancing
Indebtedness are not more burdensome on the Credit Parties as the Indebtedness
being refinanced), (b) customary non-assignment provisions arising under leases,
subleases, licenses, joint venture

 

116

--------------------------------------------------------------------------------


 

agreements and other similar agreements entered into in the ordinary course of
business, and (c) customary restrictions imposed with respect to Property being
acquired pursuant to a Permitted Acquisition or sold pursuant to a Permitted
Disposition.

 

Section 7.16                             Tax Consolidation.  File, or consent to
the filing of, any consolidated income tax return with any Person other than
another Credit Party.

 

Section 7.17                             Deposit Accounts.  Establish any
deposit accounts other than those listed on Schedule 5.22 (as updated from time
to time pursuant to the terms hereof) unless such additional deposit accounts
are (i) Controlled Accounts or (ii) Excluded Deposit Accounts.

 

Section 7.18                             Organizational Documents; Tax Sharing
Agreements.  Modify any of their Organizational Documents in a manner that is
materially adverse to the Lenders or enter into or modify any tax sharing
agreement in either case in a manner that is materially adverse to the Lenders.

 

Section 7.19                             Permitted Term Indebtedness.  The
Credit Parties shall not amend, supplement or otherwise modify the terms of any
Permitted Term Indebtedness in contravention of the terms of the Intercreditor
Agreement (or, as applicable, any other intercreditor agreement entered into in
connection with any Permitted Term Indebtedness).

 

ARTICLE VIII.
Events of Default and Remedies.

 

Section 8.1                                    Events of Default.  Each of the
following events shall constitute an event of default (each an “Event of
Default”):

 

(a)                                 The Credit Parties or any of their
Subsidiaries shall fail to pay or prepay (i) any Obligation constituting
principal, as and when due and payable, whether at the due date thereof (by
acceleration, lapse of time or otherwise) or at any date fixed for prepayment
thereof in accordance with the other provisions of the Loan Documents, or
(ii) any other Obligations under the Loan Documents within three (3) Business
Days of the time such amount is due and payable; or

 

(b)                                 Any Credit Party (i) shall fail to pay when
due, or within any applicable period of grace, any other Indebtedness (excluding
Indebtedness outstanding hereunder) in excess of $10,000,000 in principal
amount, or (ii) shall default (beyond any applicable grace and curative periods)
in any other manner with respect to any other Indebtedness (excluding
Indebtedness outstanding hereunder) in excess of $10,000,000 in principal amount
if the effect of any such default or event of default shall be to accelerate or
to permit the holder of any such other Indebtedness, at its option, to
accelerate the maturity of such Indebtedness prior to the stated maturity
thereof or, if such Indebtedness is a Hedging Obligation, such default would
enable the counterparty to terminate the related Hedging Agreement (for the
purposes of this clause (b), the “principal amount” of the obligations of any
Credit Party in respect of any Hedging Agreement at any time shall be the
maximum aggregate amount that such Credit Party would be required to pay if such
Hedging Agreement were terminated at such time after giving effect to any
netting agreements); or

 

117

--------------------------------------------------------------------------------


 

(c)                                  Any representation or warranty made or
deemed made by any Credit Party in connection with any Loan Document or in any
certificate, report, notice or financial statement furnished at any time in
connection with this Agreement shall prove to have been incorrect, false or
misleading in any material respect when made or deemed to have been made; or

 

(d)                                 Except as provided in Section 8.1(e) and
(f) below, Default shall occur in the punctual and complete performance or
observance of any covenant, condition or agreement to be observed or performed
on the part of any Credit Party or any of their Subsidiaries pursuant to the
terms of any provision of this Agreement or any other Loan Document, and such
Default remains uncured 30 days after the earlier to occur of (i) the
Administrative Agent giving written notice of such Default to the Borrowers’
Agent or  any Responsible Officer of any Credit Party becomes aware of the
existence of such Default; or

 

(e)                                  Default shall occur in the punctual and
complete performance or observance of any covenant, condition or agreement to be
observed or performed on the part of any Credit Party or any of their
Subsidiaries pursuant to the terms of Section 6.3(e), Section 6.7 or
Section 6.10, and such Default remains uncured five Business Days after the
Administrative Agent has given written notice of such Default to the Borrowers’
Agent; or

 

(f)                                   Default shall occur in the punctual and
complete performance or observance of any covenant, condition or agreement to be
observed or performed on the part of any Credit Party or any of their
Subsidiaries pursuant to the terms of Section 6.3(a), (b) or (c), Section 6.9,
Section 6.11, or Section 7.1 through Section 7.19; or

 

(g)                                  Any Credit Party or any of their
Subsidiaries shall suffer any writ of attachment or execution or any similar
process to be issued or levied against it or any substantial part of its
Property which is not released, stayed, bonded or vacated within thirty (30)
days after its issue or levy; or one or more judgments, orders, or awards for
the payment of money involving an aggregate amount of $10,000,000, or more
(except to the extent fully covered (other than to the extent of customary
deductibles) by insurance pursuant to which the insurer has not denied coverage)
is entered or filed against a Credit Party or any of its Subsidiaries, or with
respect to any of their respective Property, and either (i) there is a period of
90 consecutive days, with respect to any such judgment less than or equal to
$50,000,000, or 45 days with respect to any such judgment greater than
$50,000,000, in each case, at any time after the entry of any such judgment,
order, or award during which (1) the same is not discharged, satisfied, vacated,
or bonded pending appeal, or (2) a stay of enforcement thereof is not in effect,
or (ii) enforcement proceedings are commenced upon such judgment, order, or
award; or

 

(h)                                 Any of the following shall occur where such
occurrence would reasonably be expected to result in any material liability: 
(i) a Reportable Event shall have occurred with respect to a Plan; (ii) the
filing by any Credit Party, any ERISA Affiliate, or an administrator of any Plan
of a notice of intent to terminate such Plan under the provisions of
Section 4041 of ERISA; (iii) the receipt of notice by any Credit Party, any
ERISA Affiliate or an administrator of a Plan that the PBGC has instituted
proceedings to terminate (or appoint a trustee to administer) such a Plan;
(iv) any other event or condition exists which would reasonably be expected to ,
constitute grounds under the provisions of Section 4042 of ERISA for the
termination of or the appointment of a trustee to administer any Plan by the
PBGC; (v) a Plan shall fail to maintain a

 

118

--------------------------------------------------------------------------------


 

minimum funding standard required by Section 412 of the Code for any plan year
or a waiver of standard is sought or granted under the provisions of
Section 412(c) of the Code; (vi) any Credit Party or any ERISA Affiliate has
incurred, or would reasonably be expected to incur, a liability under the
provisions of Section 4062, 4063, 4064 or 4201 of ERISA; (vii) any Credit Party
or any ERISA Affiliate fails to pay the full amount of an installment required
under Section 430(j) of the Code; or (viii) any Prohibited Transaction involving
any Plan; or

 

(i)                                     This Agreement, any Note, any of the
Security Documents or any other Loan Document, or any material provision
thereof, shall for any reason cease to be, or shall be asserted by any Credit
Party not to be, a legal, valid and binding obligation of any Credit Party,
enforceable in accordance with its terms, or the Lien purported to be created by
any of the Security Documents shall for any reason cease to be, or be asserted
by any Credit Party not to be, a valid, first priority perfected Lien against
any portion of the Collateral with a Fair Market Value exceeding $5,000,000
(except to the extent otherwise permitted under this Agreement or any of the
Security Documents); or

 

(j)                                    A Change of Control shall occur; or

 

(k)                                 Any Credit Party or any of their
Subsidiaries shall commence a voluntary proceeding seeking liquidation,
reorganization, or other relief with respect to itself or its debts under any
bankruptcy, insolvency, or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian, or other
similar official of it or a substantial part of its property or shall consent to
any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it or
shall make a general assignment for the benefit of creditors or shall generally
fail to pay its debts as they become due or shall take any corporate action to
authorize any of the foregoing; or

 

(l)                                     An involuntary proceeding shall be
commenced against any Credit Party or any of their Subsidiaries seeking
liquidation, reorganization, or other relief with respect to it or its debts
under any bankruptcy, insolvency, or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian,
or other similar official for it or a substantial part of its property, and such
involuntary proceeding shall remain undismissed and unstayed for a period of
60 days; or

 

(m)                             Any involuntary order shall be entered in any
proceeding against any Credit Party or any of their Subsidiaries decreeing the
dissolution, liquidation or split-up thereof, and such order shall remain in
effect for sixty (60) days; or

 

(n)                                 Any Credit Party or any of their
Subsidiaries shall admit in writing its inability to pay its debts as they
become due; or

 

(o)                                 Any court shall order a meeting of the
creditors, or any class of creditors that includes any of the Secured Parties on
account of any of the Obligations, of any Credit Party or any of their
Subsidiaries, or any Credit Party or any of their Subsidiaries shall request or
apply for any such order, or take any corporate action to authorize any such
request or application.

 

119

--------------------------------------------------------------------------------


 

Section 8.2                                    Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)                                 declare the Commitment of each Lender to
make Loans and any obligation of the Issuing Bank to issue, extend, increase or
otherwise modify any Letter of Credit to be terminated, whereupon such
Commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, all Letter of Credit
Advances and all other Obligations owing or payable hereunder or under any other
Loan Document to be immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Borrowers;

 

(c)                                  require that the Credit Parties to Cash
Collateralize the Obligations with respect to the Letter of Credit Obligations
in an amount equal to 105% of the aggregate Letter of Credit Exposure Amount
then outstanding; and

 

(d)                                 exercise, or direct the Collateral Agent to
exercise, in each case, on behalf of itself, the Lenders, any Issuing Bank or
other Secured Party all rights and remedies available to it, the Lenders, any
Issuing Bank or other Secured Parties under the Loan Documents or applicable Law
or at equity;

 

Notwithstanding the foregoing, if any of the events set forth in clauses
(k) through (o) shall occur, then (i) the Loans, the Letter of Credit Advances,
the Commitment Fees and all other Obligations then outstanding and payable
hereunder shall automatically, without demand, presentment, protest, notice of
intent to accelerate, notice of acceleration or other notice to any Person of
any kind, all of which are hereby expressly waived by each Credit Party, become
immediately due and payable and (ii) all Commitments and further obligations to
issue any additional Letters of Credit shall be immediately and automatically
terminated:

 

Section 8.3                                    Remedies Cumulative.  No remedy,
right or power conferred upon the Administrative Agent or any Lender is intended
to be exclusive of any other remedy, right or power given hereunder or now or
hereafter existing at law, in equity, or otherwise, and all such remedies,
rights and powers shall be cumulative.

 

ARTICLE IX.
The Agents.

 

Section 9.1                                    Appointment, Powers and
Immunities.  Each Lender, Issuing Bank and Qualified Counterparty hereby
irrevocably appoints and authorizes the Agents to act as its agent hereunder and
under the Letters of Credit and the other Loan Documents with such powers as are
specifically delegated to the Agents by the terms hereof and thereof, together
with such other powers as are reasonably incidental thereto (including, without
limitation, the release of Collateral on the Collateral Release Date (if any)
and the retaking of the Collateral on the Collateral Reinstatement Date (if
any)).  The Agents may each perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by any
Agent.  The exculpatory, indemnity, and expense reimbursement provisions of the
Loan Documents shall apply

 

120

--------------------------------------------------------------------------------


 

to any such sub-agent in such capacity.  The Agents (which such term as used in
this Article IX, shall, in each case, include reference to their respective
Related Parties) (i) shall not have duties or responsibilities except those
expressly set forth in this Agreement, the Letters of Credit and the other Loan
Documents, and shall not by reason of this Agreement or any other Loan Document
be a trustee for any Lender, Issuing Bank or Qualified Counterparty; (ii) shall
not be responsible to any Lender, Issuing Bank or Qualified Counterparty for any
recitals, statements, representations or warranties contained in this Agreement,
the Letters of Credit or any other Loan Document, or in any certificate or other
document referred to or provided for in, or received by any of them under, this
Agreement, the Letters of Credit or any other Loan Document, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement, the Letters of Credit or any other Loan Document or any other
certificate or document referred to or provided for herein or therein or any
property covered thereby or for any failure by any Party or any other Person
(other than such Agent) to perform any of its obligations hereunder or
thereunder; (iii) shall not be required to initiate or conduct any litigation or
collection proceedings hereunder or under the Letters of Credit or any other
Loan Document except to the extent requested by the Required Lenders, provided
that no Agent shall be required to take any action which exposes such Agent to
personal liability or which is contrary to this Agreement or any other Loan
Documents or applicable law, and (iv) shall not be responsible for any action
taken or omitted to be taken by it hereunder or under the Letters of Credit or
any other Loan Document or any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith, including
pursuant to its own negligence, except to the extent it is determined by a final
non-appealable decision by a court of competent jurisdiction that such act or
omission constituted its own gross negligence or willful misconduct.  The Agents
may employ agents and attorneys-in-fact and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by
them with reasonable care.  The Agents may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Agents in their reasonable credit judgment.

 

Section 9.2                                    Reliance.  Each Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by electronic mail with portable document format)
believed by it to be genuine and correct and to have been signed or sent by or
on behalf of the proper Person or Persons, and upon advice and statements of
legal counsel (which may be counsel for the Credit Parties), independent
accountants and other experts selected by the Administrative Agent.  As to any
matters not expressly provided for by this Agreement, the Letters of Credit or
any other Loan Document, each Agent shall in all cases be fully protected in
acting, or in refraining from acting, hereunder and thereunder in accordance
with instructions of the Required Lenders, and any action taken or failure to
act pursuant thereto shall be binding on all of the Lenders.

 

Section 9.3                                    Defaults.  No Agent shall be
deemed to have knowledge of the occurrence of a Default or Event of Default
unless it has received notice from a Lender or the Borrowers’ Agent specifying
such Default or Event of Default and stating that such notice is a “Notice of
Default.”  In the event that any Agent receives such a notice of the occurrence
of a Default or Event of Default, such Agent shall give prompt notice thereof to
the Lenders (or in the case of the Collateral Agent, the Administrative Agent
and the Administrative Agent shall then give each Lender prompt notice of each
such non-payment.  The Agents shall (subject to Section 9.7 hereof) take such
action with respect to such Default or Event of Default as shall be directed by
the Required Lenders and within its rights under the Loan Documents and at law
or in equity, provided

 

121

--------------------------------------------------------------------------------


 

that, unless and until the Agents shall have received such directions, the
Agents may (but shall not be obligated to) take such action, or refrain from
taking such action, permitted or within its rights under any of the Loan
Documents or under applicable law with respect to such Default or Event of
Default.

 

Section 9.4                                    Rights as a Lender; Issuing
Bank.  With respect to its Commitment, the Loans and any Letter of Credit
Exposure Amount, each Agent in its capacity as a Lender and Issuing Bank
hereunder shall have the same rights and powers hereunder as any other Lender
and may exercise the same as though it were not acting as the Administrative
Agent, and the term “Lender” or “Lenders” shall, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity.  Each
Agent may (without having to account therefor to any Lender) accept deposits
from, lend money to and generally engage in any kind of banking, trust, letter
of credit, agency or other business with any Credit Party (and any of their
Affiliates) as if it were not acting as Agent, and each Agent may accept fees
and other consideration from any Credit Party (in addition to the fees
heretofore agreed to between the applicable Credit Parties and the
Administrative Agent) for services in connection with this Agreement or
otherwise without having to account for the same to the Lenders, Issuing Banks
or Qualified Counterparties.

 

Section 9.5                                    Indemnification.  The Lenders
agree to indemnify each Agent, the Swingline Lender and each Issuing Bank in
their separate capacities as such (to the extent not reimbursed under
Section 2.13, Section 2.15(f) or Section 10.9 hereof, but without limiting the
obligations of the applicable Credit Parties under said Section 2.13,
Section 2.15(h), Section 10.9 or Section 10.10), and each Qualified Counterparty
agrees, in each case, ratably in accordance with their respective Commitments
and outstanding Secured Qualified Obligations, for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever (including the
consequences of the negligence of such indemnified Person, but excluding any act
or omission to the extent the same is determined by a final non-appealable
decision by a court of competent jurisdiction to have been caused by or resulted
from the gross negligence or willful misconduct of such indemnified Person)
which may be imposed on, incurred by or asserted against such Agent, the
Swingline Lender or any Issuing Bank in any way relating to or arising out of
this Agreement, the Letters of Credit or any other Loan Document or any other
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses which the
applicable Credit Parties are obligated to pay under Section 2.13,
Section 2.15(f) or Section 10.9) or the enforcement of any of the terms hereof
or thereof or of any such other documents, including the consequences of the
negligence of such indemnified Person, but excluding any act or omission to the
extent the same is determined by a final non-appealable decision from a court of
competent jurisdiction to have been caused by or resulted from the gross
negligence or willful misconduct of such indemnified person.  The obligations of
the Lenders, Issuing Banks and Qualified Counterparties under this Section 9.5
shall survive the termination of this Agreement and the repayment of the
Indebtedness arising in connection with this Agreement.

 

Section 9.6                                    Non-Reliance on Administrative
Agent and Other Lenders.  Each Lender, Issuing Bank and Qualified Counterparty
agrees that it has received current financial information with respect to the
Credit Parties and the other Parties and that it has independently and without
reliance on any Agent or any other Lender, Issuing Bank or Qualified
Counterparty and based on such documents and information as it has deemed
appropriate, made its own credit analysis of the

 

122

--------------------------------------------------------------------------------


 

Credit Parties and the other Parties and decision to enter into this Agreement
and that it will, independently and without reliance upon the Agent, any other
Lender, Issuing Bank or Qualified Counterparty and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement or
any of the other Loan Documents.  Each Agent shall not be required to keep
itself informed as to the performance or observance by any Party of this
Agreement, the Letters of Credit or any of the other Loan Documents or any other
document referred to or provided for herein or therein or to inspect the
properties or books of the Credit Parties or any Party.  Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by an Agent, under the Letters of Credit or the other Loan
Documents, no Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the affairs, financial condition
or business of the Credit Parties or any other Party (or any of their
Affiliates) which may come into the possession of such Agent.

 

Section 9.7                                    Failure to Act.  Except for
action expressly required of an Agent hereunder, under the Letters of Credit and
under the other Loan Documents, each Agent shall in all cases be fully justified
in failing or refusing to act hereunder and thereunder unless it shall receive
further assurances to its satisfaction by the Lenders of their indemnification
obligations under Section 9.5 against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.

 

Section 9.8                                    Resignation of Agent.  Subject to
the effectiveness of resignation as provided below, any Agent may resign at any
time by giving at least thirty (30) days prior written notice thereof to the
Lenders and the Borrowers’ Agent; provided that (a) such resignation will not be
effective until a successor Agent has been appointed and (ii) the Borrowers
shall have paid all fees and expenses then due and owing to the retiring Agent
prior to the effectiveness of its resignation.  Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Agent to act in the
same capacity reasonably acceptable to the Borrowers; provided that (i) if a
Default or Event of Default has occurred and is continuing, the Borrowers shall
not have a consent right, and (ii) the Required Lenders shall appoint a Lender
(or Affiliate thereof) to act as successor Agent.  If no successor Agent shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Agent’s giving of written
notice of resignation, then the retiring Agent may, on behalf of the
Lenders, Issuing Banks and Qualified Counterparties and at the expense of the
Borrowers petition a court of competent jurisdiction for the appointment of a
successor Collateral Agent.  Any successor Agent shall be a commercial bank or
an Affiliate of any such commercial bank that has an office in the United
States.  Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder.  Such successor Agent shall promptly specify by notice to the
Borrowers’ Agent and the Lenders its office for the purpose of any notices and
payments hereunder.  After any retiring Agent’s resignation hereunder as Agent,
the provisions of this Article IX shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Agent.  Any Business Entity into which the Agent may be merged or converted or
with which it may be consolidated, or any Business Entity resulting from any
merger, conversion or consolidation to which the Agent shall be a party, or any
Business Entity succeeding to all or substantially all the corporate trust or
agency business of the Agent, shall be

 

123

--------------------------------------------------------------------------------


 

the successor of the Agent hereunder; provided that such Business Entity shall
be otherwise eligible under this Section 9.8 to act as a successor Agent,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto.  In the event that the Agent is required to acquire
title to an asset or take any managerial action of any kind in regard thereto,
in order to perform any obligation under any Security Document, which in the
Agent’s sole determination may cause the Agent to incur potential liability
under any Environmental Law, the Agent reserves the right, instead of taking
such action, to resign as Agent.

 

Section 9.9                                    Syndication Agents; Bookrunners. 
Any syndication agent, co-syndication agent, documentation agent, joint lead
arranger, bookrunner or joint bookrunner appointed in connection with the Loan
Documents or the transactions contemplated thereby, in its capacity as such,
shall have no rights, powers, duties or responsibilities, and no rights, powers,
duties or responsibilities shall be read into this Agreement or any other Loan
Document or otherwise exist on behalf of or against any such syndication agent,
co-syndication agent, documentation agent, joint lead arranger, bookrunner or
joint bookrunner, in its capacity as such (in each case without prejudice to the
rights, powers, duties or responsibilities of any such Person in its capacity as
a Lender, Agent or otherwise as a Party to any Loan Document, other than in its
capacity as syndication agent, co-syndication agent, documentation agent, joint
lead arranger, bookrunner or joint bookrunner).  If any such syndication agent,
co-syndication agent, documentation agent, joint lead arranger, bookrunner or
joint bookrunner resigns from such capacity, no successor syndication agent,
co-syndication agent, documentation agent, joint lead arranger, bookrunner or
joint bookrunner, as applicable, shall be appointed.  No syndication agent,
co-syndication agent, documentation agent, bookrunner or joint bookrunner shall
have or be deemed to have any fiduciary relationship with any Lender.  Each
Lender, Issuing Bank and Qualified Counterparty acknowledges that it has not
relied, and will not rely, on the syndication agent, co-syndication agent,
documentation agent, bookrunner or joint bookrunner in deciding to enter into
this Agreement or any other Loan Document or in taking or not taking any action
hereunder or thereunder.

 

Section 9.10                             Force Majeure.  No Agent shall incur
any liability for not performing any act or fulfilling any duty, obligation or
responsibility hereunder by reason of any occurrence beyond the control of such
Agent (including but not limited to any act or provision of any present or
future law or regulation or governmental authority, any act of God or war, civil
unrest, local or national disturbance or disaster, any act of terrorism, or the
unavailability of the Federal Reserve Bank wire or facsimile or other wire or
communication facility).

 

Section 9.11                             Filings.

 

(a)                                 The Collateral Agent shall not be
responsible for and makes no representation as to the existence, genuineness,
value or protection of any Collateral, for the legality, effectiveness or
sufficiency of any Security Document, or for the creation, perfection, priority,
sufficiency or protection of any liens securing the Obligations.

 

(b)                                 For the avoidance of doubt, nothing herein
shall require any Agent to file financing statements or continuation statements,
or be responsible for maintaining the security interests purported to be created
as described herein (except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder or
under any

 

124

--------------------------------------------------------------------------------


 

other Loan Document) and such responsibility shall be solely that of the
Borrowers and the other Credit Parties.

 

Section 9.12                             Agent Discretion.  Notwithstanding
anything else to the contrary herein, whenever reference is made in this
Agreement to any discretionary action by, consent, designation, specification,
requirement or approval of, notice, request or other communication from, or
other direction given or action to be undertaken or to be (or not to be)
suffered or omitted by the Administrative Agent or the Collateral Agent or to
any election, decision, opinion, acceptance, use of judgment, expression of
satisfaction, reasonable satisfaction or other exercise of discretion, rights or
remedies to be made (or not to be made) by the Administrative Agent or the
Collateral Agent, it is understood that in all cases such Agents shall be fully
justified in failing or refusing to take any such action under this Agreement if
it shall not have received such written instruction, advice or concurrence of
the Technical Agent, as it deems appropriate.  This provision is intended solely
for the benefit of the Administrative Agent, the Collateral Agent and its
successors and permitted assigns and is not intended to and will not entitle the
other parties hereto to any defense, claim or counterclaim, or confer any rights
or benefits on any party hereto.  It is understood that the Technical Agent may
provide such instruction, advice or concurrence to the Administrative Agent or
the Collateral Agent, as applicable, in accordance with the discretionary
standard set forth in this Agreement or other Loan Document with respect to such
action or omission, or after obtaining direction from the Required Lenders, as
the Technical Agent may elect in its sole discretion.

 

ARTICLE X.
Miscellaneous.

 

Section 10.1                             No Waiver.  No waiver of any Default or
Event of Default shall be deemed to be a waiver of any other Default or Event of
Default.  No failure to exercise and no delay on the part of the Administrative
Agent, any Lender or any Issuing Bank in exercising any right or power under any
Loan Document or at law or in equity shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or the
abandonment or discontinuance of steps to enforce any such right or power,
preclude any further or other exercise thereof or the exercise of any other
right or power.  No course of dealing between the Credit Parties and the
Administrative Agent, any Lender or any Issuing Bank shall operate as a waiver
of any right or power of the Administrative Agent, any Lender or any Issuing
Bank.  No notice to or demand on any Credit Party or any other Person shall
entitle the Credit Parties or any other Person to any other or further notice or
demand in similar or other circumstances.

 

Section 10.2                             Notices.  Except as otherwise expressly
permitted hereunder or under any other Loan Document, all notices under the Loan
Documents shall be in writing and either (a) delivered to the intended
recipient, (b) sent via overnight courier, or (c) sent by facsimile (promptly
confirmed by mail, except for any notice pursuant to Section 4.1(a) which need
not be confirmed by mail), in each case to the intended recipient at the
“Address for Notices” specified on Schedule 10.2 hereof; or, as to any Lender,
at such address as set forth in the Administrative Questionnaire or to such
other address as a party may designate in a notice given in accordance with the
provisions of this Section 10.2.  The Borrowers’ Agent may change its address
for purposes hereof by providing written notice of such address change to the
Lenders and the Administrative Agent in accordance with the provisions of this
Section 10.2, with any such change

 

125

--------------------------------------------------------------------------------


 

in address only being effective ten Business Days after such change of address
has been deemed given in accordance with the provisions hereof.  Notices and
other communications (i) sent by hand or overnight courier service shall be
deemed to have been given when received or (ii) sent by facsimile shall be
deemed to have been given when sent; provided, that if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient; provided,
however, that the notices required or permitted by Sections 2.2(b) and
4.1(a) shall be effective only when actually received by the Administrative
Agent.

 

Section 10.3                             Governing Law.  UNLESS OTHERWISE
SPECIFIED THEREIN, EACH LOAN DOCUMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.

 

Section 10.4                             Survival; Parties Bound.  All
representations, warranties, covenants and agreements made by or on behalf of
the Credit Parties in connection herewith shall survive the execution and
delivery of the Loan Documents and shall not be affected by any investigation
made by any Person.  The term of this Agreement shall be until the termination
or lapse of all Commitments, the final maturity of each Note, the payment of all
amounts due under the Loan Documents, and the return of all outstanding Letters
of Credit (or the cash collateralization of all outstanding Letters of Credit in
an amount equal to 105% of the aggregate Letter of Credit Exposure Amount then
outstanding).  If Letters of Credit are Cash Collateralized in connection with a
termination of this Agreement pursuant to the preceding sentence, any excess
cash collateral following the expiration or cancellation of all such Letters of
Credit and the payment of all advances, fees, costs and expenses in connection
therewith and all other outstanding obligations shall be promptly returned to
the Borrowers’ Agent.

 

Section 10.5                             Counterparts.  This Agreement may be
executed in several identical counterparts, and by the parties hereto on
separate counterparts, and each counterpart, when so executed and delivered,
shall constitute an original instrument, and all such separate counterparts
shall constitute but one and the same instrument.

 

Section 10.6                             Limitation of Interest.  The Credit
Parties and the Lenders intend to strictly comply with all applicable laws,
including applicable usury laws, if any.  Accordingly, the provisions of this
Section 10.6 shall govern and control over every other provision of this
Agreement or any other Loan Document which conflicts or is inconsistent with
this Section, even if such provision declares that it controls.  As used in this
Section, the term “interest” includes the aggregate of all charges, fees,
benefits or other compensation which constitute interest under applicable law,
provided, that, to the maximum extent permitted by applicable law, (a) any
non-principal payment shall be characterized as an expense or as compensation
for something other than the use, forbearance or detention of money and not as
interest, and (b) all interest at any time contracted for, reserved, charged or
received shall be amortized, prorated, allocated and spread, in equal or in
unequal parts during the full term of the Loans and the Commitments so that
interest for the entire term does not exceed the Highest Lawful Rate.  In no
event shall the Borrowers or any other Person be obligated to pay, or the
Administrative Agent or any Lender have any right or privilege to reserve,
receive or retain, (y) any interest in excess of the maximum amount of
nonusurious interest permitted under the laws of the United States or of any
state, if any, which

 

126

--------------------------------------------------------------------------------


 

are applicable to the Administrative Agent or such Lender, respectively, or
(z) total interest in excess of the amount which the Administrative Agent or
such Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of the Loans at the
Highest Lawful Rate, if any, applicable to the Administrative Agent or such
Lender.  None of the terms and provisions contained in this Agreement or in any
other Loan Document which directly or indirectly relate to interest shall ever
be construed without reference to this Section 10.6, or be construed to create a
contract to pay any Lender for the use, forbearance or detention of money at an
interest rate in excess of the Highest Lawful Rate applicable to such Lender. 
If the term of any Loans or the Notes is shortened by reason of acceleration of
maturity as a result of any Default or Event of Default or by any other cause,
or by reason of any required or permitted prepayment, and if for that (or any
other) reason the Administrative Agent or any Lender at any time is owed or
receives (and/or has received) interest in excess of interest calculated at the
Highest Lawful Rate applicable to the Administrative Agent or such Lender, then
and in any such event all of any such excess interest owed to or received by the
Administrative Agent or such Lender shall be canceled automatically as of the
date of such acceleration, prepayment or other event which produces the excess,
and, if such excess interest has been paid to the Administrative Agent or such
Lender, it shall be credited pro tanto against the then-outstanding principal
balance of the Borrowers’ obligations to the Administrative Agent or such
Lender, effective as of the date or dates when the event occurs which causes it
to be excess interest, until such excess is exhausted or all of such principal
has been fully paid and satisfied, whichever occurs first, and any remaining
balance of such excess shall be promptly refunded to its payor.

 

Section 10.7                             Survival.  The obligations of the
Borrower under Sections 2.8, 2.9, 2.10, 2.11, 2.15(h) and 10.9 shall survive the
repayment of the Loans and all other Obligations, the termination of the
Commitments and the cancellation or expiration of the Letters of Credit.

 

Section 10.8                             Captions.  The headings and captions
appearing in the Loan Documents have been included solely for convenience and
shall not be considered in construing the Loan Documents.

 

Section 10.9                             Expenses, Indemnity, Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrowers, jointly
and severally, shall pay (i) all reasonable out-of-pocket expenses incurred by
any Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for any Agent), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents and the making of the Loans and the issuance of Letters of Credit
hereunder, or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated); (ii) all reasonable out-of-pocket expenses incurred by any
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder; (iii) all
out-of-pocket expenses incurred by any Agent, any Lender or any Issuing Bank
(including the fees, charges and disbursements of any counsel for any Agent, any
Lender or any Issuing Bank), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout,

 

127

--------------------------------------------------------------------------------


 

restructuring or negotiations in respect of such Loans or Letters of Credit;
(iv) all out-of-pocket costs, expenses, taxes, assessments and other charges
incurred by any Agent in connection with any filing, registration, recording or
perfection of any security interest contemplated by this Agreement, any other
Loan Document or any document referred to herein or therein, and the cost of
title insurance; and (v) reasonable expenses of due diligence incurred by any
Agent prior to or as of the Restatement Effective Date.

 

(b)                                 Indemnification.  Each Credit Party hereby
agrees, jointly with the other Credit Parties and severally, to indemnify each
Agent, the Issuing Banks, the Lenders and each of their Related Parties (each
such Person being called an “Indemnitee”) from, and hold each Indemnitee
harmless against, any and all losses, claims (including Environmental Claims),
damages, liabilities (including Environmental Liabilities) and related expenses
(including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
Person (other than such Indemnitee and its Related Parties, but including each
Borrower or any other Credit Party) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Substance
on or from any property owned or operated by any Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to any Borrower
or any of its Subsidiaries, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any other Credit Party, and regardless of whether any Indemnitee is
a party thereto, (v) ownership by the Lenders, the Issuing Banks, or the
Administrative Agent of any Property following foreclosure under the Loan
Documents, to the extent such losses, liabilities, claims or damages arise out
of or result from any Hazardous Substance, located in, on or under such Property
prior to or at the time of such foreclosure, including losses, liabilities,
claims or damages which are imposed upon Persons under laws relating to or
regulating Hazardous Substances, solely by virtue of ownership, or (vi) Lender
or any Issuing Bank or the Administrative Agent being deemed an operator of any
such Property by a court or other regulatory or administrative agency or
tribunal or other third party, to the extent such losses, liabilities, claims or
damages arise out of or result from any Hazardous Substance located in on or
under such Property at or prior to any foreclosure thereon under the Loan
Document; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by a
Borrower or any other Credit Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction. 
This Section 10.9(b) shall not apply

 

128

--------------------------------------------------------------------------------


 

with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that any Borrower for any reason fails to indefeasibly pay any amount required
under paragraph (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), any Issuing Bank, any Swingline
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), such Issuing
Bank, such Swingline Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s
ratable share of the total Commitments at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided that with respect to such unpaid amounts owed to any Issuing
Bank or Swingline Lender solely in its capacity as such, only the Working
Capital Revolving Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Working Capital Revolving
Lenders’ ratable share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) provided, further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such Issuing Bank or such
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), such
Issuing Bank or any such Swingline Lender in connection with such capacity.  The
obligations of the Lenders under this paragraph (c) are several and not joint.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit, or the use of the proceeds thereof.  No Indemnitee referred
to in clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than 10 days after demand therefor.

 

(f)                                   Survival.  Each party’s obligations under
this Section shall survive the termination of the Loan Documents and payment of
the obligations hereunder.

 

Section 10.10                      Amendments, Waivers, Etc.  No amendment,
modification or waiver of any provision of this Agreement, the Notes or any
other Loan Document, nor any consent to any departure by the Credit Parties or
any of their Subsidiaries therefrom, shall in any event be effective unless the
same shall be agreed or consented to in writing by the Required Lenders and the
Borrowers, and each such waiver or consent shall be effective only in the
specific instance and for

 

129

--------------------------------------------------------------------------------


 

the specific purpose for which given; provided, that no such amendment, waiver
or consent shall, unless consented to in writing by each affected Lender, do any
of the following (other than a Defaulting Lender except with respect to clauses
(a) through (e) below):  (a) increase the Commitment of any such Lender;
(b) reduce the principal of, interest rate or interest on, any Loan, any Letter
of Credit Exposure Amount or any fee hereunder (provided, that any waiver of
Default Rate interest shall not be considered a reduction of interest);
(c) waive or postpone any scheduled date fixed for any payment of principal of,
or interest on, any Loan, any Letter of Credit Exposure Amount or any fee or
other sum to be paid hereunder; (d) change the percentage of any of the
Commitments or of the aggregate unpaid principal amount of any of the Loans, any
Letter of Credit Exposure Amount, or the number of Lenders which shall be
required for the Lenders or any of them to take any action under this Agreement;
(e) change any provision contained in Sections 2.2(d), 2.7, 2.17(a), 2.18 or
this 10.10; (f) other than as expressly permitted by this Agreement, release the
Borrowers from liability for any of the Obligations; (g) other than as expressly
permitted by this Agreement, release any material Guarantor from any Guaranty;
(h) release all or substantially all of the Collateral; (i) change any of the
definitions of “Obligations” or “Required Lenders” contained herein; provided
further no such amendment, waiver or consent shall change the definition of
“Borrowing Base” or any direct or indirect component definition thereof that has
the effect of increasing the Borrowing Base, unless consented to in writing by
Lenders holding at least 67% of the aggregate amount of the outstanding
Revolving Loans, Letter of Credit Exposure Amount, Swingline Exposure Amount
and, prior to the termination of the Total Commitment, Unused Commitment.  Any
Lender hereunder may become an “Issuing Bank” upon agreement by the Borrowers’
Agent, the Administrative Agent and the other Issuing Banks and upon such
agreement (i) such new Issuing Bank shall provide its “Issuance Cap” to the
Borrowers’ Agent, the Administrative Agent and the other Issuing Banks, and
(ii) the term “Issuance Cap” shall be deemed amended to incorporate the Issuance
Cap of such new Issuing Bank.  Anything in this Section 10.10 to the contrary
notwithstanding, no amendment, waiver or consent shall (i) be made with respect
to Article IX or amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the written consent of the Administrative
Agent, (ii) be made with respect to Section 2.16 or amend, modify or otherwise
affect the rights or duties of the Swingline Lender hereunder without the prior
written consent of the Swingline Lender, or (iii) amend, modify or otherwise
affect the rights or duties of any Issuing Bank hereunder without the prior
written consent of each Issuing Bank.  Notwithstanding the foregoing, with
respect to an amendment extending the Termination Date, only the vote of the
Required Lenders shall be required to approve any non-pro rata payments or
commitment reductions of certain consenting Lenders (but not all Lenders with
Commitments) to the extent such non-pro rata payments and commitment reductions
are in connection with the extension or conversion with no actual repayment (or
deemed extension or conversion with no actual repayment) of the Obligations
owing to such consenting Lenders to the extent such non-pro rata payments are
applied to the non-extended Obligations.

 

Section 10.11                      Successors and Assigns.

 

(a)                                 This Agreement shall be binding upon and
inure to the benefit of the Credit Parties, each Agent, the Issuing Banks and
the Lenders and their respective successors and permitted assigns, provided that
the undertaking of the Lenders hereunder to make Loans to the Borrowers and the
Issuing Banks to issue Letters of Credit for the account or liability of any
Borrower, any of their Subsidiaries that are Credit Parties or the Parent shall
not inure to the benefit

 

130

--------------------------------------------------------------------------------


 

of any successor of the Borrowers, other than a successor expressly permitted by
the terms of this Agreement.  The Borrowers may not assign or transfer any of
their rights or obligations hereunder without the prior written consent of each
of the Administrative Agent, the Collateral Agent, the Technical Agent, the
Issuing Banks and the Lenders (and any attempted assignment or transfer by the
Borrowers without such consent shall be null and void), and no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section 10.11.  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than (i) the parties hereto, their
respective successors and assigns permitted hereby, (ii) any participant of a
Lender (to the extent provided in subparagraph (b) below), and (iii) to the
extent expressly set forth herein, the Affiliates of the Administrative Agent,
the Collateral Agent, the Technical Agent, each of the Issuing Banks and each of
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Each Lender may sell participations to any
Person (other than to a Credit Party or any Affiliate thereof) in all or part of
any Loan, or all or part of its Notes, the Letter of Credit Exposure Amount, the
Swingline Exposure or Commitments, in which event, without limiting the
foregoing, the provisions of Sections 10.10 and 2.11 shall inure to the benefit
of each purchaser of a participation and the pro-rata treatment of payments, as
described in Section 2.17, shall be determined as if such Lender had not sold
such participation; provided that no participant shall be entitled to receive
any greater amount than its participation Lender would have been entitled to
receive.  In the event any Lender shall sell any participation:  (i) the
Borrowers, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such selling Lender in
connection with such selling Lender’s rights and obligations under the Loan
Documents (including the Note(s) held by such selling Lender), (ii) such Lender
shall retain the sole right and responsibility to enforce the obligations of the
Borrowers relating to the Loans, Letter of Credit Exposure Amount and Swingline
Exposure, including the right to approve any amendment, modification or waiver
of any provision of this Agreement other than (and then only if expressly
permitted by the applicable participation agreement) amendments, modifications
or waivers with respect to (1) any reduction of fees payable hereunder to the
Lender, (2) any reduction of the amount of principal or the rate of interest
payable on, or the dates fixed for the scheduled repayment of principal of, the
Loans and other sums to be paid to the Lenders hereunder, and (3) any
postponement of any date for the payment of any amount payable in respect of the
Loans of such Lender, and (iii) the Borrowers agree, to the fullest extent they
may effectively do so under applicable law, that any participant of a Lender may
exercise all rights of set-off, bankers’ lien, counterclaim or similar rights
with respect to such participation as fully as if such participant were a direct
holder of Loans if such Lender has previously given notice of such participation
to the Borrowers.  Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is

 

131

--------------------------------------------------------------------------------


 

recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.  For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

 

(c)                                  Each Lender may assign to one or more
Eligible Assignees all or a portion of its interests, rights and obligations
under this Agreement (including all or a portion of its Commitment and the same
portion of the related Loans at the time owing to it, the related Note or Notes
held by it and its Letter of Credit Exposure Amount); provided, however, that,
(i) the Technical Agent, the Swingline Lender, and each Issuing Bank must give
its prior written consent, which consent will not be unreasonably withheld,
conditioned or delayed, (ii) the aggregate amount of the applicable Commitment,
Loans, Letter of Credit Exposure Amount and Swingline Exposure (without
duplication) of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance (as defined below) with respect to
such assignment is delivered to the Technical Agent) shall in no event be less
than $5,000,000 (except for an assignment between Lenders or Affiliates thereof
and for certain exceptions approved by the Technical Agent and, if no Event of
Default has occurred and is continuing, the Borrowers’ Agent), shall be in an
amount that is an integral multiple of $1,000,000 (unless all of the assigning
Lender’s applicable Commitment, Loans, Letter of Credit Exposure Amount and
Swingline Exposure is being assigned) and shall be a pro rata assignment of the
assigning Lender’s Acquisition Revolving Commitment and Working Capital
Revolving Commitment and related Loans and exposure; (iii) the parties to each
such assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in its records, and to the Borrowers’ Agent, for its
acceptance on behalf of the Borrowers if the Borrowers’ approval of such
assignment is otherwise required under the terms of this Section 10.11, an
Assignment and Acceptance in substantially the form of Exhibit M annexed hereto,
or in such other form as may be approved by the Administrative Agent (each an
“Assignment and Acceptance”) with blanks appropriately completed, together with
any Note or Notes subject to such assignment, a processing and recordation fee
of $3,500 (except for an assignment between Lenders or Affiliates thereof and
for which the Borrowers shall have no liability), and if the assignee is not a
Lender, an Administrative Questionnaire in which the assignee designates one or
more contacts to whom all syndicate-level information (which may contain
material non-public information about the Credit Parties their Affiliates and
their respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including federal and state securities laws; and (iv) no
assignment is permitted to any Credit Party or Affiliate thereof.  Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Assignment and Acceptance, which effective date shall be at
least five Business Days after the execution thereof, unless a shorter period of
time may be agreed to by the Administrative Agent in its sole and absolute
discretion, (A) the assignee thereunder shall be a party hereto and, to the
extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder and (B) the Lender thereunder shall, to the
extent provided in such assignment, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

 

(d)                                 By executing and delivering an Assignment
and Acceptance, the Lender assignor thereunder and the assignee thereunder
confirm to and agree with each other and the other

 

132

--------------------------------------------------------------------------------


 

parties hereto as follows:  (i) other than the representation and warranty that
it is the legal and beneficial owner of the interest being assigned thereby free
and clear of any adverse claim, such Lender assignor makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of any Loan Document or any other instrument or document furnished
pursuant thereto; (ii) such assignor Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Credit Parties or any of their Subsidiaries or the performance or observance by
the Credit Parties of any of their obligations under any of the Loan Documents;
(iii) such assignee confirms that it has received a copy of this Agreement and
the other Loan Documents, together with copies of the financial statements of
the Credit Parties previously delivered in accordance herewith and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee confirms that it will keep confidential all information with respect to
the Credit Parties furnished to it by the Credit Parties, such assignor Lender
and the Administrative Agent (other than information generally available to the
public or otherwise available to the Administrative Agent on a non-confidential
basis or otherwise permitted pursuant to the terms of this Agreement); (v) such
assignee will, independently and without reliance upon the Administrative Agent,
the Issuing Banks, such assignor Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents; (vi) such assignee appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Loan Documents as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all
obligations that by the terms of the Loan Documents are required to be performed
by it as a Lender.

 

(e)                                  The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrowers, shall maintain at its office
a copy of each Assignment and Acceptance delivered to it and a register
containing the names and addresses of the Lenders and the Commitments of, and
principal amount (and interest thereon) of the Loans owing to, and the Letter of
Credit Exposure Amount and Swingline Exposure of, each Lender from time to time
(the “Register”).  The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrowers, the Administrative Agent, the
Issuing Banks, and the Lenders shall treat each person the name of which is
recorded therein as a Lender hereunder for all purposes of the Loan Documents. 
Such records shall be available for inspection by the Borrowers, the Issuing
Banks, or any Lender at any reasonable time and from time to the upon reasonable
prior notice.

 

(f)                                   Upon its receipt of an Assignment and
Acceptance executed by an assigning Lender and the assignee thereunder together
with the Note(s) subject to such assignment (if any), the written consent to
such assignment and the fee payable in respect thereto (if applicable), the
Administrative Agent shall, if such Assignment and Acceptance has been completed
with blanks appropriately filled, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the Borrowers, the Issuing Banks and the Lenders. 
Contemporaneously with the receipt by the Borrowers of such Assignment and
Acceptance and the surrendered Note(s), the Borrowers, at their own expense,
shall execute and deliver to the Administrative Agent in exchange for the
surrendered Note(s), a new Note or

 

133

--------------------------------------------------------------------------------


 

Notes payable to such assignee in an amount equal to the applicable Commitment,
Loans, Letter of Credit Exposure Amount and Swingline Exposure (without
duplication) assumed by it pursuant to such Assignment and Acceptance and, if
the assigning Lender has retained Commitments, Loans, Letter of Credit Exposure
Amount and/or Swingline Exposure hereunder, a new Note or Notes to the assigning
Lender in an amount equal to the applicable Commitment, Loans, Letter of Credit
Exposure Amount and/or Swingline Exposure retained by it hereunder.  Such new
Notes shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note(s), shall be dated the effective date of such
Assignment and Acceptance and shall otherwise be in substantially the form of
the surrendered Note(s).  Such surrendered Note shall be marked canceled and
returned to the Borrowers’ Agent.

 

(g)                                  Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 10.11, disclose to the assignee or participant or proposed assignee
or participant, any information relating to the Credit Parties and/or any
Subsidiary of the Credit Parties furnished to such Lender by or on behalf of the
Credit Parties or such applicable Subsidiary, so long as such assignee or
participant or proposed assignee or participant confirms that it will keep
confidential all information with respect to the Credit Parties furnished to it
by the Credit Parties, such assignor Lender or the Administrative Agent (other
than information generally available to the public or otherwise available to the
Administrative Agent on a non-confidential basis or otherwise permitted pursuant
to the terms of this Agreement).

 

(h)                                 Notwithstanding anything herein to the
contrary, any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 10.12                      Entire Agreement.  This Agreement and the
other Loan Documents embody the entire agreement and understanding among the
Credit Parties, the Administrative Agent and the Lenders relating to the subject
matter hereof and, subject to Section 10.28, supersede all prior proposals,
agreements and understandings relating to the subject matter hereof.  Any
conflict between the provisions of this Agreement and the provisions of any
other Loan Documents shall be governed by the provisions of this Agreement.  The
Credit Parties certify that they are relying on no representation, warranty,
covenant or agreement except for those set forth in this Agreement and the other
Loan Documents.

 

Section 10.13                      Severability.  If any provision of any Loan
Documents shall be invalid, illegal or unenforceable in any respect under any
applicable law, the validity, legality and enforceability of the remaining
provisions shall not be affected or impaired thereby.

 

Section 10.14                      Right of Setoff.  The Secured Parties each
are hereby authorized at any time and from time to time during the existence of
an Event of Default, without notice to any Credit Party (any such notice being
expressly waived by the Credit Parties by their execution of the applicable Loan
Documents), to setoff and apply any and all deposits (general or special, time
or demand, provisional or final, whether or not such setoff results in any loss
of interest or other

 

134

--------------------------------------------------------------------------------


 

penalty, including all certificates of deposit) at any time held, and any other
funds or property at any time held, and other Indebtedness at any time owing by
the Administrative Agent or such other Secured Party to or for the credit or the
account of any such Credit Party against any and all of the Obligations
irrespective of whether or not the Administrative Agent or such other Secured
Party shall have made any demand under this Agreement, the Notes or any other
Loan Document.  Each Credit Party (by their execution of the applicable Loan
Documents) also hereby grants to Administrative Agent and each of the other
Secured Parties a security interest in and hereby transfers, assigns, sets over,
and conveys to the Administrative Agent and to each of the other Secured
Parties, as security for payment of all Obligations, all such deposits, funds or
property of such Credit Party or Indebtedness of the Administrative Agent or any
other Secured Party to any such Credit Party.  Should the right of the
Administrative Agent or any other Secured Party to realize funds in any manner
set forth hereinabove be challenged and any application of such funds be
reversed, whether by court order or otherwise, the Lenders shall make
restitution or refund to the applicable Credit Parties pro rata in accordance
with their respective Commitment Percentages.  Each Lender agrees to promptly
notify the Borrowers’ Agent and the Administrative Agent after any such setoff
and application by it or any of its Affiliates, provided that the failure to
give such notice will not affect the validity of such setoff and application. 
The rights of the Administrative Agent and the other Secured Parties under this
Section are in addition to other rights and remedies (including other rights of
setoff) which the Administrative Agent or the other Secured Parties may have. 
This Section is subject to the terms and provisions of Section 2.17.

 

Section 10.15                      Waiver of Right to Jury Trial.  EXCEPT AS
PROHIBITED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE NOTES, ANY OF
THE OTHER LOAN DOCUMENTS OR ANY TRANSACTIONS EVIDENCED THEREBY.

 

Section 10.16                      Collateral Releases.

 

(a)                                 The Secured Parties hereby irrevocably
authorize the Administrative Agent and the Collateral Agent, at its option and
in its discretion, to release any Lien granted to or held by it upon any
Collateral (i) upon termination of the Total Commitment and payment in full in
cash and satisfaction (or cash collateralization pursuant to the terms of the
Loan Documents) of all Loans, any Letter of Credit Exposure Amount, and all
other Obligations which have matured and which each of the Administrative Agent
and the Collateral Agent has been notified in writing are then due and payable;
or (ii) constituting property being sold or disposed of in compliance with the
terms of this Agreement and the other Loan Documents (with respect to which the
Administrative Agent and the Collateral Agent, as applicable, may rely
conclusively on any certificate of any Credit Party, without further inquiry)
and, to the extent that the property being sold or disposed of constitutes 100%
of the Equity Interests in a Credit Party, each of the Administrative Agent and
the Collateral Agent, as applicable, is authorized to release any Guaranty
provided by such Credit Party; or (iii) constituting property in which the
Credit Parties owned no interest at the time the Lien was granted or at any time
thereafter; or (iv) if approved, authorized or ratified in writing by the
Required Lenders (other than with respect to a release of all or substantially
all of the Collateral, which shall require the approval of all Lenders).

 

135

--------------------------------------------------------------------------------


 

(b)                                 Without in any manner limiting the authority
of each of the Administrative Agent and the Collateral Agent, as applicable, to
act without any specific or further authorization or consent by the Lenders (as
set forth in Section 10.16(a)), each Lender agrees to confirm in writing, upon
request by the Administrative Agent or the Collateral Agent, as applicable, the
authority to release Collateral conferred upon the Administrative Agent or the
Collateral Agent, as applicable, under Section 10.16(a).  Upon receipt by the
Administrative Agent or the Collateral Agent, as applicable, of confirmation
from the Lenders of its authority to release any particular item or types of
Collateral, and upon prior written request by any Credit Party, the
Administrative Agent or the Collateral Agent, as applicable, shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Administrative
Agent or the Collateral Agent, as applicable, for the benefit of the Lenders
upon such Collateral; provided, however, that (i) the Administrative Agent or
the Collateral Agent, as applicable, shall not be required to execute any such
document on terms which, in the opinion of the Administrative Agent or the
Collateral Agent, as applicable, would expose the respective Agent to liability
or create any obligations or entail any consequence other than the release of
such Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Obligations or any Lien upon (or
obligations of any Credit Party in respect of) all interests in the Collateral
retained by any Credit Party.

 

Section 10.17                      Secured Qualified Obligations.  The term
“Obligations,” as defined and used in this Agreement, includes the Secured
Qualified Obligations.  For purposes of this Section 10.17, the Qualified
Counterparties holding such Secured Qualified Obligations shall be referred to
as “Obligees”, and an “Obligee.”  Accordingly, the benefit of the Loan Documents
and of the provisions of this Agreement relating to the Collateral shall extend
to and be available in respect of the Secured Qualified Obligations solely on
the condition and understanding, as among the Administrative Agent and all
Obligees, that (i) the Secured Qualified Obligations shall be entitled to the
benefit of the Loan Documents and the Collateral to the extent expressly set
forth in this Agreement and the other Loan Documents and to such extent the
Administrative Agent shall hold, and have the right and power to act with
respect to, any Guaranty and the Collateral on behalf of and as agent for the
Obligees, but the Administrative Agent is otherwise acting solely as agent for
the Lenders and shall have no fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or other obligation whatsoever to any Obligee, (ii) all
matters, acts and omissions relating in any manner to any Guaranty, the
Collateral, or the omission, creation, perfection, priority, abandonment or
release of any Lien, shall be governed solely by the provisions of this
Agreement and the other Loan Documents and no separate Lien, right, power or
remedy shall arise or exist in favor of any Obligee under any separate
instrument or agreement or in respect of any Secured Qualified Obligations,
(iii) each Obligee shall be bound by all actions taken or omitted, in accordance
with the provisions of this Agreement and the other Loan Documents, by the
Administrative Agent and the Required Lenders, each of whom shall be entitled to
act at its sole discretion and exclusively in its own interest given its own
Commitments and its own interest in the Loans, Letter of Credit Obligations and
other Obligations to it arising under this Agreement or the other Loan
Documents, without any duty or liability to any other Obligee or as to any
Secured Qualified Obligations and without regard to whether any Secured
Qualified Obligations remains outstanding or is deprived of the benefit of any
Guaranty or the Collateral or becomes unsecured or is otherwise affected or put
in jeopardy thereby, (iv) no Obligee (except the Administrative Agent and the
Lenders, to the extent set forth in this Agreement) shall have any right to be
notified of, or to direct, require or be heard with respect to, any action taken
or omitted in respect of any

 

136

--------------------------------------------------------------------------------


 

Guaranty or the Collateral or under this Agreement or the Loan Documents and
(v) no Obligee shall exercise any right of setoff, banker’s lien or similar
right except to the extent such right is exercised in compliance with
Section 2.18.

 

Section 10.18                      Guaranty.

 

(a)                                 Each Guarantor hereby irrevocably and
unconditionally guarantees to each Secured Party the full and prompt payment and
performance of any and all Obligations, including any and all Secured Qualified
Obligations, in each case, as primary obligor and not as surety.  Such guaranty
shall be an absolute, continuing, irrevocable, and unconditional guaranty of
payment and performance, and not a guaranty of collection, and each Guarantor
shall remain liable on its obligations hereunder until the payment and
performance in full of the Obligations and shall be reinstated if at any time
payment of any of the Obligations is rescinded or must otherwise be restored or
returned by any Lender upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of any Credit Party, or upon or as a result of the appointment
of a receiver, intervenor or conservator of, or trustee or similar officer for,
any Credit Party or any substantial part of its property, or otherwise, all as
though such payments had not been made.  No set-off, counterclaim, recoupment,
reduction, or diminution of any obligation, or any defense of any kind or nature
which any Credit Party or any of their Subsidiaries may have against any Secured
Party or any other party shall be available to, or shall be asserted by, any
Guarantor against any Secured Party or any subsequent holder of the Obligations
or any part thereof or against payment of the Obligations or any part thereof.

 

(b)                                 If any Guarantor becomes liable for any
Obligations other than under this Section 10.18, such liability shall not be in
any manner impaired or affected hereby, and the rights of each Secured Party
shall be cumulative of any and all other rights that any Secured Party may ever
have against any Guarantor.

 

(c)                                  In the event of default by any Credit Party
in payment or performance of any of the Obligations, or any part thereof, when
any part of the Obligations becomes due, whether by its terms, by acceleration,
upon demand or otherwise, each Guarantor shall promptly pay the amount due
thereon to the Administrative Agent without notice or demand in dollars and it
shall not be necessary for Administrative Agent, in order to enforce such
payment by such Guarantor, first to institute suit or exhaust its remedies
against any other Credit Party or any others liable on such Obligations, or to
enforce any rights against any collateral which shall ever have been given to
secure such Obligations.  Notwithstanding anything to the contrary contained in
this Section 10.18, each Guarantor hereby irrevocably subordinates to the prior
and indefeasible payment in full of the Obligations, any and all rights such
Guarantor may now or hereafter have under any agreement or at law or in equity
(including any law subrogating such Guarantor to the rights of any of the
Secured Parties) to assert any claim against or seek contribution,
indemnification or any other form of reimbursement from any Credit Party or any
other party liable for payment of any or all of the Obligations for any payment
made by such Guarantor under or in connection with this Section 10.18 or
otherwise.

 

(d)                                 Each Guarantor hereby agrees that its
obligations under this Section 10.18 shall not be released, discharged,
diminished, impaired, reduced, or affected for any reason or by the occurrence
of any event, including one or more of the following events, whether or not with

 

137

--------------------------------------------------------------------------------


 

notice to or the consent of such Guarantor:  (i) the taking or accepting of
collateral as security for any or all of the Obligations or the release,
surrender, exchange, or subordination of any collateral now or hereafter
securing any or all of the Obligations; (ii) any partial release of the
liability of any Credit Party hereunder or any Credit Party under the other Loan
Documents, or the full or partial release of any other guarantor from liability
for any or all of the Obligations; (iii) any disability of any Credit Party or
any of their Subsidiaries, or the dissolution, insolvency, or bankruptcy of any
Credit Party, any of their Subsidiaries, any guarantor or any other party at any
time liable for the payment of any or all of the Obligations; (iv) any renewal,
extension, modification, waiver, amendment, or rearrangement of any or all of
the Obligations or any instrument, document, or agreement evidencing, securing,
or otherwise relating to any or all of the Obligations; (v) any adjustment,
indulgence, forbearance, waiver, or compromise that may be granted or given by
any Secured Party to any Credit Party, or any other party ever liable for any or
all of the Obligations; (vi) any neglect, delay, omission, failure, or refusal
of any Secured Party to take or prosecute any action for the collection of any
of the Obligations or to foreclose or take or prosecute any action in connection
with any instrument, document, or agreement evidencing, securing, or otherwise
relating to any or all of the Obligations; (vii) the unenforceability or
invalidity of any or all of the Obligations or of any instrument, document, or
agreement evidencing, securing, or otherwise relating to any or all of the
Obligations; (viii) any payment by any Credit Party, any Subsidiary of any
Credit Party or any other party to any Secured Party is held to constitute a
preference under applicable bankruptcy or insolvency law or if for any other
reason any Secured Party is required to refund any payment or pay the amount
thereof to someone else; (ix) the settlement or compromise of any of the
Obligations; (x) the non-perfection of any security interest or lien securing
any or all of the Obligations; (xi) any impairment of any collateral securing
any or all of the Obligations; (xii) the failure of any Secured Party to sell
any collateral securing any or all of the Obligations in a commercially
reasonable manner or as otherwise required by law; (xiii) any change in the
corporate existence, structure, or ownership of any Credit Party or any of their
Subsidiaries; or (xiv) any other circumstance which might otherwise constitute a
defense available to, or discharge of, any Credit Party or any of their
Subsidiaries.

 

(e)                                  Each Guarantor hereby waives promptness,
diligence, notice of any default under the Obligations, demand of payment,
notice of acceptance of this Agreement, presentment, notice of protest, notice
of dishonor, notice of the incurring by any Credit Party of additional
obligations or indebtedness, and all other notices and demands with respect to
the Obligations and this Agreement.

 

(f)                                   The provisions of this Section are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any
Guarantor under this Section would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Guarantor’s
liability hereunder, then, notwithstanding any other provision of this
Section to the contrary, the amount of such liability shall, without any further
action by the Credit Parties or the Secured Parties, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being the
relevant Guarantor’s “Maximum Liability”), provided, that each Borrower shall
remain liable for all Loans advanced to such Borrower.  This Section with
respect to the Maximum Liability of each Guarantor is intended solely to
preserve the rights of the Secured Parties to the maximum extent not subject to
avoidance

 

138

--------------------------------------------------------------------------------


 

under applicable law, and no Credit Party nor any other person or entity shall
have any right or claim under this Section with respect to such Maximum
Liability, except to the extent necessary so that the obligations of any
Guarantor hereunder shall not be rendered voidable under applicable law.  Each
Guarantor agrees that the Obligations may at any time and from time to time
exceed the Maximum Liability of each Guarantor without impairing this Guaranty
or affecting the rights and remedies of the Secured Parties hereunder, provided,
that nothing in this sentence shall be construed to increase any Guarantor’s
obligations hereunder beyond its Maximum Liability.

 

(g)                                  In the event any Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Section or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Section, each other Guarantor (each a
“Non-Paying Guarantor”) shall contribute to such Paying Guarantor an amount
equal to such Non-Paying Guarantor’s “Applicable Percentage” of such payment or
payments made, or losses suffered, by such Paying Guarantor.  For purposes of
this Section, each Non-Paying Guarantor’s “Applicable Percentage” with respect
to any such payment or loss by a Paying Guarantor shall be determined as of the
date on which such payment or loss was made by reference to the ratio of
(i) such Non-Paying Guarantor’s Maximum Liability as of such date (without
giving effect to any right to receive, or obligation to make, any contribution
hereunder) to (ii) the aggregate Maximum Liability of all Guarantors hereunder
(including such Paying Guarantor) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder).  Nothing
in this provision shall affect any Guarantor’s several liability for the entire
amount of the Obligations (up to such Guarantor’s Maximum Liability).  Each of
the Guarantors covenants and agrees that its right to receive any contribution
under this Section from a Non-Paying Guarantor shall be subordinate and junior
in right of payment to the payment in full in cash of the Obligations.

 

(h)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Documents, no Non-ECP Grantor shall
guaranty any Secured Qualified Hedging Obligations.

 

Section 10.19                      Construction.  The Borrowers, each other
Credit Party, the Administrative Agent and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the parties hereto.

 

Section 10.20                      Joint and Several Obligations. 
Notwithstanding anything to the contrary contained herein or in any other Loan
Documents (but giving effect to Section 1.4(a)), the Borrowers acknowledge that
they and the Guarantors are jointly and severally responsible for their
respective agreements, covenants, representations, warranties and obligations
contained and set forth in this Agreement or in any other Loan Document to which
the applicable Party is a party.

 

Section 10.21                      USA Patriot Act.  The parties hereto
acknowledge that in order to help the United States government fight the funding
of terrorism and money laundering activities, pursuant to Federal regulations
that became effective on October 1, 2003 (Section 326 of the USA PATRIOT Act)
(the “Act”) requires all financial institutions to obtain, verify, record and
update information that identifies each person establishing a relationship or
opening an account.  Each Credit Party agrees that it will provide to the
Agents, the Lenders and each Issuing Bank such

 

139

--------------------------------------------------------------------------------


 

information as they may request, from time to time, in order for the Agent, the
Lenders and each Issuing Bank to satisfy the requirements of the Act, including
but not limited to the name, address, tax identification number and other
information that will allow it to identify the individual or entity who is
establishing the relationship or opening the account and may also ask for
formation documents such as articles of incorporation or other identifying
documents to be provided.

 

Section 10.22                      Jurisdiction; Service of Process.  Each
Credit Party hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that any Secured Party may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against any Credit Party or its properties in the courts of any
jurisdiction.  Each Credit Party hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in this Section 10.22.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.  Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 10.2.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

Section 10.23                      Confidentiality.  Each of the Administrative
Agent, the Issuing Banks and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by law or by any subpoena or similar legal process, (d) to
any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee or participant of, or any prospective
assignee or participant of, any of its rights or obligations under this
Agreement; provided that any assignee, prospective assignee or participant
agrees to be bound by the provisions of this Section or confidentiality
obligations substantially similar to those of this Section, or (ii) any actual
or prospective counterparty (or its advisors or brokers) to any swap, derivative
transaction or credit insurance relating to the Credit Parties and their
obligations; provided that any actual or prospective counterparty (or its
advisors or brokers) agrees to be bound by the provisions of this Section or
confidentiality obligations substantially similar to those of this

 

140

--------------------------------------------------------------------------------


 

Section , (g) with the consent of the Borrowers or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrowers.  For the purposes of this Section, “Information” means all
information received from the Credit Parties relating to any of the Credit
Parties, their respective subsidiaries or their respective businesses, other
than any such information that is available to the Administrative Agent, any
Issuing Bank or any Lender on a non-confidential basis prior to disclosure by
the Borrowers; provided that, in the case of information received from the
Borrowers after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 10.23
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE CREDIT PARTIES AND  THEIR RELATED PARTIES AND
AFFILIATES, OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS, CONSENTS AND AMENDMENTS,
FURNISHED BY THE CREDIT PARTIES, THE ADMINISTRATIVE AGENT OR THEIR RESPECTIVE
RELATED PARTIES AND AFFILIATES, PURSUANT TO, OR IN THE COURSE OF ADMINISTERING,
THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE CREDIT PARTIES AND THEIR RELATED PARTIES AND
AFFILIATES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS
TO THE CREDIT PARTIES AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

Section 10.24                      Waiver of Sovereign Immunity.  Each Credit
Party that is incorporated outside the United States, in respect of itself, its
Subsidiaries, its process agents, and its properties and revenues, hereby
irrevocably agrees that, to the extent that such Credit Party or its respective
Subsidiaries or any of its or its respective Subsidiaries’ properties has or may
hereafter acquire any right of immunity, whether characterized as sovereign
immunity or otherwise, from any legal proceedings, whether in the United States
or elsewhere, to enforce or collect upon the Loans or any Loan Document or any
other liability or obligation of such Credit Party or any of their respective
Subsidiaries related to or arising from the transactions contemplated by any of
the Loan Documents, including, without limitation, immunity from service of
process, immunity from jurisdiction or judgment of any court or tribunal,
immunity from execution of a judgment, and

 

141

--------------------------------------------------------------------------------


 

immunity of any of its property from attachment prior to any entry of judgment,
or from attachment in aid of execution upon a judgment, such Credit Party, for
itself and on behalf of its Subsidiaries, hereby expressly waives, to the
fullest extent permissible under applicable law, any such immunity, and agrees
not to assert any such right or claim in any such proceeding, whether in the
United States or elsewhere.  Without limiting the generality of the foregoing,
each Credit Party further agrees that the waivers set forth in this
Section 10.24 shall have the fullest extent permitted under the Foreign
Sovereign Immunities Act of 1976 of the United States and are intended to be
irrevocable for purposes of such Act.

 

Section 10.25                      Intercreditor Agreement.  Each Secured Party
hereby irrevocably appoints, designates and authorizes the Administrative Agent
to enter into and become bound by the Intercreditor Agreement (and any other
intercreditor agreement entered into in connection with Permitted Term
Indebtedness) on its behalf and to take such action on its behalf under the
provisions thereof.  Each Secured Party further agrees to be bound by the terms
and conditions of the Intercreditor Agreement (and any other intercreditor
agreement entered into in connection with Permitted Term Indebtedness) and
agrees that it shall not take any action that is prohibited by the terms of the
Intercreditor Agreement (and any other intercreditor agreement entered into in
connection with Permitted Term Indebtedness).  No further consent or approval on
the part of any Secured Party is or will be required in connection with the
performance by Agent of the Intercreditor Agreement (and any other intercreditor
agreement entered into in connection with Permitted Term Indebtedness).  The
Credit Parties, the Administrative Agent and Secured Parties acknowledge that
the exercise of certain of Administrative Agent’s rights and remedies hereunder
are subject to and restricted by, the provisions of the Intercreditor Agreement
(and any other intercreditor agreement entered into in connection with Permitted
Term Indebtedness).  In the event of any conflict between this Agreement or any
other Loan Document and the Intercreditor Agreement (and any other intercreditor
agreement entered into in connection with Permitted Term Indebtedness), the
Intercreditor Agreement (and any other intercreditor agreement entered into in
connection with Permitted Term Indebtedness) shall control.

 

Section 10.26                      Materials Delivered to Agents.  The parties
hereto agree that any notice or information that is by the terms of this
Agreement or any other Loan Document to be delivered to any Agent shall be so
delivered for the benefit of the Secured Parties that are a party thereto and
may (or upon request shall) be shared with or further distributed or posted to
such Secured Party.

 

Section 10.27                      Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder that may be payable to it by any party hereto that is an EEA Financial
Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

142

--------------------------------------------------------------------------------


 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

Section 10.28                      Additional Acknowledgements.  Each Credit
Party hereby acknowledges and agrees that:

 

(a)                                 each Credit Party has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and each Credit Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents;

 

(b)                                 the Administrative Agent, each Joint Lead
Arranger, each Issuing Lender the Swingline Lender and each other Lender is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for any Credit Party or any of their respective
Affiliates, or any other Person; and

 

(c)                                  the Administrative Agent, each Joint Lead
Arranger, the Issuing Lenders the Swingline Lender and the other Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers, the other Credit
Parties and their respective Affiliates, and none of the Administrative Agent,
any Joint Lead Arranger, any Issuing Lender, the Swingline Lender or any other
Lender has any obligation to disclose any of such interests to any Borrower, any
other Credit Party or any of their respective Affiliates.

 

Section 10.29                      Effect of Amendment and Restatement.  On the
Restatement Effective Date, the Existing Credit Agreement shall be amended,
restated and superseded in its entirety by this Agreement.  The parties hereto
acknowledge and agree that (i) this Agreement and other Loan Documents, whether
executed and delivered in connection herewith or otherwise, do not constitute a
novation, payment or reborrowing, or termination of the Obligations under the
Existing Credit Agreement as in effect prior to the Restatement Effective Date,
(ii) such Obligations are in all respects continuing (as amended and restated
hereby) with only the terms thereof being modified as provided in this Agreement
and the other Loan Documents, and (iii) the Liens granted under the Security
Documents or any other Loan Document are continuing and in full force and effect
and the amendment and restatement of this Agreement and any other Loan Document
shall not constitute a novation, termination, extinguishment, new grant or
re-grant of such Liens.  Each reference to this Agreement in any Loan Document
shall be deemed to be a reference to this Agreement as amended and restated
hereby.

 

143

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 

BORROWERS’ AGENT AND A BORROWER:

 

 

 

NGL ENERGY OPERATING LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Robert W. Karlovich III

 

 

Name:Robert W. Karlovich III

 

 

Title: Chief Financial Officer and Executive Vice President

 

 

 

 

 

PARENT:

 

 

 

NGL ENERGY PARTNERS LP,

 

a Delaware limited partnership

 

 

 

 

 

 

By:

/s/ Robert W. Karlovich III

 

 

Name:Robert W. Karlovich III

 

 

Title:Chief Financial Officer and Executive Vice President

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

ANTICLINE DISPOSAL, LLC

 

CENTENNIAL ENERGY, LLC

 

CENTENNIAL GAS LIQUIDS ULC

 

CHOYA OPERATING, LLC

 

GRAND MESA PIPELINE, LLC

 

HICKSGAS, LLC

 

HIGH SIERRA CRUDE OIL & MARKETING, LLC

 

NGL CRUDE CANADA HOLDINGS, LLC

 

NGL CRUDE CANADA, ULC

 

NGL CRUDE CUSHING, LLC

 

NGL CRUDE LOGISTICS, LLC

 

NGL CRUDE PIPELINES, LLC

 

NGL CRUDE TERMINALS, LLC

 

NGL CRUDE TRANSPORTATION, LLC

 

NGL ENERGY HOLDINGS II, LLC

 

NGL ENERGY LOGISTICS, LLC

 

NGL ENERGY OPERATING LLC

 

NGL LIQUIDS, LLC

 

NGL-MA, LLC

 

NGL-MA REAL ESTATE, LLC

 

NGL MARINE, LLC

 

NGL MILAN INVESTMENTS, LLC

 

NGL-NE REAL ESTATE, LLC

 

NGL PROPANE, LLC

 

NGL SUPPLY TERMINAL COMPANY, LLC

 

NGL SUPPLY TERMINAL SOLUTION MINING, LLC

 

NGL SUPPLY WHOLESALE, LLC

 

NGL WATER SOLUTIONS BAKKEN, LLC

 

NGL WATER SOLUTIONS DJ, LLC

 

NGL WATER SOLUTIONS EAGLE FORD, LLC

 

NGL WATER SOLUTIONS, LLC

 

NGL WATER SOLUTIONS MID-CONTINENT, LLC

 

NGL WATER SOLUTIONS PERMIAN, LLC

 

OPR, LLC

 

OSTERMAN PROPANE, LLC

 

SAWTOOTH NGL CAVERNS, LLC

 

TRANSMONTAIGNE LLC

 

TRANSMONTAIGNE PRODUCT SERVICES LLC

 

TRANSMONTAIGNE SERVICES LLC

 

 

 

 

 

 

By:

/s/ Robert W. Karlovich III

 

 

Name: Robert W. Karlovich III

 

 

Title: Chief Financial Officer and Executive Vice President

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SECURED PARTIES:

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as a Lender, as Swingline Lender, as an Issuing Bank and as Technical Agent,
Administrative Agent and as Collateral Agent

 

 

 

 

 

 

By:

/s/ Chris Chapman

 

 

Name: Chris Chapman

 

 

Title: Director

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

 

as Administrative Agent and as Collateral Agent

 

 

 

 

 

 

By:

/s/ Chris Chapman

 

 

Name: Chris Chapman

 

 

Title: Director

 

 

 

 

 

 

By:

/s/ Shai Bandner

 

 

Name: Shai Bandner

 

 

Title: Vice President

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Jason S. York

 

 

Name: Jason S. York

 

 

Title: Authorized Signatory

 

 

 

 

 

TORONTO DOMINION BANK, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Savo Bozic

 

 

Name: Savo Bozic

 

 

Title: Authorized Signatory

 

 

 

 

 

BNP PARIBAS,

 

as a Lender and Issuing Bank

 

 

 

 

 

 

By:

/s/ Christine Dirringer

 

 

Name: Christine Dirringer

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Jordan Nenoff

 

 

Name: Jordan Nenoff

 

 

Title: Director

 

 

 

 

 

ABN AMRO CAPITAL USA LLC,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Darrell Holley

 

 

Name: Darrell Holley

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ David Montgomery

 

 

Name: David Montgomery

 

 

Title: Executive Director

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender and Issuing Bank

 

 

 

 

 

 

By:

/s/ Jonathan Luchansky

 

 

Name: Jonathan Luchansky

 

 

Title: Vice President

 

 

 

 

 

UBS AG, STAMFORD BRANCH,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Houssem Daly

 

 

Name: Houssem Daly

 

 

Title: Associate Director

 

 

 

 

 

 

By:

/s/ Darlene Arias

 

 

Name: Darlene Arias

 

 

Title: Director

 

 

 

 

 

MIZUHO BANK, LTD.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Leon Mo

 

 

Name: Leon Mo

 

 

Title: Authorized Signatory

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Jacob L. Osterman

 

 

Name: Jacob L. Osterman

 

 

Title: Vice President

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Christopher Aitkin

 

 

Name: Christopher Aitkin

 

 

Title: Assistant Vice President

 

 

 

 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Josh Rosenthal

 

 

Name: Josh Rosenthal

 

 

Title: Authorized Signatory

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLAND BRANCH,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Nupur Kumar

 

 

Name: Nupur Kumar

 

 

Title: Authorized Signatory

 

 

 

 

 

 

By:

/s/ Warren Van Heyst

 

 

Name: Warren Van Heyst

 

 

Title: Authorized Signatory

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s /Alexander L. Rody

 

 

Name: Alexader L. Rody

 

 

Title: Senior Vice President

 

 

 

 

 

CITIZENS BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Scott Donaldson

 

 

Name: Scott Donaldson

 

 

Title: Senior Vice President

 

 

 

 

 

MACQUARIE BANK LIMITED,

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Bryon den Hertog

 

 

Name: Bryon den Hertog

 

 

Title: Division Director

 

 

 

 

 

 

By:

/s/ Nathan Booker

 

 

Name: Nathan Booker

 

 

Title: Division Director

 

[Signature Page to Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------